Exhibit 10.27.1

 



AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of July 1, 2016 (this “Amendment”), among WESTROCK
COMPANY, a Delaware corporation (the “Company”), WESTROCK COMPANY OF CANADA
HOLDINGS CORP./COMPAGNIE DE HOLDINGS WESTROCK DU CANADA CORP., a Nova Scotia
unlimited company (the “Canadian Borrower” and, together with the Company, the
“Borrowers”), the other Credit Parties, the Lenders party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as multicurrency agent for the Lenders
(in such capacity, the “Multicurrency Agent,” together with the Administrative
Agent, the “Agent”), to the Credit Agreement dated as of July 1, 2015 (as
amended, restated, amended and restated or otherwise modified from time to time,
the “Credit Agreement”), by and among the Borrowers, the Subsidiary Borrowers
from time to time party thereto, the Guarantors from time to time party thereto,
the Administrative Agent, the Multicurrency Agent and the Lenders and Issuing
Lenders referred to therein. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

WHEREAS, pursuant to Section 2.27 of the Credit Agreement, the Company has
requested an extension of the Revolving/Term Loan Maturity Date solely with
respect to all or a portion of the Revolving Commitments (the “Requested
Extension”);

WHEREAS, by providing an executed counterpart to this Amendment, each Revolving
Lender party hereto that is listed on Schedule 2.1(a) under the headings
“Extended Multicurrency Revolving Commitments” and/or “Extended U.S. Revolving
Commitments” (an “Extended Lender” and collectively, the “Extended Lenders”) has
consented to the Requested Extension in accordance with Section 2.27 of the
Credit Agreement; and

WHEREAS, pursuant to Sections 2.27 and 9.1 of the Credit Agreement, the Credit
Parties, the Required Lenders, the Extended Lenders and the Agent desire to
amend the Credit Agreement as set forth herein to effect the Requested Extension
and to effect certain other amendments.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.                 Amendment. (a) The Credit Agreement is, effective as
of the Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

(b)               Schedule 2.1(a) to the Credit Agreement is, effective as of
the Effective Date, replaced in its entirety by Schedule 2.1(a) hereto.

Section 2.                 Representations and Warranties. The Credit Parties
represent and warrant to the Lenders and the Agent as of the date hereof and the
Effective Date (as defined below) that:



 
 

(a)                At the time of and immediately after giving effect to this
Amendment, the representations and warranties set forth in the Credit Documents
are true and correct in all material respects (except to the extent that any
such representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct) with the same effect as
if made on the Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date.

(b)               At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

Section 3.                 Conditions to Effectiveness. This Amendment shall
become effective on the date (the “Effective Date”) on which:

(a)                the Agent (or its counsel) shall have received from the
Credit Parties, Extended Lenders and the Required Lenders, a counterpart of this
Amendment signed on behalf of each such party;

(b)               the Agent (or its counsel) shall have received the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of the Company as of the Effective Date
to be true and correct and in force and effect pursuant to a certificate in a
form reasonably satisfactory to the Administrative Agent: (i) copies of the
articles of incorporation or charter documents of the Company, certified by the
secretary or assistant secretary of the Company as of the Effective Date to be
true and correct and in force and effect pursuant to a certificate in a form
reasonably satisfactory to the Administrative Agent, and that the articles or
charter documents are in full force and effect; (ii) copies of resolutions of
the board of directors of the Company approving and adopting this Amendment
(including the transactions contemplated herein) and authorizing execution and
delivery hereof; (iii) copies of the bylaws, operating agreement or partnership
agreement of the Company, and that such by-laws, operating agreements or
partnership agreements are in full force and effect; and (iv) copies, where
applicable, of a certificate of good standing of the Company in its state of
organization, certified as of a recent date by the appropriate Governmental
Authorities of the applicable state of organization;

(c)                the representations and warranties set forth in Section 2
hereof shall be true and correct and the Agent shall have received a certificate
of a Responsible Officer to such effect;

(d)               the Agent shall have received a legal opinion of Cravath,
Swaine & Moore LLP, special New York counsel to the Company, in form and
substance reasonably acceptable to the Agent;

(e)                the Agent shall have received a certificate, in form and
substance reasonably satisfactory to it, of a Responsible Officer certifying
that immediately after giving effect to this Amendment, the Credit Parties taken
as a whole are solvent as of the Effective Date; and

(f)                the Company shall have paid (i) all fees required to be paid
on the Effective Date pursuant to the Engagement Letter, dated as of May 20,
2016, between the Company and Wells Fargo Securities, LLC and (ii) all fees and
expenses due and payable pursuant to Section 4 hereof.



 2 

 

Section 4.                 Fees and Expenses. The Borrowers agree to (a)
reimburse the Administrative Agent and the Multicurrency Agent, in each case,
for the reasonable and documented out-of-pocket expenses incurred by them in
connection with this Amendment, including the reasonable and documented fees,
charges and disbursements of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent and (b) on the Effective Date, pay the Administrative
Agent, for the ratable account of the Revolving Lenders that are Extended
Lenders, an extension fee equal to 0.03% of each such Revolving Lenders’
Revolving Commitments.

Section 5.                 Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission or by email in Adobe “.pdf” format shall be effective as
delivery of a manually executed counterpart hereof.

Section 6.                 Applicable Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7.                 Headings. The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

Section 8.                 Effect of Amendment. On and after the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Credit
Agreement”, “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Credit Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended or waived by this Amendment. The
Credit Agreement, the Notes and each of the other Credit Documents, as
specifically amended or waived by this Amendment, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other provision of the Credit Agreement or any other
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. The parties hereto expressly
acknowledge that it is not their intention that this Amendment or any of the
other Credit Documents executed or delivered pursuant hereto constitute a
novation of any of the obligations, covenants or agreements contained in the
Credit Agreement or any other Credit Document, but rather constitute a
modification thereof pursuant to the terms contained herein. This Amendment
constitutes a Credit Document.

Section 9.                 Acknowledgement and Consent. (a) Each Guarantor
hereby acknowledges that it has reviewed the terms and provisions of the Credit
Agreement and this Amendment and consents to the amendments of the Credit
Agreement effected pursuant to this Amendment. Each Guarantor hereby confirms
that each Credit Document to which it is a party or otherwise bound will
continue to guarantee to the fullest extent possible in accordance with the
Credit Documents the payment and performance of all “Credit Party Obligations”
under each of the Credit Documents to which is a party (in each case as such
terms are defined in the applicable Credit Document).



 3 

 

(b)               Each Guarantor acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.

(c)                Each Guarantor acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.

[Signature Pages Follow]

 

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



BORROWERS:   WESTROCK COMPANY           By:  /s/ John Stakel       Name:  John
Stakel       Title: SVP and Treasurer                         WESTROCK COMPANY
OF CANADA HOLDINGS
CORP./COMPAGNIE DE HOLDINGS WESTROCK DU CANADA
CORP.               By:  /s/ John Stakel       Name:  John Stakel       Title:
SVP and Treasurer                     GUARANTORS:   WESTROCK RKT COMPANY        
      By:  /s/ John Stakel       Name:  John Stakel       Title: SVP and
Treasurer                         WESTROCK MWV, LLC               By:  /s/ John
Stakel       Name:  John Stakel       Title: SVP and Treasurer





 

 

 



[Signature Page to WestRock Amendment No. 1]



 

 

 



AGENT:   WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Agent           By:  /s/
Karen H. McClain       Name:  Karen H. McClain       Title: Managing Director  
                 

 

 

 



 



 

 



[Signature Page to WestRock Amendment No. 1]

 



 

 



 

 

LENDERS:   WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender          
By:  /s/ Karen H. McClain       Name:  Karen H. McClain       Title: Managing
Director                         1st FARM CREDIT SERVICES, PCA,     as a Lender
              By:  /s/ Corey J. Waldinger       Name:  Corey J. Waldinger      
Title: Vice President, Capital Markets Group



 

 

 



 

 



[Signature Page to WestRock Amendment No. 1]

 



 

 

Schedule 2.1(a)

 

Lenders and Commitments

Institution Extended Multicurrency Revolving Commitment Non-Extended
Multicurrency Revolving Commitment Multicurrency Revolving Commitment
Percentage[1] Extended U.S. Revolving Commitment Non-Extended U.S. Revolving
Commitment U.S. Revolving Commitment Percentage Closing Date Term Loan
Commitment Percentage[2] Delayed Draw Term Loan Commitment Percentage[3] Wells
Fargo Bank, National Association $30,937,199.75     7.7% $63,827,704.52     4.0%
5.5% 5.5% Bank of America, N.A. 30,937,199.76     7.7% 61,687,334.00     3.9%
5.4% 5.4% Barclays Bank PLC 24,945,410.08     6.2% 51,465,817.07     3.2% 4.4%
4.4% The Bank of Tokyo-Mitsubishi UFG, Ltd. 24,945,410.08     6.2%
51,465,817.07     3.2% 4.4% 4.4% Citibank, N.A.     ― 76,411,227.15     4.8%
4.4% 4.4% CoBank, ACB     ― 178,500,000.00     11.2% ― ― HSBC USA, N.A.
24,945,410.08     6.2% 51,465,817.07     3.2% 4.4% 4.4% JPMorgan Chase Bank,
N.A. 24,945,410.08     6.2% 51,465,817.07     3.2% 4.4% 4.4% PNC Bank, National
Association 24,945,410.08     6.2% 51,465,817.07     3.2% 4.4% 4.4%

 

___________________________

[1]Each institution holding an Extended Multicurrency Revolving Commitment or a
Non-Extended Multicurrency Revolving Commitment is a “Multicurrency Revolving
Lender.”

[2]As of the Closing Date.

[3]As of the Closing Date.

 

 

 

Institution Extended Multicurrency Revolving Commitment Non-Extended
Multicurrency Revolving Commitment Multicurrency Revolving Commitment
Percentage[1] Extended U.S. Revolving Commitment Non-Extended U.S. Revolving
Commitment U.S. Revolving Commitment Percentage Closing Date Term Loan
Commitment Percentage[2] Delayed Draw Term Loan Commitment Percentage[3]
Coöperatieve Rabobank U.A., New York Branch 24,945,410.08     6.2%
51,465,817.07     3.2% 4.4% 4.4% Sumitomo Mitsui Banking Corporation      
76,411,227.15     4.8% 4.4% 4.4% SunTrust Bank 24,945,410.08     6.2%
51,465,817.07     3.2% 4.4% 4.4% Fifth Third Bank 23,757,533.41     5.9%
49,015,063.88     3.1% 4.2% 4.2% The Bank of Nova Scotia 19,565,027.51     4.9%
40,365,346.73     2.5% 3.5% 3.5% ING Bank N.V., Dublin Branch     ―
59,930,374.24     3.7% ― ― ING Bank, a Branch of ING-DiBa AG     ―     ― 3.5%
3.5% Mizuho Bank, Ltd. 19,565,027.51     4.9% 40,365,346.73     2.5% ― 3.5%
Mizuho Bank (USA)     ―     ― 3.5% ― Royal Bank of Canada 19,565,027.51     4.9%
40,365,346.73     2.5% 3.5% 3.5% TD Bank, N.A.     ― 59,930,374.24     3.7% 3.5%
3.5% U.S. Bank National Association 19,565,027.51     4.9% 40,365,346.73    
2.5% 3.5% 3.5% Bank of China, New York Branch     ― 38,526,669.15     2.4% 2.2%
2.2% Branch Banking and Trust Company 12,577,517.69     3.1% 25,949,151.47    
1.6% 2.2% 2.2% The Bank of New York Mellon 12,577,517.69     3.1%
25,949,151.47     1.6% 2.2% 2.2%

 

 

Institution Extended Multicurrency Revolving Commitment Non-Extended
Multicurrency Revolving Commitment Multicurrency Revolving Commitment
Percentage[1] Extended U.S. Revolving Commitment Non-Extended U.S. Revolving
Commitment U.S. Revolving Commitment Percentage Closing Date Term Loan
Commitment Percentage[2] Delayed Draw Term Loan Commitment Percentage[3] KeyBank
National Association     ― 38,526,669.15     2.4% 2.2% 2.2% The Northern Trust
Company     ― 38,526,669.15     2.4% 2.2% 2.2% Goldman Sachs Bank USA     ―
75,000,000.00     4.7% ― ― First Tennessee Bank National Association
4,192,505.90     1.0% 8,649,717.16     0.5% 0.7% 0.7% Banco Bradesco S.A., New
York Branch     ― 25,000,000.00     1.6% ― ― First Hawaiian Bank     ―
10,701,852.54     0.7% 0.6% 0.6% Synovus Bank     ― 10,701,852.54     0.7% 0.6%
0.6% National Penn Bank     ― 5,029,870.70     0.3% 0.3% 0.3% Atlantic Capital
Bank     ― 4,494,778.07     0.3% 0.3% 0.3% Santander Bank, N.A.  
19,565,027.51   4.9%   40,365,346.73   2.5% 3.5% 3.5% Regions Bank  
12,577,517.69   3.1%   25,949,151.47   1.6% 2.2% 2.2% State Bank of India,
Chicago Branch     ―   21,403,705.09   1.3% 1.2% 1.2% Bank Hapoalim     ―  
10,701,852.54   0.7% 0.6% 0.6% The Bank of East Asia, Limited, New York Branch  
  ―   10,701,852.54   0.7% 0.6% 0.6% Banco de Sabadell, S.A. - Miami Branch    
―   10,701,852.54   0.7% 0.6% 0.6% Bank of Communications Co., Ltd.     ―  
8,561,482.03 0.5% 0.5% 0.5%

 

 

Institution Extended Multicurrency Revolving Commitment Non-Extended
Multicurrency Revolving Commitment Multicurrency Revolving Commitment
Percentage[1] Extended U.S. Revolving Commitment Non-Extended U.S. Revolving
Commitment U.S. Revolving Commitment Percentage Closing Date Term Loan
Commitment Percentage[2] Delayed Draw Term Loan Commitment Percentage[3]
Mercantil Commercebank, N.A.     ―   8,561,482.03   0.5% 0.5% 0.5% The Chiba
Bank, Ltd., New York Branch     ―   4,280,741.02   0.3% 0.2% 0.2% Mega
International Commercial Bank Co., Ltd. Chicago Branch     ―   2,140,370.51  
0.1% 0.1% 0.1% Mega International Commercial Bank Silicon Valley Branch     ―  
2,140,370.51   0.1% 0.1% 0.1% TOTAL $367,857,454.80 $32,142,545.20  
$1,454,491,792.99 $145,508,207.01      

 

 

5 

 

Execution VersionExhibit A to Amendment No. 1



--------------------------------------------------------------------------------



$4,300,000,000


CREDIT AGREEMENT



Dated as of July 1, 2015

 

as amended by Amendment No. 1 on July 1, 2016

among,

WESTROCK COMPANY,

as the Parent Borrower

 

ROCKTENNWESTROCK COMPANY OF CANADA HOLDINGS CORP./COMPAGNIE DE HOLDINGS
ROCKTENNWESTROCK DU CANADA CORP.,
as the Canadian Borrower,

 

CERTAIN SUBSIDIARIES OF THE PARENT BORROWER FROM TIME TO TIME PARTY HERETO,
as Subsidiary Borrowers,

 

CERTAIN SUBSIDIARIES OF THE PARENT BORROWER FROM TIME TO TIME PARTY HERETO,
as Guarantors,

THE LENDERS PARTIES HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Multicurrency Agent

--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC,
COBANK, ACB,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIGROUP GLOBAL MARKETS INC.,
HSBC SECURITIES (USA) INC.,
J.P. MORGAN SECURITIES LLC,
PNC CAPITAL MARKETS LLC,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK BRABOBANK U.A., NEW YORK BRANCH,
SUMITOMO MITSUI BANKING CORPORATION and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Book Runners




 

BANK OF AMERICA, N.A.,
as Syndication Agent

BARCLAYS BANK PLC,
COBANK, ACB,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIBANK, N.A.,
HSBC BANK USA, N.A.,
JPMORGAN CHASE BANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK BRABOBANK U.A., NEW YORK BRANCH,
SUMITOMO MITSUI BANKING CORPORATION and
SUNTRUST BANK,
as Documentation Agents

 


 



TABLE OF CONTENTS

 

 



      Page ARTICLE I DEFINITIONS   1       1.1   Definitions   1 1.2  
Computation of Time Periods   4347 1.3   Accounting Terms   4347 1.4   Exchange
Rates; Currency Equivalents   4448 1.5   Terms Generally   4448          
ARTICLE II CREDIT FACILITY   4449       2.1   U.S. Revolving Loans   4449 2.2  
Canadian Revolving Loans   4652 2.3   Multicurrency Alternative Currency
Revolving Loans   4855 2.4   Closing Date Term Loan   5159 2.5   Delayed Draw
Term Loan.   5260 2.6   U.S. Swingline Loan Subfacility   5361 2.7   Canadian
Swingline Loan Subfacility   5564 2.8   Letter of Credit Subfacility   5867 2.9
  Default Rate   6171 2.10   Conversion Options   6171 2.11   Prepayments   6373
2.12   Termination and Reduction of Commitments   6676 2.13   Fees   6777 2.14  
Computation of Interest and Fees   6878 2.15   Pro Rata Treatment and Payments  
7080 2.16   Non-Receipt of Funds by an Agent   7282 2.17   Inability to
Determine Interest Rate   7384 2.18   Illegality   7484 2.19   Requirements of
Law   7585 2.20   Indemnity   7686 2.21   Taxes   7687 2.22   Indemnification;
Nature of Issuing Lender’s Duties   7990 2.23   Replacement of Lenders   8091
2.24   Relationship between the Canadian Swingline Lender and the Administrative
Agent   8191 2.25   Defaulting Lenders   8192 2.26   Incremental Loans   8494
2.27   Extension Offers   8797 2.28   Mexican Peso Revolving Credit Facility.  
8797           ARTICLE III REPRESENTATIONS AND WARRANTIES   89100       3.1  
Corporate Existence; Compliance with Law   90100 3.2   Corporate Power;
Authorization   90100 3.3   Enforceable Obligations   90101 3.4   No Legal Bar  
90101 3.5   No Material Litigation   91101

 

-i-

 

        Page           3.6   Investment Company Act   91101 3.7   Margin
Regulations   91101 3.8   Compliance with Environmental Laws   91101 3.9  
Subsidiaries   92102 3.10   Financial Statements, Fiscal Year and Fiscal
Quarters   92102 3.11   ERISA   93103 3.12   Accuracy and Completeness of
Information   93103 3.13   Compliance with Trading with the Enemy Act, OFAC
Rules and Regulations, Patriot Act and FCPA   93104 3.14   Use of Proceeds  
94105           ARTICLE IV CONDITIONS PRECEDENT   94105       4.1   Conditions
to Closing Date and Initial Revolving Loans and Term Loans   94105 4.2  
Conditions to Subsequent Extensions of Credit   97107           ARTICLE V
AFFIRMATIVE COVENANTS   98109       5.1   Corporate Existence, Etc.   99109 5.2
  Compliance with Laws, Etc.   99109 5.3   Payment of Taxes and Claims   99109
5.4   Keeping of Books   99110 5.5   Visitation, Inspection, Etc.   99110 5.6  
Insurance; Maintenance of Properties and Licenses   100110 5.7   Financial
Reports; Other Notices   100110 5.8   Notices Under Certain Other Indebtedness  
102112 5.9   Notice of Litigation   102113 5.10   Additional Guarantors   103113
5.11   Use of Proceeds   103113           ARTICLE VI NEGATIVE COVENANTS   103113
      6.1   Financial Requirements   103114 6.2   Liens   104114 6.3  
Subsidiary Indebtedness   106116 6.4   Merger and Sale of Assets   107117      
    ARTICLE VII EVENTS OF DEFAULT   108119       7.1   Events of Default  
108119 7.2   Acceleration; Remedies   111121           ARTICLE VIII AGENCY
PROVISIONS   112122       8.1   Appointment   112122 8.2   Delegation of Duties
  112122 8.3   Exculpatory Provisions   112123 8.4   Reliance by Agents   113123
8.5   Notice of Default   113124 8.6   Non-Reliance on Agents and Other Lenders
  114124 8.7   Agents in Their Individual Capacity   114124

 

-ii-

 

        Page           8.8   Successor Agent; Issuing Lender; Swingline Lender  
114125 8.9   Patriot Act Notice   115125 8.10   Guaranty Matters   115126 8.11  
Withholding   116126           ARTICLE IX MISCELLANEOUS   116127       9.1  
Amendments and Waivers   116127 9.2   Notices   120131 9.3   No Waiver;
Cumulative Remedies   122132 9.4   Survival of Representations and Warranties  
122132 9.5   Payment of Expenses   122132 9.6   Successors and Assigns;
Participations; Purchasing Lenders   124134 9.7   Adjustments; Set-off   128138
9.8   Table of Contents and Section Headings   129139 9.9   Counterparts;
Electronic Execution   129139 9.10   Severability   129139 9.11   Integration  
129139 9.12   Governing Law   129140 9.13   Consent to Jurisdiction and Service
of Process   129140 9.14   Confidentiality   130140 9.15   Acknowledgments  
131141 9.16   Waivers of Jury Trial   131142 9.17   Judgment Currency   131142
9.18   Subordination of Intercompany Debt   132142           ARTICLE X GUARANTY
OF PARENT BORROWER OBLIGATIONS   132143       10.1   The Guaranty   132143 10.2
  Bankruptcy   132144 10.3   Nature of Liability   133144 10.4   Independent
Obligation   133144 10.5   Authorization   133144 10.6   Reliance   134145 10.7
  Waiver   134145 10.8   Limitation on Enforcement   135146 10.9   Confirmation
of Payment   135146 10.10   Keepwell   135146           ARTICLE XI GUARANTY OF
CANADIAN OBLIGATIONS AND FOREIGN SUBSIDIARY BORROWER OBLIGATIONS   136147      
11.1   The Guaranty   136147 11.2   Bankruptcy   136147 11.3   Nature of
Liability   136148 11.4   Independent Obligation.   137148 11.5   Authorization
  137148 11.6   Reliance   137148 11.7   Waiver   137148 11.8   Limitation on
Enforcement   138149

-iii-

 

 

        Page           11.9   Confirmation of Payment   139150 11.10   Keepwell
  139150           ARTICLE XII SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE
OCCURRENCE OF A SHARING EVENT   139150       12.1   Participations   139150 12.2
  Administrative Agent’s Determinations Binding.   140151 12.3   Participation
Payments in U.S. Dollars   140151 12.4   Delinquent Participation Payments  
140151 12.5   Settlement of Participation Payments   141152 12.6   Participation
Obligations Absolute   141152 12.7   Increased Costs; Indemnities   141152 12.8
  Provisions Solely to Effect Sharing Arrangement   141152

 

EXHIBITS

 

Exhibit A Form of Account Designation Letter

Exhibit B Form of Notice of Borrowing

Exhibit C Form of Notice of Conversion/Extension

Exhibit D Form of Designation Notice

Exhibit E-1 Form of U.S. Revolving Note

Exhibit E-2 Form of Canadian Revolving Note

Exhibit E-3 Form of Multicurrency Revolving Note

Exhibit E-4 Form of Closing Date Term Loan Note

Exhibit E-5 Form of U.S. Swingline Note

Exhibit E-6 Form of Canadian Swingline Note

Exhibit F Form of Tax Exempt Certificate

Exhibit G Form of Officer’s Compliance Certificate

Exhibit H Form of Joinder Agreement

Exhibit I Form of Assignment and Assumption

Exhibit J Form of Discounted Prepayment Option Notice

Exhibit K Form of Lender Participation Notice

Exhibit L Form of Discounted Voluntary Prepayment Notice

 

-iv-

 



SCHEDULES

 

Schedule 1.1(a)(i) Existing MWV Notes

Schedule 1.1(a)(ii) Existing RockTenn Notes

Schedule 1.1(b) Existing Letters of Credit

Schedule 2.1(a) Lenders and Commitments

Schedule 3.9 Subsidiaries and Joint Ventures

Schedule 9.2 Multicurrency Agent’s Office
Schedule 9.6 Voting Participants



-v-

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of July 1, 20152015, and amended as of July 1,
2016 (this “Agreement” or “Credit Agreement”), is by and among WESTROCK COMPANY,
a Delaware corporation (the “Parent Borrower”), ROCKTENNWESTROCK COMPANY OF
CANADA HOLDINGS CORP./COMPAGNIE DE HOLDINGS ROCKTENNWESTROCK DU CANADA CORP.
(f/k/a ROCKTENN COMPANY OF CANADA HOLDINGS CORP./COMPAGNIE DE HOLDINGS ROCKTENN
DU CANADA CORP.), a Nova Scotia unlimited company (the “Canadian Borrower”, and
together with the Parent Borrower, and any other Subsidiary of the Parent
Borrower designated by the Parent Borrower as an additional Borrower pursuant to
Section 2.1(f), Section 2.2(f) or Section 2.3(f) hereof, the “Borrowers”),
WESTROCK RKT COMPANY (f/k/a ROCK-TENN COMPANY), a Georgia corporation
(“RockTenn”) and WESTROCK MWV, LLC (f/k/a MEADWESTVACO CORPORATION), a Delaware
corporationlimited liability company (“MWV” and, together with RockTenn, the
“Initial Guarantors”), the lenders named herein and such other lenders that
hereafter become parties hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”) and as Multicurrency Agent for the Lenders (in such capacity, the
“Multicurrency Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrowers have requested that the Lenders provide revolving credit
and term loan facilities for the purposes hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrowers on the terms and conditions hereinafter set forth. ;
and

 

WHEREAS, this Agreement has been amended by Amendment No. 1, dated as of the
Amendment No. 1 Effective Date, to extend the maturity date of the Revolving
Commitments of the Extended Multicurrency Revolving Lenders and the Extended
U.S. Revolving Lenders;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1              Definitions.

 

As used in this Credit Agreement, the following terms have the meanings
specified below unless the context otherwise requires:

 

“Acceptable Price” has the meaning specified in Section 2.11(f)(iii).

 

“Acceptance Date” has the meaning specified in Section 2.11(f)(ii).

 

“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrowers to the Administrative Agent in
substantially the form of Exhibit A.

 

“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, amalgamation, consolidation or otherwise, of a Person or a business line
of a Person.

 

 

 



“Additional Credit Party” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (i) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Agents” means the Administrative Agent and the Multicurrency Agent.

 

“Aggregate Revolving Committed Amount” means TWO BILLION U.S. DOLLARS
(U.S.$2,000,000,000), which amount shall be automatically reduced by any
permanent reduction of the U.S. Revolving Committed Amount or the Multicurrency
Revolving Committed Amount in accordance with the terms of Section 2.12.2.12
(including, for the avoidance of doubt, Section 2.12(b)).

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Agreement Currency” has the meaning set forth in Section 9.17.

 

“Alternate Base Rate” means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the
greatest of (i) the Federal Funds Rate in effect on such day plus ½ of 1%, (ii)
the Prime Rate in effect on such day and (iii) LIBOR for an Interest Period of
one month plus 1%. If for any reason the Administrative Agent shall have
reasonably determined (which determination shall be conclusive absent manifest
error) that it is unable after due inquiry to ascertain the Federal Funds Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms hereof, the
Alternate Base Rate shall be determined without regard to clause (i) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, LIBOR or the Federal Funds Rate shall be effective on the
effective date of such change in the Prime Rate, LIBOR or the Federal Funds
Rate, respectively.

 

Notwithstanding the foregoing, in no event shall the Alternate Base Rate be less
than 0.00% per annum.

 

“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

 

“Alternative Currency” has the meaning set forth in Section 2.3(g).

 

“Alternative Currency Facility” has the meaning set forth in Section 2.3(g).

 

“Alternative Currency Facility Amendment” has the meaning set forth in Section
2.3(g).

 

2 

 



“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of July 1,
2016.

 

“Amendment No. 1 Effective Date” means July 1, 2016, the date of effectiveness
of Amendment No. 1.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Borrower” means (i) with respect to all Loans other than Non-U.S.
Revolving Loans and the Canadian Swingline Loans, the Parent Borrower, (ii) with
respect to Canadian Revolving Loans and Canadian Swingline Loans, the Canadian
Borrower and (iii) with respect to Multicurrency Alternative Currency Revolving
Loans, a Multicurrency Borrower.

 

“Applicable Discount” has the meaning specified in Section 2.11(f)(iii).

 

“Applicable Percentage” means, for any day, with respect to Revolving Loans
denominated in U.S. Dollars, Canadian Dollars or any other Multicurrency
Alternative Currency, Closing Date Term Loans, Delayed Draw Term Loans and
Commitment Fees on Delayed Draw Term Commitments and Revolving Commitments
denominated in U.S. Dollars, Canadian Dollars or any other Multicurrency
Alternative Currency, the percentages per annum set forth in the table below
corresponding with the then applicable Level, which will be the lower of (a) the
applicable Level determined by reference to the Leverage Ratio and (b) the
applicable Level determined by reference to the Rating (the “Ratings Level”),
such that Level I is the lowest Level and Level V is the highest Level; provided
that (x) prior to five (5) Business Days after delivery of financial statements
for the period ending December 31, 2015 in accordance with the provisions of
Section 5.7, the applicable Level shall not be lower than Level II and (y) prior
to five (5) Business Days after the delivery of financial statements for the
period ending September 30, 2015 in accordance with the privisionsprovisions of
Section 5.7, the applicable Level shall be Level II.

 

For purposes of the foregoing, (a) (i) if the applicable Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the Ratings Level will be based on the higher applicable Rating (e.g., if
Moody’s applicable Rating corresponds to Level I and S&P’s applicable Rating
corresponds to Level II, then the Ratings Level will be Level will be Level I),
and (ii) if the applicable Ratings established by Moody’s and S&P are more than
one pricing level apart, then the Ratings Level will be based on the rating
which is one level higher than the lower rating (e.g., if Moody’s and S&P’s
applicable Ratings correspond to Levels I and IV, respectively, then the Ratings
Level will be Level III), (b) in the event that either S&P or Moody’s (but not
both) shall no longer issue a Rating, the Ratings Level shall be determined by
the remaining Rating, and (c) in the event that neither S&P nor Moody’s issues a
Rating, unless and until the date, if any, that the Parent Borrower and the
Required Lenders agree on a different arrangement, the existing Ratings Level
shall continue in effect for the 60-day period immediately following such event,
and subsequent to such period the Ratings Level shall be Level V.

 

3 

 




Level
Leverage
Ratio
Rating
(S&P / Moody’s)
Applicable
Percentage for
LIBOR Rate
Loans Applicable
Percentage
for Base
Rate Loans
Commitment
Fee I < 2.00 to 1.00 BBB+ / Baa1
(or better) 1.000% 0.000% 0.125% II > 2.00 to 1.00 but < 2.50 to 1.00 BBB / Baa2
1.125% 0.125% 0.150% III > 2.50 to 1.00 but < 3.00 to 1.00 BBB- / Baa3 1.250%
0.250% 0.200% IV > 3.00 to 1.00 but < 3.25 to 1.00 BB+ / Ba1 1.500% 0.500%
0.250% V > 3.25 to 1.00 BB / Ba2
(or worse) 1.750% 0.750% 0.300%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Parent Borrower the financial
information and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Section 5.7 (each an
“Interest Determination Date”). Such Applicable Percentage shall be effective
from such Interest Determination Date until the next such Interest Determination
Date. After the Closing Date, if the Borrowers shall fail to provide the
Required Financial Information for any fiscal quarter or fiscal year of the
Parent Borrower, the Applicable Percentage from such Interest Determination Date
shall, on the date five (5) Business Days after the date by which the Borrowers
were so required to provide such Required Financial Information to the Agents
and the Lenders, be based on Level V until such time as such Required Financial
Information is provided, whereupon the Level shall be determined by the then
current Leverage Ratio. In the event that any Required Financial Information
that is delivered to the Agents is shown to be inaccurate in a manner that
results in the miscalculation of the Leverage Ratio (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, then the Credit
Parties shall immediately (i) deliver to the Administrative Agent corrected
Required Financial Information for such Applicable Period, (ii) determine the
Applicable Percentage for such Applicable Period based upon the corrected
Required Financial Information (which Applicable Percentage shall be made
effective immediately in the current period, to the extent applicable) and (iii)
immediately pay to the applicable Agent the accrued additional interest owing as
a result of such increased Applicable Percentage for such Applicable Period,
which payment shall be promptly applied by such Agent in accordance with Section
2.14(a). It is acknowledged and agreed that nothing contained herein shall limit
the rights of the Agents and the Lenders under the Credit Documents, including
their rights under Sections 2.9 and 7.2.

 

“Applicable Period” has the meaning set forth in the definition of “Applicable
Percentage.”

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I.

 

4 

 



“Assuming Lender” has the meaning set forth in Section 2.27(c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate Loans” means all Loans accruing interest based on the Alternate Base
Rate, the U.S. Base Rate or the Canadian Prime Rate.

 

“Borrowers” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing Minimum” means (a) in the case of LIBOR Rate Loans denominated in
U.S. Dollars, U.S.$2,000,000; (b) in the case of LIBOR Rate Loans denominated in
Canadian Dollars, C$2,000,000; (c) in the case of LIBOR Rate Loans denominated
in any Multicurrency Alternative Currency (other than U.S. Dollars), the
smallest amount of such Multicurrency Alternative Currency that is an integral
multiple of 100,000 units of such currency and the Dollar Amount of which is at
least U.S.$2,000,000; (d) in the case of Alternate Base Rate Loans,
U.S.$1,000,000; (e) in the case of U.S. Base Rate Loans, U.S.$2,000,000; and (f)
in the case of Canadian Prime Rate Loans, C$2,000,000.

 

“Borrowing Multiple” means (a) in the case of LIBOR Rate Loans denominated in
U.S. Dollars, U.S.$1,000,000; (b) in the case of LIBOR Rate Loans denominated in
Canadian Dollars, C$1,000,000; (c) in the case of LIBOR Rate Loans denominated
in any Multicurrency Alternative Currency (other than U.S. Dollars), the
smallest amount of such Multicurrency Alternative Currency that is an integral
multiple of 100,000 units of such currency and the Dollar Amount of which is at
least U.S.$1,000,000; (d) in the case of Alternate Base Rate Loans,
U.S.$1,000,000; (e) in the case of U.S. Base Rate Loans, U.S.$1,000,000; and (f)
in the case of Canadian Prime Rate Loans, C$1,000,000.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of U.S. Dollars in the
London interbank market, (b) the term “Business Day” shall also exclude any day
on which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of such foreign currency, (c) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any Canadian Revolving Loan, the term “Business Day” shall also
exclude any day on which banks are authorized or required by law to close in
Toronto, Ontario or London, England and any day on which banks in Toronto,
Ontario are not open for dealings in deposits of Canadian Dollars in the
Canadian interbank market, (d) when used in connection with any Loan or Letter
of Credit denominated in any Multicurrency Alternative Currency, the term
“Business Day” shall also exclude any day on which banks in London are not open
for dealings in deposits in such Multicurrency Alternative Currency, (e) when
used in connection with a Loan or Letter of Credit denominated in Euro, the term
“Business Day” shall also exclude any day that is not a TARGET Day and (f) when
used in connection with any Loan or Letter of Credit denominated in Sterling,
the term “Business Day” shall also exclude any day on which commercial banks in
London, England are authorized or required by law to remain closed.

 

5 

 



“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 6.1(a) and (b) or the Leverage Ratio, in each case on a Pro Forma Basis.

 

“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Parent Borrower ended as of the last day of the most
recent fiscal quarter of the Parent Borrower preceding such Calculation Date for
which the Administrative Agent shall have received the Required Financial
Information.

 

“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

 

“Canadian Borrower” has the meaning set forth in the introductory paragraph
hereof.

 

“Canadian Business Day” means a day other than a day on which banks in Toronto,
Ontario are not open for dealings in deposits of Canadian Dollars in the
Canadian interbank market.

 

“Canadian Credit Party” means any of the Canadian Borrower and any Borrower
designated as such under Section 2.2(f).

 

“Canadian Dollars” or “C$” means the lawful currency of Canada.

 

“Canadian Lenders” means (a) each of the Persons identified as a “Multicurrency
Revolving Lender” on Schedule 2.1(a) or its designated Affiliate or branch, (b)
any other entity that may be added as a Canadian Lender in accordance with the
terms of this Agreement; provided that such entity is able to fulfill all
obligations of a Canadian Lender under the terms of this Agreement (including
the obligation to make Loans in Canadian Dollars) in accordance with the
requirements of the Bank Act (Canada), and (c) the successors and assigns of
each of the foregoing; provided in all cases that only those entities dealing at
arm’s-length with the Canadian Borrower for all purposes of the Income Tax Act
(Canada) shall be permitted to be Canadian Lenders hereunder.

 

“Canadian Lending Office” means, initially, the office of each Canadian Lender
designated as such Lender’s Canadian Lending Office shown on the Administrative
Questionnaire provided to the Administrative Agent prior to the date hereof; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Agents and the Parent Borrower as the office of such Lender
at which Base Rate Loans and LIBOR Rate Loans denominated in Canadian Dollars of
such Lender are to be made.

 

“Canadian Obligations” means all Credit Party Obligations of the Canadian
Borrower and the other Canadian Credit Parties.

 

“Canadian Prime Rate” means a fluctuating rate of interest per annum which is
equal to the greater of (i) the reference rate of interest (however designated)
of, in the case of Canadian Revolving Loans, the Multicurrency Agent or, in the
case of Canadian Swingline Loans, the Canadian Swingline Lender for determining
interest chargeable by it on Canadian Dollar commercial loans made in Canada at
10:00 a.m. on such day and (ii) 0.50% above the annual rate for 30-day Canadian
Dollar bankers’ acceptances of Schedule I banks that appears on the Thomson
Reuters Screen CDOR Page (or any successor page) as of 10:00 a.m. on such day.

 

6 

 



Notwithstanding the foregoing, in no event shall the Canadian Prime Rate be less
than 0.00% per annum.

 

“Canadian Prime Rate Loan” means any Revolving Loan made by the Canadian Lenders
in Canadian Dollars accruing interest based on the Canadian Prime Rate.

 

“Canadian Revolving Lender” means, as of any date of determination, any Canadian
Lender holding a Multicurrency Revolving Commitment on such date (and which
shall include, for the avoidance of doubt, Non-Extended Canadian Revolving
Lenders and Extended Canadian Revolving Lenders). For purposes of clarity, each
Canadian Revolving Lender shall also be a Multicurrency Revolving Lender.

 

“Canadian Revolving Loans” means Revolving Loans made to the Canadian Borrower
under Section 2.2.2.2 (and which shall include, for the avoidance of doubt,
Non-Extended Canadian Revolving Loans and Extended Canadian Revolving Loans).

 

“Canadian Revolving Note” or “Canadian Revolving Notes” means the promissory
notes of the Canadian Borrower provided pursuant to Section 2.2(e) in favor of
each of the Canadian Revolving Lenders that requests a promissory note
evidencing the Canadian Revolving Loans made by each such Canadian Revolving
Lender, individually or collectively, as appropriate, as such promissory notes
may be amended, modified, restated, supplemented, extended, renewed or replaced
from time to time.

 

“Canadian Swingline Commitment” means the commitment of the Canadian Swingline
Lender to make Canadian Swingline Loans in an aggregate principal amount at any
time outstanding the Dollar Amount of which does not exceed the Canadian
Swingline Committed Amount, and the commitment of the Canadian Revolving Lenders
to purchase participation interests in the Canadian Swingline Loans as provided
in Section 2.7(c)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

“Canadian Swingline Committed Amount” has the meaning set forth in Section
2.7(a).

 

“Canadian Swingline Lender” means Bank of America, N.A., acting through its
Canada Branch, in its capacity as such, or any successor Canadian swingline
lender hereunder.

 

“Canadian Swingline Loan” or “Canadian Swingline Loans” has the meaning set
forth in Section 2.7(a).

 

“Canadian Swingline Note” means the promissory note of the Canadian Borrower in
favor of the Canadian Swingline Lender evidencing the Canadian Swingline Loans
provided pursuant to Section 2.7(i), as such promissory note may be amended,
modified, supplemented, extended, renewed or replaced from time to time.

 

“Capital Assets” means, collectively, for any Person, all fixed assets of such
Person, whether tangible or intangible determined in accordance with GAAP.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP as of the Closing Date, be required to be classified and
accounted for as a capital lease on a balance sheet of such Person, other than,
in the case of a Consolidated Company, any such lease under which another
Consolidated Company is the lessor.

 

7 

 



“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, units or partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (i)(a) at the time it enters into
a Cash Management Agreement, is a Lender, an Agent or an Affiliate of a Lender
or an Agent or (b) is a Lender, an Agent or an Affiliate of a Lender or an Agent
on the Closing Date or becomes a Lender after the Closing Date in connection
with the primary syndication of the credit facilities provided hereunder and the
Cash Management Agreement to which such Person is a party was entered into on or
prior to the Closing Date (even if such Person ceases to be a Lender or Agent or
such Person’s Affiliate ceased to be a Lender or an Agent), in each case (a) or
(b) in its capacity as a party to such Cash Management Agreement; provided, in
the case of a Cash Management Agreement with a Person who is no longer a Lender,
such Person shall be considered a Cash Management Bank only through the stated
maturity date (without extension or renewal or increase in amount) of such Cash
Management Agreement and (ii) to the extent it is not a Lender, has provided the
Administrative Agent with a fully executed Designation Notice, substantially in
the form of Exhibit D.

 

“CDOR Rate” means, for any Interest Period, the per annum rate of interest which
is the rate determined as being the arithmetic average of the annual yield rates
applicable to Canadian Dollar bankers’ acceptances for a term comparable to such
Interest Period displayed and identified as such on the display referred to as
the “CDOR Page” (or any display substituted therefore) of Thomson Reuters as of
approximately 10:00 a.m. (Toronto time) on the first day of such Interest
Period, or if such day is not a Canadian Business Day, then on the immediately
preceding Canadian Business Day (as adjusted by the Multicurrency Agent in good
faith after 10:00 a.m. (Toronto time) to reflect any error in a posted rate or
in the posted average annual rate). Notwithstanding the foregoing, in no event
shall the CDOR Rate be less than 0.00% per annum.

 

“Change in Control” means, as applied to the Parent Borrower, after giving
effect to the Combination, that any Person or “Group” (as defined in Section
13(d)(3) of the Exchange Act, but excluding (A) any employee benefit or stock
ownership plans of the Parent Borrower, and (B) members of the Board of
Directors and executive officers of the Parent Borrower as of the Closing Date,
members of the immediate families of such members and executive officers, and
family trusts and partnerships established by or for the benefit of any of the
foregoing individuals) shall have acquired more than fifty percent (50%) of the
combined voting power of all classes of common stock of the Parent Borrower,
except that the Parent Borrower’s purchase of its common stock outstanding on
the Closing Date which results in one or more of the Parent Borrower’s
shareholders of record as of the Closing Date controlling more than fifty
percent (50%) of the combined voting power of all classes of the common stock of
the Parent Borrower shall not constitute an acquisition hereunder.

 

“Class” means (i) with respect to any Commitment, its character as a
Non-Extended U.S. Revolving Commitment, a Non-Extended Multicurrency Revolving
Commitment, an Extended U.S. Revolving Commitment, or an Extended Multicurrency
Revolving Commitment and (ii) with respect to any Loan, its character as a
Non-Extended Canadian Revolving Loan, a Non-Extended Multicurrency Alternative
Currency Revolving Loan, a Non-Extended U.S. Revolving Loan, an Extended
Canadian Revolving Loan, an Extended Multicurrency Alternative Currency
Revolving Loan, an Extended U.S. Revolving Loan or a Closing Date Term Loan.

 

8 

 



“Closing Date” means the date hereof.

 

“Closing Date Term Loan” has the meaning set forth in Section 2.4(a). For the
avoidance of doubt, all references in this Agreement to Closing Date Term Loans
shall include, at any time after any Delayed Draw Funding Date, the Delayed Draw
Term Loans borrowed on such Delayed Draw Funding Date.

 

“Closing Date Term Loan Commitment” means, with respect to each Closing Date
Term Loan Lender, the commitment of such Closing Date Term Loan Lender to make
its portion of the Closing Date Term Loan in a principal amount equal to such
Closing Date Term Loan Lender’s Closing Date Term Loan Commitment Percentage of
the Closing Date Term Loan Committed Amount.

 

“Closing Date Term Loan Commitment Percentage” means, for any Closing Date Term
Loan Lender, the percentage identified as its Closing Date Term Loan Commitment
Percentage on Schedule 2.1(a), as such percentage may be modified in connection
with any Incremental Term Loan Commitment and/or any assignment made in
accordance with the provisions of Section 9.6(b).

 

“Closing Date Term Loan Committed Amount” has the meaning set forth in Section
2.4(a).

 

“Closing Date Term Loan Lender” means, as of any date of determination, any
Lender that holds a portion of the outstanding Closing Date Term Loan on such
date. For the avoidance of doubt, all references in this Agreement to Closing
Date Term Loan Lenders shall include, at any time after any Delayed Draw Funding
Date, the Delayed Draw Term Loan Lenders in respect of the Delayed Draw Term
Loan borrowed on such Delayed Draw Funding Date.

 

“Closing Date Term Loan Note” or “Closing Date Term Loan Notes” means the
promissory notes of the Parent Borrower in favor of each of the Closing Date
Term Loan Lenders that requests a promissory note evidencing the portion of the
Closing Date Term Loan provided pursuant to Section 2.4(d), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateralized Bonds” means the Solid Waste Disposal Facility Revenue Bonds,
Series 1997A, issued by the City of Wickliffe, Kentucky, and maturing on January
15, 2027.

 

“Combination” means, collectively, the MWV Merger and the RockTenn Merger.

 

“Combination Agreement” means the Second Amended and Restated Business
Combination Agreement, dated as of April 17, 2015, among WestRock Company (f/k/a
Rome-Milan Holdings, Inc.), MeadWestvaco Corporation, Rock-Tenn Company, Milan
Merger Sub, LLC and Rome Merger Sub, Inc., including all schedules, exhibits and
attachments thereto and as such agreement may be amended, restated, amended and
restated or otherwise modified from time to time prior to the Closing Date.

 

“Commitment” means the Non-Extended U.S. Revolving Commitment, the Non-Extended
Multicurrency Revolving Commitment, the Extended U.S. Revolving Commitment, the
Extended Multicurrency Revolving Commitment, the LOC Commitment, the U.S.
Swingline Commitment, the Canadian Swingline Commitment, any Incremental
Revolving Commitment, the Closing Date Term Loan Commitment, the Delayed Draw
Term Loan Commitment and/or any Incremental Term Loan Commitment, individually
or collectively, as appropriate.

 

9 

 



“Commitment Fees” has the meaning set forth in Section 2.13(a)(iii).

 

“Commitment Period” means (i) with respect to U.S.any Class of Revolving Loans
and the Non-U.S. Revolving LoansCommitments, the period from (and including) the
Closing Date to (but excluding) the Revolving/Term Loan Maturity Date of such
Class, (ii) with respect to Letters of Credit issued pursuant to any Class of
Revolving Commitments, the period from (and including) the Closing Date to (but
excluding) the date that is five (5) Business Days prior to the Revolving/Term
Loan Maturity Date with respect to the Extended U.S. Revolving Commitments and
(iii) with respect to the Delayed Draw Term Loans, the Delayed Draw Commitment
Period.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consenting Lender” has the meaning set forth in Section 2.27(b).

 

“Consolidated Companies” means, collectively, the Parent Borrower, the Canadian
Borrower, the Multicurrency Borrowers, all of the Restricted Subsidiaries, each
Permitted Securitization Subsidiary and, to the extent required to be
consolidated with the Parent Borrower under GAAP, any Joint Venture.

 

“Consolidated Company Investment” has the meaning set forth in the definition of
“EBITDA.”

 

“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (i) EBITDA for the period of the four prior fiscal quarters of the
Parent Borrower ending on such date to (ii) Consolidated Interest Expense paid
or payable in cash during such period (together with any sale discounts given in
connection with sales of accounts receivable and/or inventory by the
Consolidated Companies during such period).

 

“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income and income from
corporate-owned life insurance programs (excluding (i) deferred financing costs
included in amortization, (ii) interest expense in respect of insurance
premiums, (iii) interest expense in respect of Indebtedness that is non-recourse
to the Parent Borrower and its Restricted Subsidiaries under the laws of the
applicable jurisdiction, except for Standard Securitization Undertakings and
(iv) interest expense in respect of the write-up or write-down of the fair
market value of Indebtedness) of the Consolidated Companies determined on a
consolidated basis in accordance with GAAP; provided, however, that, for
purposes of calculating Consolidated Interest Expense for the fiscal periods
ending September 30, 2015, December 31, 2015 and March 31, 2016, Consolidated
Interest Expense shall be annualized such that (a) for the calculation of
Consolidated Interest Expense for the four fiscal quarters of the Parent
Borrower ending September 30, 2015, Consolidated Interest Expense shall be
Consolidated Interest Expense for the fiscal quarter of the Parent Borrower then
ending multiplied by four (4), (b) for the calculation of Consolidated Interest
Expense for the four fiscal quarters of the Parent Borrower ending December 31,
2015, Consolidated Interest Expense shall be Consolidated Interest Expense for
the two fiscal quarter period of the Parent Borrower then ending multiplied by
two (2) and (c) for the calculation of Consolidated Interest Expense for the
four fiscal quarters of the Parent Borrower ending March 31, 2016, Consolidated
Interest Expense shall be Consolidated Interest Expense for the three fiscal
quarter period of the Parent Borrower then ending multiplied by one and
one-third (1 1/3).

 

10 

 



“Consolidated Net Income” means the consolidated net income of the Consolidated
Companies on a consolidated basis as defined according to GAAP before giving
effect to any non-controlling interests; provided that there shall be excluded
from Consolidated Net Income (in each case, to the extent included in
consolidated net income of the Consolidated Companies) (i) any net loss or net
income of any Unrestricted Subsidiary that is not a Consolidated Company and the
proportionate share of any net loss or net income of any Joint Venture that is a
Consolidated Company attributable to a Person other than a Consolidated Company,
(ii) the net income or loss of any Consolidated Company for any period prior to
the date it became a Consolidated Company as a result of any Consolidated
Company Investment, (iii) the gain or loss (net of any tax effect) resulting
from the sale, transfer or other disposition of any Capital Assets by the
Consolidated Companies other than in the ordinary course of business of the
Consolidated Companies or from the sale, transfer or other disposition of the
Non-Core MWV Businesses, (iv) any expense in respect of severance payments to
the extent paid from the assets of any Plan and (v) other extraordinary items,
as defined by GAAP, of the Consolidated Companies.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, with
respect to the Consolidated Companies, total assets minus goodwill, other
intangible assets and current liabilities (other than current maturities of long
term debt and other short term Funded Debt), all as determined in accordance
with GAAP on a consolidated basis and any Consolidated Net Tangible Assets
attributable to the MWV SPE Assets.

 

“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

 

“Copyright Licenses” means any written agreement, naming any Credit Party as
licensor, granting any right under any Copyright.

 

“Copyrights” means (a) all copyrights, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and (b) all renewals
thereof.

 

“Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, the Fee Letter, any Joinder Agreement and all other
related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto (excluding, however, any Guaranteed Hedging Agreement
and any Guaranteed Cash Management Agreement).

 

“Credit Party” means any of the Parent Borrower, the Canadian Borrower, the
Multicurrency Borrowers, any Borrower designated as such under Section 2.1(f),
Section 2.2(f) or Section 2.3(f) or any Guarantor.

 

“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Agents, whenever arising, under this Credit Agreement and the other
Credit Documents (including any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code) and (ii) all liabilities and obligations, whenever arising,
owing from any Credit Party or any of its Subsidiaries to any Hedging Agreement
Provider under any Guaranteed Hedging Agreement or to any Cash Management Bank
under any Guaranteed Cash Management Agreement. Notwithstanding anything to the
contrary contained in this Credit Agreement or any provision of any other Credit
Document, Credit Party Obligations shall not extend to or include any Excluded
Swap Obligation.

 

11 

 



“Debt to Capitalization Ratio” means, as of the last day of any fiscal quarter
of the Parent Borrower, the ratio (expressed as a percentage) of (a)(i) Total
Funded Debt minus (ii) the aggregate amount of cash on the consolidated balance
sheet of the Parent Borrower and its Restricted Subsidiaries attributable to the
net proceeds of an issuance or incurrence of Indebtedness that constitutes
Refinancing Indebtedness in respect of existing Indebtedness maturing within 180
days of such issuance or incurrence, to (b) the sum of (i)(x) Total Funded Debt
minus (y) the aggregate amount of cash on the consolidated balance sheet of the
Parent Borrower and its Restricted Subsidiaries attributable to the net proceeds
of an issuance or incurrence of Indebtedness that constitutes Refinancing
Indebtedness in respect of existing Indebtedness maturing within 180 days of
such issuance or incurrence plus (ii) the Equity Capitalization plus (iii)
deferred Taxes of the Parent Borrower and its consolidated Subsidiaries, each as
of the last day of such fiscal quarter.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any portion of the Revolving Loans, any Term Loan, participations
in LOC Obligations or participations in Swingline Loans required to be funded by
it hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Parent
Borrower in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute, (c)
has notified any Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits or is
obligated to extend credit, or (d) has become or is, or has a direct or indirect
parent company that has become or is, insolvent or has become, or has a direct
or indirect parent company that has become, the subject of a bankruptcy or
insolvency proceeding, or has had, or has a direct or indirect parent company
that has had, a receiver, conservator, trustee or custodian appointed for it, or
has taken, or has a direct or indirect parent company that has taken, any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment, or has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of (x) the ownership or acquisition of any Capital Stock in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (y) in
the case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the applicable law of the country where such Person is subject to
home jurisdiction supervision if any applicable law requires that such
appointment not be publicly disclosed, in any such case, so long as such
ownership interest or appointment, as applicable, does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

“Delayed Draw Commitment Fee” has the meaning assigned to that term in Section
2.13(a)(iii).

 

12 

 



“Delayed Draw Commitment Period” means the period from the Closing Date to the
Delayed Draw Termination Date.

 

“Delayed Draw Funding Date” has the meaning assigned to that term in Section
2.5.

 

“Delayed Draw Term Loans” has the meaning assigned to that term in Section 2.5.

 

“Delayed Draw Term Loan Commitment” means, with respect to each Delayed Draw
Term Loan Lender, the commitment of such Delayed Draw Term Loan Lender to make
its portion of the Delayed Draw Term Loan in a principal amount equal to such
Delayed Draw Term Loan Lender’s Delayed Draw Term Loan Commitment Percentage of
the Delayed Draw Term Loan Committed Amount.

 

“Delayed Draw Term Loan Commitment Percentage” means, for any Delayed Draw Term
Loan Lender, the percentage identified as its Delayed Draw Term Loan Commitment
Percentage on Schedule 2.1(a), as such percentage may be modified in connection
with any Incremental Term Loan Commitment and/or any assignment made in
accordance with the provisions of Section 9.6.

 

“Delayed Draw Term Loan Committed Amount” means an initial aggregate principal
amount of ONE BILLION, ONE HUNDRED MILLION U.S. DOLLARS (U.S.$1,100,000,000) as
of the Closing Date, as such amount may be decreased pursuant to Section 2.5 or
Section 2.12.

 

“Delayed Draw Term Loan Lender” means, as of any date of determination, any
Lender that holds a portion of the outstanding Delayed Draw Term Loan and/or
Delayed Draw Term Loan Commitment on such date.

 

“Delayed Draw Termination Date” means the nine month anniversary of the Closing
Date.

 

“Determination Date” means with respect to any Extension of Credit:

 

(a) in connection with the origination of any new Extension of Credit, the
Business Day which is the earliest of the date such credit is extended, the date
the rate is set or the date the bid is accepted, as applicable;

 

(b) in connection with any extension or conversion or continuation of an
existing Loan, the last Business Day of each month or the Business Day which is
the earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation;

 

(c) in connection with any extension of an existing Letter of Credit, the last
Business Day of each month or the Business Day which is the date such Letter of
Credit is extended;

 

(d) the date of any reduction of the Aggregate Revolving Committed Amount
pursuant to the terms of Section 2.12; or

 

(e) in connection with any Incremental Loan Commitment, the Increased Amount
Date; and

 

in addition to the foregoing, such additional dates not more frequently than
once a month as may be determined by the Administrative Agent. For purposes of
determining availability hereunder, the rate of exchange for Canadian Dollars
shall be the Spot Rate for the purchase of U.S. Dollars with Canadian Dollars
and the rate of exchange for any Multicurrency Alternative Currency shall be the
Exchange Rate for the purchase of U.S. Dollars with such Multicurrency
Alternative Currency.

 

13 

 



“Discount Range” has the meaning specified in Section 2.11(f)(ii).

 

“Discounted Prepayment Option Notice” means a Discounted Prepayment Option
Notice substantially in the form of Exhibit J.

 

“Discounted Voluntary Prepayment” has the meaning specified in Section
2.11(f)(i).

 

“Discounted Voluntary Prepayment Notice” means a Discounted Voluntary Prepayment
Notice substantially in the form of Exhibit L.

 

“Disqualified Institution” means (a) certain banks, financial institutions and
other institutional lenders or investors or any competitors of the Parent
Borrower that, in each case, have been specified by name to the Administrative
Agent by the Parent Borrower in writing prior to the Closing Date (collectively,
the “Identified Institutions”) and (b) with respect to such Identified
Institutions, Persons (such Persons, “Known Affiliates”) that are Affiliates of
such Identified Institutions readily identifiable as such by the name of such
Person, but excluding any Person that is a bona fide debt fund or investment
vehicle that is engaged in making, purchasing, holding or otherwise investing in
loans, bonds or similar extensions of credit or securities in the ordinary
course of business; provided that, upon reasonable notice to the Administrative
Agent after the Closing Date, the Parent Borrower shall be permitted to
supplement in writing the list of Persons that are Disqualified Institutions
with the name of any Person that is or becomes a competitor of the Parent
Borrower or a Known Affiliate of one of the competitors of the Parent Borrower,
which supplement shall be in the form of a list of names provided to the
Administrative Agent and shall become effective upon delivery to the
Administrative Agent, but which supplement shall not apply retroactively to
disqualify any persons that have previously acquired an interest in respect of
the Loans or Commitments hereunder.

 

“Dollar Amount” means, at any time, (a) with respect to U.S. Dollars or an
amount denominated in U.S. Dollars, such amount, (b) with respect to Canadian
Dollars or an amount denominated in Canadian Dollars, the equivalent amount
thereof in U.S. Dollars as determined in good faith by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of U.S. Dollars with Canadian Dollars
and (c) with respect to any Multicurrency Alternative Currency (other than U.S.
Dollars), the equivalent amount thereof in U.S. Dollars as determined by the
Administrative Agent at such time on the basis of the Exchange Rate (determined
in respect of the most recent Revaluation Date) for the purchase of U.S. Dollars
with such Multicurrency Alternative Currency.

 

“Domestic Lending Office” means, initially, the office of each Lender designated
as such Lender’s Domestic Lending Office shown on the Administrative
Questionnaire provided to the Administrative Agent prior to the date hereof; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Agents and the Parent Borrower as the office of such Lender
at which Base Rate Loans of such Lender are to be made, which shall include with
respect to any Canadian Lender, such Lender’s Canadian Lending Office for Base
Rate Loans and with respect to any Multicurrency Revolving Lender, such Lender’s
Multicurrency Lending Office.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state thereof or the District of Columbia.

 

14 

 



“EBITDA” means for any fiscal period, Consolidated Net Income for such period
plus (a) the following (without duplication) to the extent deducted in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable period: (i)
Consolidated Interest Expense, (ii) consolidated tax expenses, including all
federal, state, provincial, local income and similar taxes (provided that, if
the entry for consolidated tax expenses increases (rather than decreases)
Consolidated Net Income for such fiscal period, then EBITDA shall be reduced by
the amount of consolidated tax expenses for such fiscal period), (iii)
depreciation and amortization expenses, (iv) all charges and expenses for
financing fees and expenses and write-offs of deferred financing fees and
expenses, remaining portions of original issue discount on prepayment of
Indebtedness, premiums paid in respect of prepayment of Indebtedness, and
commitment fees (including bridge fees and ticking fees but excluding, for the
avoidance of doubt, periodic revolver drawn or unused line fees) in respect of
financing commitments, (v) all charges and expenses associated with the write up
of inventory acquired in Acquisitions or in any other Investments that become
Consolidated Companies (or Property of Consolidated Companies, including by way
of merger, consolidation or amalgamation) (such Acquisitions or Investments,
“Consolidated Company Investments”), in each case as required by Accounting
Standards Codification (“ASC”) 805 – “Business Combinations”, (vi) all other
non-cash charges, including non-cash charges for the impairment of goodwill
taken pursuant to ASC 350 – “Intangibles - Goodwill and Other”,
acquisition-related expenses taken pursuant to ASC 805 (whether consummated or
not), stock-based compensation and restructuring and other charges, (vii) all
legal, accounting and other professional advisory fees and expenses incurred in
respect of Consolidated Company Investments and related financing transactions,
(viii) (A) all expenses related to payments made to officers and employees,
including any applicable excise taxes, of the acquired companies and businesses
in any Consolidated Company Investment and other payments due in respect of
employment agreements entered into as provided in the agreements relating to any
Consolidated Company Investment, and retention bonuses and other transition and
integration costs, including information technology transition costs, related to
any Consolidated Company Investment, (B) change of control expenses of the
acquired companies and businesses in any Consolidated Company Investment, (C)
all non-recurring cash expenses taken in respect of any multi-employer and
defined benefit pension plan obligations (without duplication) that are not
related to plant and other facilities closures and (D) all cash
acquisition-related expenses taken pursuant to ASC 805 (whether consummated or
not), all cash charges and expenses for plant and other facility closures
(whether complete or partial) and other cash restructuring charges, labor
disruption charges and officer payments in connection with any Consolidated
Company Investment or associated with efforts to achieve EBITDA synergies or
improvements; provided that the amount added back under this clause (viii) shall
not exceed 10% of EBITDA (calculated prior to such addback), in each case in the
aggregate for any period of four consecutive fiscal quarters, (ix) run-rate
synergies expected to be achieved within 12 months following the end of such
period due to any Consolidated Company Investment as a result of specified
actions taken or expected in good faith to be taken (calculated on a pro forma
basis as though such synergies had been realized on the first day of such
period) and not already included in EBITDA; provided that (A) the aggregate
initial estimated run-rate synergies for any Consolidated Company Investment
with respect to which an add-back is made pursuant to this clause (ix) during
any period of four consecutive fiscal quarters shall not exceed 10% of EBITDA
(calculated prior to such addback) and (B) the aggregate add-back that may be
made pursuant to this clause (ix) in respect of the expected run-rate synergies
for any Consolidated Company Investment shall not exceed, for the four
consecutive fiscal quarter period ending (v) on the last day of the first fiscal
quarter ending after the date of such Consolidated Company Investment, 100% of
the initial estimated run-rate synergies thereof (or such lesser amount
necessary to comply with the immediately preceding clause (A)), (w) on the last
day of the second fiscal quarter ending after the date of such Consolidated
Company Investment, 75% of the initial estimated run-rate synergies thereof (or
such lesser amount necessary to comply with the immediately preceding clause
(A)), (x) on the last day of the third fiscal quarter ending after the date of
such Consolidated Company Investment, 50% of the initial estimated run-rate
synergies thereof (or such lesser amount necessary to comply with the
immediately preceding clause (A)), (y) on the last day of the fourth fiscal
quarter ending after the date of such Consolidated Company Investment, 25% of
the initial estimated run-rate synergies thereof (or such lesser amount
necessary to comply with the immediately preceding clause (A)), and (z) on the
last day of each subsequent fiscal quarter, 0% of the initial estimate run-rate
synergies thereof and (C) such synergies are reasonably identifiable, factually
supportable and certified by the chief executive officer or the chief financial
officer of the Parent Borrower and acceptable to the Administrative Agent (not
to be unreasonably withheld) (it is understood and agreed that “run-rate” means
the full recurring benefit for a period that is associated with any action taken
or expected to be taken provided that such benefit is expected to be realized
within 12 months of taking such action), (x) all non-recurring cash expenses
taken in respect of any multi-employer and defined benefit pension plan
obligations (without duplication) that are related to plant and other facilities
closures (whether complete or partial), (xi) business interruption insurance
items and other expenses, in each case during such period that the Parent
Borrower believes, in good faith, shall be reimbursed by a third party
(including through insurance or indemnity payments) not later than 365 days
after the last day of the fiscal quarter for which an add back is first taken
under this clause (xi) for such item or expense (provided that, if such item or
expense has not been reimbursed, in whole or in part, on or prior to such 365th
day, then EBITDA for the period next ending after such 365th day shall be
reduced by an amount equal to the excess of the add-back taken for such item or
expense pursuant to this clause (xi) over the amount, if any, that is reimbursed
with respect to such item or expense on or prior to such 365th day), and (xii)
all sale discounts given in connection with sales of accounts receivables and/or
inventory, plus (b) cash distributions of earnings of Unrestricted Subsidiaries
made to a Consolidated Company to the extent previously excluded in the
determination of Consolidated Net Income by virtue of clause (i) of the
definition of Consolidated Net Income, minus (c) the following (without
duplication) to the extent added in determining such Consolidated Net Income, in
each case as determined for the Consolidated Companies in accordance with GAAP
for the applicable period: all non-cash gains (other than any such non-cash
gains (i) in respect of which cash was received in a prior period or will be
received in a future period and (ii) that represent the reversal of any accrual
in a prior period for, or the reversal of any cash reserves established in any
prior period for, anticipated cash charges). EBITDA (after giving effect to the
Combination) shall be $545 million, $629 million and $739 million for the fiscal
quarters ended March 31, 2015, December 31, 2014 and September 30, 2014,
respectively.

 

15 

 



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than (i) a natural person or (ii)
a Disqualified Institution to the extent that the list of Disqualified
Institutions has been provided to the Lenders at the Parent Borrower’s request);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include any Credit Party or any of the Credit Party’s Affiliates or
Subsidiaries.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

16 

 



“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or is at any relevant time in effect during the term of this
Credit Agreement.

 

“Equity Capitalization” means as of the date of its determination, consolidated
shareholders’ equity of the Parent Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under subsection (b) or (c) of Section 414 of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) a withdrawal by the Parent Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (d) a complete or partial withdrawal, within the meaning of
Section 4203 or 4205 of ERISA, by the Parent Borrower or any ERISA Affiliate
from a Multiemployer Plan or the receipt by any Credit Party or any ERISA
Affiliate of notification that a Multiemployer Plan is insolvent or in
reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status, within the meaning of Section 432 of the Code or Section 305
of ERISA ; (e) the filing of a notice with the PBGC of intent to terminate a
Pension Plan in a distress termination described in Section 4041(c) of ERISA or
the commencement of proceedings by the PBGC to terminate or to appoint a trustee
to administer a Pension Plan; or (f) the imposition of any liability under Title
IV of ERISA with respect to the termination of any Pension Plan upon the Parent
Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the European Monetary Union
legislation.

 

“Eurodollar Reserve Percentage” means for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities, as defined in Regulation D of such Board as in effect from time to
time, or any similar category of liabilities for a member bank of the Federal
Reserve System in New York City.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exchange Act” means Securities Exchange Act of 1934, as amended.

 

17 

 



“Exchange Percentage” means, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Article XII) of which (a) the numerator shall be the sum of (i) the respective
U.S. Revolving Commitment Percentage of such Lender of (x) the aggregate
outstanding principal of all U.S. Revolving Loans and U.S. Swingline Loans and
(y) the aggregate unreimbursed amount of outstanding Letters of Credit, (ii) the
respective Multicurrency Revolving Commitment Percentage of such Lender of the
aggregate outstanding principal of all Canadian Revolving Loans and Canadian
Swingline Loans (taking the Dollar Amounts of any amounts expressed in Canadian
Dollars on the date of the occurrence of the Sharing Event), (iii) the
respective Multicurrency Revolving Commitment Percentage of such Lender of the
aggregate outstanding principal of all Multicurrency Alternative Currency
Revolving Loans (taking the Dollar Amounts of any amounts expressed in any
Multicurrency Alternative Currency on the date of the occurrence of the Sharing
Event), and (iv) the percentage of the aggregate principal amount of the
outstanding Closing Date Term Loans of all Lenders held by such Lender, and (b)
the denominator of which shall be the sum of (x) the aggregate outstanding
principal of all Revolving Loans and Swingline Loans (taking the Dollar Amounts
of any amounts expressed in Canadian Dollars or a Multicurrency Alternative
Currency on the date of the occurrence of the Sharing Event), (y) the aggregate
unreimbursed amount of outstanding Letters of Credit, and (z) the aggregate
principal amount of the outstanding Term Loans of all Lenders.

 

“Exchange Rate” means, on any day, for purposes of determining the Dollar Amount
of any currency other than Dollars and Canadian Dollars, the rate at which such
other currency may be exchanged into Dollars at the time of determination on
such day on the Reuters WRLD Page for such currency. In the event that such rate
does not appear on any Reuters WRLD Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Parent Borrower,
or, in the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of Dollars for
delivery two Business Days later, provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty is or becomes illegal.

 

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document, (i) any Tax on such
recipient’s net income or profits (or franchise Tax or branch profits Tax), in
each case (a) imposed by a jurisdiction as a result of such recipient being
organized or having its principal office or applicable lending office in such
jurisdiction or (b) that is an Other Connection Tax, (ii) solely with respect to
any Loans or advances to the Parent Borrower, any U.S. federal withholding Tax
imposed on amounts payable to a Lender (other than any Lender becoming a party
hereto pursuant to a request under Section 2.23) with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (A) such Lender acquired such interest in the applicable Commitment or, if
such Lender did not fund the applicable Loan pursuant to a prior Commitment, on
the date such Lender acquired its interest in such Loan or (B) such Lender
designates a new lending office, except in each case to the extent that amounts
with respect to such Taxes were payable under Section 2.21 either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or such Lender immediately before it changed
its lending office, (iii) any withholding Taxes attributable to a Lender’s
failure to comply with Section 2.21(d) and (iv) any Tax imposed under FATCA.

 

18 

 



“Existing Canadian Revolving Loans” means the “Canadian Revolving Loans”
outstanding immediately prior to the Amendment No. 1 Effective Date.

 

“Existing Credit Agreements” means the Existing RockTenn Credit Agreement and
the Existing MWV Credit Agreement.

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.1(b).

 

“Existing Multicurrency Alternative Currency Revolving Loans” means the
“Multicurrency Alternative Currency Revolving Loans” outstanding immediately
prior to the Amendment No. 1 Effective Date.

 

“Existing Multicurrency Revolving Commitment” means the “Multicurrency Revolving
Commitments” immediately prior to the Amendment No. 1 Effective Date.

 

“Existing MWV Credit Agreement” means the Credit Agreement dated as of January
30, 2012 (as amended, supplemented or otherwise modified from time to time),
among MWV, MeadWestvaco Coated Board, LLC and the other entities from time to
time party thereto as borrowers, the lenders from time to time party thereto,
Citibank, N.A., as administrative agent, Bank of America, N.A., as syndication
agent, and Barclays Bank plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and UBS
Loan Finance LLC, as documentation agents.

 

“Existing MWV Notes” means, collectively, the notes of MWV set forth on Schedule
1.1(a)(i).

 

“Existing RockTenn Credit Agreement” means the Amended and Restated Credit
Agreement dated as of May 27, 2011, and amended and restated as of September 27,
2012 (as amended, supplemented or otherwise modified from time to time), among
RockTenn, the Canadian Borrower (formerly, Rock-Tenn Company of Canada/Compagnie
Rock-Tenn du Canada), the guarantors from time to time party thereto, the
lenders from time to time party thereto, Wells Fargo Bank, National Association,
as administrative agent, and Bank of America, N.A., acting through its Canada
branch, as Canadian administrative agent.

 

“Existing RockTenn Senior Notes” means, collectively, the notes of RockTenn set
forth on Schedule 1.1(a)(ii).

 

“Existing Senior Notes” means, collectively, the Existing MWV Notes and the
Existing RockTenn Senior Notes.

 

“Existing U.S. Revolving Commitment” means the “U.S. Revolving Commitments”
immediately prior to the Amendment No. 1 Effective Date.

 

“Existing U.S. Revolving Loans” means the “U.S. Revolving Loans” outstanding
immediately prior to the Amendment No. 1 Effective Date.

 

19 

 



“Extended Canadian Revolving Lender” means, at any time, any Lender that has an
Extended Multicurrency Revolving Commitment or that holds Extended Canadian
Revolving Loans at such time. For purposes of clarity, each Extended Canadian
Revolving Lender shall also be an Extended Multicurrency Revolving Lender.

 

“Extended Canadian Revolving Loans” has the meaning set forth in Section
2.2(a)(ii).

 

“Extended Multicurrency Alternative Currency Revolving Loans” has the meaning
set forth in Section 2.3(a)(ii).

 

“Extended Multicurrency Revolving Committed Amount” means an initial aggregate
principal amount of THREE HUNDRED SIXTY-SEVEN MILLION EIGHT HUNDRED FIFTY-SEVEN
THOUSAND FOUR HUNDRED FIFTY-FOUR U.S. DOLLARS AND EIGHTY CENTS (U.S.$
367,857,454.80) as of the Amendment No. 1 Effective Date, as such amount may be
reduced from time to time in accordance with Section 2.12.

 

“Extended Multicurrency Revolving Commitment” means, with respect to each
Extended Multicurrency Revolving Lender, the commitment of such Extended
Multicurrency Revolving Lender to make Extended Canadian Revolving Loans and
Extended Multicurrency Alternative Currency Revolving Loans in an aggregate
principal amount at any time outstanding the Dollar Amount of which does not
exceed the amount set forth opposite such Extended Multicurrency Revolving
Lender’s name on Schedule 2.1(a) under the caption “Extended Multicurrency
Revolving Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Extended Multicurrency Revolving Facility” means the Extended Multicurrency
Revolving Commitments and the Extended Multicurrency Alternative Currency
Revolving Loans, Extended Canadian Revolving Loans and the Canadian Swingline
Loans extended thereunder.

 

“Extended Multicurrency Revolving Lender” means, at any time, any Lender that
has an Extended Multicurrency Revolving Commitment or that holds Extended
Multicurrency Revolving Loans at such time.

 

“Extended U.S. Revolving Committed Amount” has the meaning set forth in Section
2.1(a)(ii).

 

“Extended U.S. Revolving Commitment” means, with respect to each Extended U.S.
Revolving Lender, the commitment of such Extended U.S. Revolving Lender to make
Extended U.S. Revolving Loans in an aggregate principal amount at any time
outstanding the Dollar Amount of which does not exceed the amount set forth
opposite such Extended U.S. Revolving Lender’s name on Schedule 2.1(a) under the
caption “Extended U.S. Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Extended U.S. Revolving Facility” means the Extended U.S. Revolving Commitments
and the Extended U.S. Revolving Loans, the Letters of Credit and the U.S.
Swingline Loans extended thereunder.

 

“Extended U.S. Revolving Lender” means, at any time, any Lender that has an
Extended U.S. Revolving Commitment or that holds Extended U.S. Revolving Loans
at such time.

 

“Extended U.S. Revolving Loans” has the meaning set forth in Section 2.1(a)(ii).

 

20 

 



“Extension Date” has the meaning set forth in Section 2.27(b).

 

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

 

“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“Farm Credit Term Loan Facility” means the Credit Agreement, dated as of the
Closing Date, among RockTenn CP, LLC, a Delaware limited liability company,
Rock-Tenn Converting Company, a Georgia corporation, and MeadWestvaco Virginia
Corporation, a Delaware corporation, as borrowers, the guarantors from time to
time party thereto, the lenders party thereto and CoBank, ACB, as administrative
agent.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future Treasury
regulations or other official administrative interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (and
any amended or successor version described above) and any intergovernmental
agreements implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (ii) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as reasonably determined by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means the Fee Letter dated as of April 27, 2015, among RockTenn,
Wells Fargo and Wells Fargo Securities, LLC, as amended, restated, modified or
supplemented from time to time.

 

“Fees” means all fees payable pursuant to Section 2.13.

 

“Foreign Borrower” means each Canadian Credit Party and each Foreign Subsidiary
Borrower.

 

“Foreign Borrower Obligations” means all Credit Party Obligations of the
Canadian Credit Parties and the Foreign Subsidiary Borrowers.

 

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
any Credit Party or any of its Subsidiaries or in respect of which any Credit
Party or any of its Subsidiaries is obligated to make contributions, in each
case, for the benefit of employees of any Credit Party or any of its
Subsidiaries other than those employed within the United States, other than a
plan maintained exclusively by a Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with applicable accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (B) the failure to register or loss of good
standing with applicable regulatory or tax authorities of any such Foreign Plan
required to be registered or registered to maintain advantageous tax status; or
(C) the failure of any Foreign Plan to comply with any provisions of applicable
law and regulations or with the material terms of such Foreign Plan.

 

21 

 



“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower Obligations” means all Credit Party Obligations of
the Foreign Subsidiary Borrowers.

 

“Foreign Subsidiary Borrowers” means one or more Foreign Subsidiaries of the
Parent Borrower designated as a Multicurrency Borrower under Section 2.3(f).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LOC Obligations other than LOC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateral or other credit support acceptable to the
Issuing Lender shall have been provided in accordance with the terms hereof and
(b) with respect to a Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of applicable Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrowers or for which cash
collateral or other credit support acceptable to the applicable Swingline Lender
shall have been provided in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt and other accrued
obligations incurred in the ordinary course of business and due within six (6)
months of the incurrence thereof) that would appear as liabilities on a balance
sheet of such Person, (v) the principal portion of all obligations of such
Person under Capital Leases, (vi) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
(other than letters of credit issued for the account of such Person in support
of industrial revenue or development bonds that are already included as
Indebtedness of such Person under clause (ii) above) and, without duplication,
all drafts drawn thereunder (to the extent unreimbursed), (vii) all preferred
Capital Stock or other equity interests issued by such Person and which by the
terms thereof could be (at the request of the holders thereof or otherwise)
subject to (A) mandatory sinking fund payments prior to the date six (6) months
after the Latest Maturity Date, (B) redemption prior to the date six (6) months
after the Latest Maturity Date or (C) other acceleration prior to the date six
(6) months after the Latest Maturity Date, (viii) the principal balance
outstanding under any Synthetic Lease, (ix) all Indebtedness of others of the
type described in clauses (i) through (viii) hereof (which, for purposes of
clarity, will not include any of the items described in clause (A)(I) through
(A)(IXXI) below) secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed
and (x) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person of the type described in clauses (i) through (ix) hereof (which,
for purposes of clarity, will not include any of the items described in clause
(A)(I) through (A)(IXXI) below); provided, however, that (A) in the case of the
Consolidated Companies, Funded Debt shall not include (I) intercorporate
obligations solely among the Consolidated Companies, (II) lease obligations
pledged as collateral to secure industrial development bonds, (III) hedge
adjustments resulting from terminated fair value interest rate derivatives, (IV)
Indebtedness that is non-recourse to such Person under the laws of the
applicable jurisdiction (except for Standard Securitization Undertakings),
including installment notes issued in timber transactions in the ordinary course
of business of the Consolidated Companies, (V) guarantees of the debt of
suppliers and vendors incurred in the ordinary course of business of the
Consolidated Companies to the extent that the obligations thereunder do not
exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized as
Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations thereunder are satisfied within 180 days of their
incurrence under the applicable program, (VII) any obligation in respect of
earn-outs, purchase price adjustments or similar acquisition consideration
arrangements except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of the Consolidated Companies in
accordance with GAAP, (VIII) any industrial development bonds or similar
instruments with respect to which both the debtor and the investor are
Consolidated Companies and (IX, (IX) any industrial revenue or development bonds
that have been redeemed, repurchased or defeased by the Consolidated Companies
or otherwise (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds), (X) the portion of any industrial revenue or development
bonds that have been cash collateralized (and any other Indebtedness, including
Guaranty Obligations, in respect of such portion of such bonds) (it being
understood and agreed that the carveout in this clause (X) shall include the
aggregate principal amount of the Collateralized Bonds that is outstanding as of
the effective date of Amendment No. 1 to this Agreement (and any other
Indebtedness, including Guaranty Obligations, in respect of such bonds)) and
(XI) obligations with respect to insurance policy loans to the extent offset by
the assets of the applicable insurance policies, (B) the Funded Debt of any
Person shall include the Funded Debt of any other entity that is not a
Consolidated Company (including any partnership in which such Person is a
general partner) to the extent such Person is liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Funded Debt expressly provide that such
Person is not liable therefor and (C) with respect to any Funded Debt of any
Consolidated Company that is a partnership or Joint Venture, the Funded Debt of
such partnership or Joint Venture shall be limited to the product of the
Ownership Share of the Credit Parties and their Restricted Subsidiaries in such
partnership or Joint Venture multiplied by the principal amount of such Funded
Debt, unless a larger amount of such Funded Debt is recourse to a Borrower or
any Restricted Subsidiary (in which event such larger amount of such Funded Debt
shall constitute Funded Debt).

 

22 

 



“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Government Acts” has the meaning set forth in Section 2.22(a).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Credit Party and any Cash Management Bank, as
amended, restated, amended and restated, modified, supplemented or extended from
time to time.

 

23 

 



“Guaranteed Hedging Agreement” means any Hedging Agreement between a Credit
Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.

 

“Guarantors” means (i) with respect to the U.S. Obligations, the U.S.
Guarantors, (ii) with respect to the Canadian Obligations, the Parent Borrower,
each Foreign Subsidiary Borrower, the U.S. Guarantors and any Additional Credit
Party and (iii) with respect to the Foreign Subsidiary Borrower Obligations, the
Parent Borrower, each Canadian Credit Party, the U.S. Guarantors and any
Additional Credit Party.

 

“Guaranty” means the guaranty of the Guarantors set forth in Articles X and XI.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.

 

“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including petroleum, crude oil or
any fraction thereof, asbestos or asbestos containing materials, or
polychlorinated biphenyls, that is regulated pursuant to any Environmental Law.

 

“Hedging Agreement Provider” means any Person that (i) to the extent it is not a
Lender, has provided the Administrative Agent with a fully executed Designation
Notice, substantially in the form of Exhibit D and (ii) enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 6.3 to the extent that (a) such Person is a Lender, an Agent, an
Affiliate of a Lender or an Agent or any other Person that was a Lender or an
Agent (or an Affiliate of a Lender or an Agent) at the time it entered into the
Hedging Agreement but has ceased to be a Lender or an Agent (or whose Affiliate
has ceased to be a Lender or an Agent) under the Credit Agreement or (b) such
Person is a Lender, an Agent or an Affiliate of a Lender or an Agent on the
Closing Date or becomes a Lender after the Closing Date in connection with the
primary syndication of the credit facilities provided hereunder and the Hedging
Agreement to which such Person is a party was entered into on or prior to the
Closing Date (even if such Person ceases to be a Lender or an Agent or such
Person’s Affiliate ceased to be a Lender or an Agent); provided, in the case of
a Guaranteed Hedging Agreement with a Person who is no longer a Lender, such
Person shall be considered a Hedging Agreement Provider only through the stated
maturity date (without extension or renewal or increase in notional amount) of
such Guaranteed Hedging Agreement.

 



“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including any interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements, but excluding (i) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (ii) any agreement existing as of the
Closing Date or entered into after the Closing Date in accordance with the
historical practices of the Consolidated Companies related to the fiber trading
and fiber brokerage business of such Persons.

 

24 

 

“Identified Institutions” has the meaning set forth in the definition of
“Disqualified Institutions”.

 

“Immaterial Subsidiary” means any Restricted Subsidiary (other than a Borrower)
where (a) the Consolidated Net Tangible Assets of such Restricted Subsidiary are
less than 5.0% of the Consolidated Net Tangible Assets of the Consolidated
Companies as of the end of the most recent full fiscal quarter for which
internal financial statements are available immediately preceding the date of
determination and (b) the EBITDA of such Restricted Subsidiary is less than 5.0%
of the EBITDA of the Consolidated Companies as of the end of the four most
recent full fiscal quarters, treated as one period, for which internal financial
statements are available immediately preceding the date of determination, in
each of the foregoing cases (a) and (b), determined in accordance with GAAP;
provided that Immaterial Subsidiaries may not in the aggregate have (x)
Consolidated Net Tangible Assets constituting in excess of 15.0% of the
Consolidated Net Tangible Assets of the Consolidated Companies as of the end of
the most recent full fiscal quarter for which internal financial statements are
available immediately preceding the date of determination or (y) EBITDA
constituting in excess of 15.0% of the EBITDA of the Consolidated Companies as
of the end of the four most recent full fiscal quarters, treated as one period,
for which internal financial statements are available immediately preceding the
date of determination, in each of the foregoing clauses (x) and (y), determined
in accordance with GAAP (and, in the event that the Consolidated Net Tangible
Assets and/or the EBITDA of all Immaterial Subsidiaries exceed the thresholds
specified in the foregoing clauses (x) and (y), as applicable, one or more of
the Restricted Subsidiaries that would otherwise have qualified as Immaterial
Subsidiaries shall be deemed to be Material Subsidiaries in descending order
based on the amounts of their respective Consolidated Net Tangible Assets or
EBITDA, as the case may be, until such excess has been eliminated).

 

“Increased Amount Date” has the meaning assigned thereto in Section 2.26(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 2.26(a).

 

“Incremental Loan Commitments” has the meaning assigned thereto in Section
2.26(a)(ii).

 

“Incremental Loans” has the meaning assigned thereto in Section 2.26(a)(ii).

 

“Incremental Revolving Commitment” has the meaning assigned thereto in Section
2.26(a)(ii).

 

“Incremental Revolving Commitment Increase” has the meaning assigned thereto in
Section 2.26(a)(ii).

 

“Incremental Revolving Lender” means a Lender with a Revolving Commitment or an
outstanding Revolving Loan as a result of an Incremental Revolving Commitment.

 

“Incremental Term Loan” has the meaning assigned thereto in Section 2.26(a)(i).

 

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
2.26(a)(i).

 

25 

 



“Incremental Term Loan Note” or “Incremental Term Loan Notes” means the
promissory notes of the Parent Borrower in favor of each of the Incremental Term
Loan Lenders that requests a promissory note evidencing the portion of the
Incremental Term Loans provided pursuant to Section 2.26, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

 

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (iv) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt and other accrued obligations incurred in the
ordinary course of business and due within six (6) months of the incurrence
thereof) that would appear as liabilities on a balance sheet of such Person, (v)
all obligations of such Person under take-or-pay or similar arrangements or
under commodities agreements (excluding (a) any purchase, sale or option
agreement relating to commodities used in the ordinary course of such Person’s
business and (b) any agreement existing as of the Closing Date or entered into
after the Closing Date in the ordinary course of business of the Borrowers and
the Restricted Subsidiaries related to the fiber trading and fiber brokerage
businesses (other than any agreement entered into for speculative purposes) of
such Persons), (vi) all Indebtedness of others (which, for purposes of clarity,
will not include any of the items described in clause (A)(I) through (A)(IXXI)
below) secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
so long as such Indebtedness is non-recourse to such Person, only the portion of
such obligations which is secured shall constitute Indebtedness hereunder, (vii)
all Guaranty Obligations of such Person with respect to Indebtedness of another
Person (which, for purposes of clarity, will not include any of the items
described in clause (A)(I) through (A)(IXXI) below), (viii) the principal
portion of all obligations of such Person under Capital Leases plus any accrued
interest thereon, (ix) all obligations of such Person under Hedging Agreements
to the extent required to be accounted for as a liability under GAAP, excluding
any portion thereof which would be accounted for as interest expense under GAAP,
(x) the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (xi) all preferred Capital
Stock or other equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
(A) mandatory sinking fund payments prior to the date six (6) months after the
Latest Maturity Date, (B) redemption prior to the date six (6) months after the
Latest Maturity Date or (C) other acceleration prior to the date six (6) months
after the Latest Maturity Date and (xii) the principal balance outstanding under
any Synthetic Lease plus any accrued interest thereon; provided, however, that
(A) in the case of the Consolidated Companies, Indebtedness shall not include
(I) intercorporate obligations solely among the Consolidated Companies, (II)
lease obligations pledged as collateral to secure industrial development bonds,
(III) hedge adjustments resulting from terminated fair value interest rate
derivatives, (IV) non-recourse installment notes issued in timber transactions
in the ordinary course of business of the Consolidated Companies, (V) guarantees
of the debt of suppliers and vendors incurred in the ordinary course of business
of the Consolidated Companies to the extent that the obligations thereunder do
not exceed, in the aggregate, $35,000,000, (VI) trade payables re-characterized
as Indebtedness in accordance with GAAP under travel and expense reimbursement
cards, procurement cards, supply chain finance and similar programs to the
extent that the obligations thereunder are satisfied within 180 days of their
incurrence under the applicable program, (VII) any obligations in respect of
earn-outs, purchase price adjustments or similar acquisition consideration
arrangements except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of the Consolidated Companies in
accordance with GAAP, (VIII) any industrial development bonds or similar
instruments with respect to which both the debtor and the investor are
Consolidated Companies and (IX, (IX) any industrial revenue or development bonds
that have been redeemed, repurchased or defeased by the Consolidated Companies
or otherwise (and any other Indebtedness, including Guaranty Obligations, in
respect of such bonds), (X) the portion of any industrial revenue or development
bonds that have been cash collateralized (and any other Indebtedness, including
Guaranty Obligations, in respect of such portion of such bonds) (it being
understood and agreed that the carveout in this clause (X) shall include the
aggregate principal amount of the Collateralized Bonds that is outstanding as of
the effective date of Amendment No. 1 to this Agreement (and any other
Indebtedness, including Guaranty Obligations, in respect of such bonds)) and
(XI) obligations with respect to insurance policy loans to the extent offset by
the assets of the applicable insurance policies, (B) the Indebtedness of any
Person shall include the Indebtedness of any other entity that is not a
Consolidated Company (including any partnership in which such Person is a
general partner) to the extent such Person is liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor and (C) with respect to any Indebtedness of any
Consolidated Company that is a partnership or Joint Venture, the Indebtedness of
such partnership or Joint Venture shall be limited to the product of the
Ownership Share of the Credit Parties and their Restricted Subsidiaries in such
partnership or Joint Venture multiplied by the principal amount of such
Indebtedness, unless a larger amount of such Indebtedness is recourse to a
Borrower or any Restricted Subsidiary (in which event such larger amount of such
Indebtedness shall constitute Indebtedness).

 

26 

 



“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.5(b).

 

“Information” has the meaning set forth in Section 9.14.

 

“Information Materials” has the meaning set forth in Section 5.7.

 

“Initial Guarantors” has the meaning set forth in the introductory paragraph
hereof.

 

“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.

 

“Interbank Reference Rate” means, in respect of any currency, the interest rate
expressed as a percentage per annum which is customarily used by the
Multicurrency Agent when calculating interest due by it or owing to it arising
from correction of errors in transactions in that currency between it and other
banks.

 

“Intercompany Debt” has the meaning set forth in Section 9.18.

 

“Interest Determination Date” has the meaning set forth in the definition of
“Applicable Percentage”.

 

“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December and, with respect to any Class of Revolving
Loans and, the Revolving Maturity Date of such Class and, with respect to the
Term Loans, the Revolving/Term Loan Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three (3) months or less, the last day of such
Interest Period, and (c) as to any LIBOR Rate Loan having an Interest Period
longer than three (3) months, each day which is three (3) months after the first
day of such Interest Period and the last day of such Interest Period.

 

27 

 



“Interest Period” means, as to any LIBOR Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration (or any other period if agreed to by
each applicable Lender), as the Applicable Borrower may elect, commencing in
each case, on the date of the borrowing (including conversions, extensions and
renewals); provided, however, (i) if any Interest Period would end on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Rate Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (ii) no Interest Period with respect to any
Class of Revolving Loans orshall extend beyond the Revolving Maturity Date of
such Class and no Interest Period with respect to the Term Loans shall extend
beyond the Revolving/Term Loan Maturity Date, (iii) in the case of LIBOR Rate
Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last day of such calendar month
and (iv) in the case of the initial Interest Period for each borrowing of
Delayed Draw Term Loans, such Interest Period shall be a duration determined
pursuant to Section 2.5; provided, however, (A) if the Applicable Borrower shall
fail to give notice as provided above, (x) if the Parent Borrower with respect
to a Loan denominated in U.S. Dollars, the Parent Borrower shall be deemed to
have selected an Alternate Base Rate Loan, (y) if the Canadian Borrower, the
Canadian Borrower shall be deemed to have selected a U.S. Base Rate Loan to
replace the affected LIBOR Rate Loan if denominated in U.S. Dollars or a
Canadian Prime Rate Loan to replace the affected LIBOR Rate Loan if denominated
in Canadian Dollars and (z) if a Multicurrency Borrower with respect to a Loan
denominated in a Multicurrency Alternative Currency (other than U.S. Dollars),
such Multicurrency Borrower shall be deemed to have selected an Interest Period
of one month (in the case of each of clauses (x), (y) and (z), except as
otherwise expressly provided in this Agreement), and (B) no more than twelve
(12) LIBOR Rate Loans may be in effect at any time. For purposes hereof, LIBOR
Rate Loans with different Interest Periods shall be considered as separate LIBOR
Rate Loans, even if they shall begin on the same date, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.

 

Notwithstanding the foregoing, the initial Interest Period for Delayed Draw Term
Loans will end on the last day of the Interest Period in effect for the Closing
Date Term Loans outstanding on the Delayed Draw Funding Date, and if the
outstanding Closing Date Term Loans have more than one Interest Period in
effect, the initial Interest Periods for the Delayed Draw Term Loans will end on
the last day of such Interest Periods in effect (divided among such Interest
Periods on a ratable basis).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means, as applicable with respect to any Letter of Credit or
LOC Obligations, Wells Fargo (or its designated Affiliate) and Bank of America,
N.A. (or its designated Affiliate) and any other Lender that agrees to be an
issuing lender that is acceptable to the Parent Borrower and the Administrative
Agent, or any successor issuing lender hereunder, and any issuing lender under
an Existing Letter of Credit or any successor issuing lender thereunder.

 

“Issuing Lender Fees” has the meaning set forth in Section 2.13(c).

 

28 

 



“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit H, executed and delivered by each Person who becomes a Guarantor in
accordance with the provisions of Section 5.10.

 

“Joint Venture” means, with respect to any Person, any corporation or other
entity (including limited liability companies, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, of
which some but less than 100% of the total combined voting power of all classes
of Voting Stock or other ownership interests, at the time as of which any
determination is being made, is owned by such Person, either directly or
indirectly through one or more Subsidiaries of such Person.

 

“Judgment Currency” has the meaning set forth in Section 9.17.

 

“Known Affiliates” has the meaning set forth in the definition of “Disqualified
Institutions”.

 

“Latest Maturing Loan” means the Term Loan incurred and outstanding under this
Credit Agreement with the Latest Maturity Date.

 

“Latest Maturity Date” means the latest maturity date of any Term Loan incurred
and outstanding under this Credit Agreement at any given time after giving
effect to any renewal, refinancing, refunding or extension of Loans incurred or
outstanding pursuant to this Credit Agreement.

 

“Lead Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC, CoBank, ACB, The Bank Of
Tokyo-Mitsubishi UFJ, Ltd., Citigroup Global Markets Inc., HSBC Securities (USA)
Inc., J.P. Morgan Securities LLC, PNC Capital Markets LLC, Coöperatieve Centrale
Raiffeisen-Boerenleenbank BRabobank U.A., New York Branch, Sumitomo Mitsui
Banking Corporation and SunTrust Robinson Humphrey, Inc., each in its capacity
as a joint lead arranger with respect to this Agreement.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.26.

 

“Lender Participation Notice” means a Lender Participation Notice substantially
in the form of Exhibit K.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto (including any Multicurrency Revolving Lender, U.S. Revolving
Lender, Closing Date Term Loan Lender or Delayed Draw Term Loan Lender), and
their respective successors and assigns and any Incremental Lender (and unless
the context requires otherwise any Swingline Lender).

 

“Letters of Credit” means any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such Letters of Credit may be amended,
restated, modified, extended, renewed or replaced from time to time.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.13(b).

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a)(i)
Total Funded Debt as of such date minus (ii) the aggregate amount of cash on the
consolidated balance sheet of the Parent Borrower and its Restricted
Subsidiaries attributable to the net proceeds of an issuance or incurrence of
Indebtedness that constitutes Refinancing Indebtedness in respect of existing
Indebtedness maturing within 180 days of such issuance or incurrence, to (b)
EBITDA for the period of the four prior fiscal quarters ending on such date.

 

29 

 



“LIBOR” means:

 

(i)               for any LIBOR Rate Loan made to the Parent Borrower or another
Multicurrency Borrower in U.S. Dollars or Euros for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Bloomberg LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in U.S. Dollars or Euro, as
applicable, at approximately 11:00 a.m. (London time) two (2) London Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period. If for any reason such rate is not available, then “LIBOR”
shall mean the rate per annum at which, as determined by the Administrative
Agent in accordance with its customary practices, U.S. Dollars or Euro, as
applicable, in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 a.m. (London time), on the
relevant Quotation Day for settlement in immediately available funds by leading
banks in the London interbank market for a period equal to the Interest Period
selected;

 

(ii)               for any LIBOR Rate Loan made to the Parent Borrower or
another Multicurrency Borrower in Sterling for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Bloomberg LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Sterling, as applicable, at approximately
11:00 a.m. (London time) on the first London Business Day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Sterling in an amount comparable to the Loans then requested are
being offered to leading banks at approximately 11:00 a.m. (London time), on the
relevant Quotation Day for settlement in immediately available funds by leading
banks in the London interbank market for a period equal to the Interest Period
selected;

 

(iii) for any LIBOR Rate Loan made to the Canadian Borrower in U.S. Dollars for
any Interest Period therefor, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Bloomberg LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in U.S.
Dollars at approximately 11:00 a.m. (London time) two (2) London Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period. If for any reason such rate is not available, the term “LIBOR”
shall mean, for any LIBOR Rate Loan for any Interest Period therefor, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Bloomberg LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. Dollars at approximately 11:00 a.m. (London
time) two (2) London Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Bloomberg LIBOR01 Page (or any successor page),
the applicable rate shall be the arithmetic mean of all such rates (rounded
upwards, if necessary, to the nearest 1/100 of 1%). If, for any reason, neither
of such rates is available, then “LIBOR”, in the case of LIBOR Rate Loans made
to the Canadian Borrower in U.S. Dollars, shall mean the rate per annum at
which, as determined by the Multicurrency Agent, U.S. Dollars in an amount
comparable to the Loans then requested are being offered to leading banks at
approximately 11:00 a.m. (London time), on the relevant Quotation Day for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected; and

 

(iii) for any LIBOR Rate Loan made to the Canadian Borrower in Canadian Dollars
for any Interest Period therefor, the CDOR Rate. If, for any reason, such rate
is not available, then “LIBOR”, in the case of LIBOR Rate Loans made to the
Canadian Borrower in Canadian Dollars, shall mean the rate per annum at which,
as determined by the Multicurrency Agent, Canadian Dollars in an amount
comparable to the Loans then requested are being offered to leading banks at
approximately 4:00 p.m. London time, on the relevant Quotation Day for
settlement in immediately available funds by leading banks in the Canadian
interbank market for a period equal to the Interest Period selected.

 

30 

 



Notwithstanding the foregoing, in no event shall LIBOR be less than 0.00% per
annum.

 

“LIBOR Lending Office” means, initially, the office of each Lender designated as
such Lender’s LIBOR Lending Office shown on the Administrative Questionnaire
provided to the Administrative Agent prior to the date hereof; and thereafter,
such other office of such Lender as such Lender may from time to time specify to
the Administrative Agent, the Multicurrency Agent and the Parent Borrower as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by (i) in the case of LIBOR Rate Loans
denominated in U.S. Dollars, the Administrative Agent, (ii) in the case of LIBOR
Rate Loans denominated in Canadian Dollars, the Multicurrency Agent and (iii) in
the case of LIBOR Rate Loans denominated in a Multicurrency Alternative Currency
(other than U.S. Dollars), the Multicurrency Agent, in each case, pursuant to
the following formula:

 

LIBOR Rate = LIBOR   1.00 - Eurodollar Reserve Percentage

 

For the purposes of clarification, there shall be no Eurodollar Reserve
Percentage applicable to any LIBOR Rate Loan that is a Canadian Revolving Loan.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

 

“License” has the meaning set forth in Section 5.6(c).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).

 

“Loan” or “Loans” means a Revolving Loan, a Term Loan, a Swingline Loan and/or
an Incremental Loan, as appropriate.

 

“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit up to the LOC Committed Amount and, with respect to each U.S. Revolving
Lender, the commitment of such U.S. Revolving Lender to purchase Participation
Interests in the Letters of Credit up to such U.S. Revolving Lender’s Revolving
Commitment Percentage of the LOC Committed Amount, as such amount may be reduced
from time to time in accordance with the provisions hereof.

 

“LOC Committed Amount” has the meaning set forth in Section 2.8(a).

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.

 

31 

 



“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

“London Business Day” means a day other than a day on which banks in London,
England are not open for dealings in deposits of U.S. Dollars in the London
interbank market.

 

“Mandatory Canadian Borrowing” has the meaning set forth in Section 2.7(c)(i).

 

“Mandatory LOC Borrowing” has the meaning set forth in Section 2.8(e).

 

“Mandatory U.S. Borrowing” has the meaning set forth in Section 2.6(b)(ii).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Parent Borrower and its Restricted Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Credit Parties,
taken as a whole, to perform their obligations under any Credit Document; or (c)
a material adverse effect upon the legality, validity, binding effect or
enforceability against the Credit Parties, taken as a whole, of the Credit
Documents.

 

“Material Contract” means any contract or other arrangement to which the Parent
Borrower or any of its Subsidiaries is a party that is required to be filed with
the SEC.

 

“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.

 

“MNPI” has the meaning specified in Section 2.11(f)(i).

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multicurrency Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.

 

“Multicurrency Agent’s Office” means, with respect to any currency, the
Multicurrency Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Multicurrency Agent may from time to time
notify to the Borrowers and the Lenders.

 

“Multicurrency Alternative Currency” means Euro, U.S. Dollars and Sterling.

 

“Multicurrency Alternative Currency Revolving Loans” means Revolving Loans made
to a Multicurrency Borrower under Section 2.3,2.3 (and which shall include, for
the avoidance of doubt, Non-Extended Multicurrency Alternative Currency
Revolving Loans and Extended Multicurrency Alternative Currency Revolving
Loans), which for the avoidance of doubt shall not include the Canadian
Revolving Loans made to the Canadian Borrower under Section 2.2.

 

“Multicurrency Borrower” means the Parent Borrower and each Foreign Subsidiary
Borrower.

 

“Multicurrency Commitment Fee” has the meaning set forth in Section 2.13(a)(ii).

 

32 

 



“Multicurrency Lender Joinder Agreement” means a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Parent
Borrower delivered in connection with Section 2.3.

 

“Multicurrency Lending Office” means, initially, the office of each
Multicurrency Revolving Lender designated as such Lender’s Multicurrency Lending
Office shown on the Administrative Questionnaire provided to the Administrative
Agent prior to the date hereof; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Agents and the Parent
Borrower as the office of such Lender at which Multicurrency Alternative
Currency Revolving Loans of such Lender are to be made.

 

“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such the Extended Multicurrency Revolving
Lender to make Canadian Revolving Loans and Multicurrency Alternative Currency
Revolving Loans in an aggregate principal amount at any time outstanding the
Dollar Amount of which does not exceed such Multicurrency Revolving
Lender’sCommitment and/or the Non-Extended Multicurrency Revolving Commitment
Percentage of the Multicurrency Revolving Committed Amount, as applicable.

 

“Multicurrency Revolving Commitment Percentage” means, for each Multicurrency
Revolving Lender, the percentage identified as its Multicurrency Revolving
Commitment Percentage on Schedule 2.1(a) or in the Assignment and Assumption
pursuant to which such Multicurrency Revolving Lender became a Multicurrency
Revolving Lender hereunder, as such percentage may be modified in connection
with any assignment made in accordance with the provisions of Section 9.6(b);
provided that, on the Revolving Maturity Date with respect to the Non-Extended
Multicurrency Revolving Facility, the Multicurrency Revolving Commitment
Percentages for the Extended Multicurrency Revolving Lenders shall be
recalculated ratably in accordance with their respective Multicurrency Revolving
Commitment Percentages immediately prior thereto.

 

“Multicurrency Revolving Committed Amount” means an initial aggregate principal
amount of FOUR HUNDRED MILLION U.S. DOLLARS (U.S.$400,000,000) as of the Closing
Date, as such amount may be reduced from time to time in accordance with Section
2.12.the Extended Multicurrency Revolving Committed Amount, together with the
Non-Extended Multicurrency Revolving Committed Amount.

 

“Multicurrency Revolving Lenders” means (a) each of the Persons identified as a
“Multicurrency Revolving Lender” on the signature pages hereto or its designated
Affiliate or branch, (b) any other entity that may be added as a Multicurrency
Revolving Lender in accordance with the terms of this Agreement; provided that
such entity is able to fulfill all obligations of a Multicurrency Revolving
Lender under the terms of this Agreement (including the obligation to make Loans
in any Multicurrency Alternative Currency) in accordance with the requirements
of applicable law, and (c) the successors and assigns of each of the foregoing
(and which shall include, for the avoidance of doubt, Non-Extended Multicurrency
Revolving Lenders and Extended Multicurrency Revolving Lenders). For purposes of
clarity, each Multicurrency Revolving Lender shall also be a Canadian Revolving
Lender.

 

“Multicurrency Revolving Note” or “Multicurrency Revolving Notes” means the
promissory notes of a Multicurrency Borrower provided pursuant to Section 2.3(e)
in favor of each of the Multicurrency Revolving Lenders that requests a
promissory note evidencing the Multicurrency Alternative Currency Revolving
Loans made by each such Multicurrency Revolving Lender, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

 

33 

 



“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 3(37) of ERISA or described in Section 4001(a)(3) of ERISA and that is
subject to ERISA, to which the Parent Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“MWV” has the meaning set forth in the introductory paragraph hereof.

 

“MWV Merger” means the merger of MWV and Milan Merger Sub, Inc., a Delaware
corporation, pursuant to the Combination Agreement, pursuant to which MWV will
be the surviving corporation.

 

“MWV SPE Assets” means the Timber Note assets held by MeadWestvaco Timber Note
Holding Co. II, LLC, MeadWestvaco Timber Note Holding LLC or any other
Restricted Subsidiary.

 

“Non-Consenting Lender” has the meaning set forth in Section 2.27(b).

 

“Non-Core MWV Businesses” means each of (a) the Specialty Chemicals business of
MWV and (b) Community Development and Land Management business of MWV.

 

“Non-Extended Canadian Revolving Lender” means, at any time, any Lender that has
a Non-Extended Multicurrency Revolving Commitment or that holds Non-Extended
Canadian Revolving Loans at such time.

 

“Non-Extended Canadian Revolving Loans” has the meaning set forth in Section
2.2(a)(ii).

 

“Non-Extended Multicurrency Alternative Currency Revolving Loans” has the
meaning set forth in Section 2.3(a)(ii).

 

“Non-Extended Multicurrency Revolving Committed Amount” means an initial
aggregate principal amount of THIRTY-TWO MILLION ONE HUNDRED FORTY-TWO THOUSAND
FIVE HUNDRED FORTY-FIVE U.S. DOLLARS AND TWENTY CENTS (U.S.$ 32,142,545.20) as
of the Amendment No. 1 Effective Date, as such amount may be reduced from time
to time in accordance with Section 2.12.

 

“Non-Extended Multicurrency Revolving Commitment” means, with respect to each
Non-Extended Multicurrency Revolving Lender, the commitment of such Non-Extended
Multicurrency Revolving Lender to make Non-Extended Canadian Revolving Loans and
Non-Extended Multicurrency Alternative Currency Revolving Loans in an aggregate
principal amount at any time outstanding the Dollar Amount of which does not
exceed the amount set forth opposite such Non-Extended Multicurrency Revolving
Lender’s name on Schedule 2.1(a) under the caption “Non-Extended Multicurrency
Revolving Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Non-Extended Multicurrency Revolving Facility” means the Non-Extended
Multicurrency Revolving Commitments and the Non-Extended Multicurrency
Alternative Currency Revolving Loans, Non-Extended Canadian Revolving Loans and
the Canadian Swingline Loans extended thereunder.

 

“Non-Extended Multicurrency Revolving Lender” means, at any time, any Lender
that has a Non-Extended Multicurrency Revolving Commitment or that holds
Non-Extended Multicurrency Revolving Loans at such time.

 

34 

 



“Non-Extended U.S. Revolving Committed Amount” has the meaning set forth in
Section 2.1(a)(ii).

 

“Non-Extended U.S. Revolving Commitment” means, with respect to each
Non-Extended U.S. Revolving Lender, the commitment of such Non-Extended U.S.
Revolving Lender to make Non-Extended U.S. Revolving Loans in an aggregate
principal amount at any time outstanding the Dollar Amount of which does not
exceed the amount set forth under such Non-Extended U.S. Revolving Lender’s name
on Schedule 2.1(a) under the caption “Non-Extended U.S. Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Non-Extended U.S. Revolving Facility” means the Non-Extended U.S. Revolving
Commitments and the Non-Extended U.S. Revolving Loans, the Letters of Credit and
the U.S. Swingline Loans extended thereunder.

 

“Non-Extended U.S. Revolving Lender” means, at any time, any Lender that has a
Non-Extended U.S. Revolving Commitment or that holds Non-Extended U.S. Revolving
Loans at such time.

 

“Non-Extended U.S. Revolving Loans” has the meaning set forth in Section
2.1(a)(ii).

 

“Non-U.S. Revolving Loans” means, collectively, the Canadian Revolving Loans and
the Multicurrency Alternative Currency Revolving Loans.

 

“Note” or “Notes” means the U.S. Revolving Notes, the Canadian Revolving Notes,
the Multicurrency Revolving Notes, the U.S. Swingline Note, the Canadian
Swingline Note and/or the Closing Date Term Loan Notes, collectively, separately
or individually, as appropriate.

 

“Notice of Borrowing” means (i) a request for a U.S. Revolving Loan borrowing
pursuant to Section 2.1(b)(i), (ii) a request for a Canadian Revolving Loan
borrowing pursuant to Section 2.2(b)(i), (iii) a request for a Multicurrency
Alternative Currency Revolving Loan borrowing pursuant to Section 2.3(b)(i),
(iv) a request for a U.S. Swingline Loan borrowing pursuant to Section
2.6(b)(i), or (v) a request for a Canadian Swingline Loan borrowing pursuant to
Section 2.7(b), as appropriate. A Form of Notice of Borrowing is attached as
Exhibit B.

 

“Notice of Conversion/Extension” means the written notice of (i) conversion of a
LIBOR Rate Loan to an Alternate Base Rate Loan, (ii) conversion of an Alternate
Base Rate Loan to a LIBOR Rate Loan, (iii) conversion of a U.S. Base Rate Loan
to a LIBOR Rate Loan denominated in U.S. Dollars, (iv) conversion of a LIBOR
Rate Loan denominated in U.S. Dollars to a U.S. Base Rate Loan, (v) conversion
of a Canadian Prime Rate Loan to a LIBOR Rate Loan denominated in Canadian
Dollars, (vi) conversion of a LIBOR Rate Loan denominated in Canadian Dollars to
a Canadian Prime Rate Loan or (vii) extension of a LIBOR Rate Loan, as
appropriate, in each case substantially in the form of Exhibit C.

 

“OFAC” has the meaning set forth in Section 3.13(a).

 

“Offered Loans” has the meaning specified in Section 2.11(f)(iii).

 

“Other Connection Taxes” means, with respect to any Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder or under any other Credit Document, Taxes imposed as
a result of any present or former connection between such recipient and the
jurisdiction imposing such Tax (other than any connection arising solely from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced,
any Credit Documents).

 

35 

 



“Other Parties” has the meaning specified in Section 10.7(c).

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment of Loans (other than an assignment made pursuant to Section 2.23).

 

“Ownership Share” means, with respect to any Joint Venture, a Borrower’s or any
Restricted Subsidiary’s relative equity ownership (calculated as a percentage)
in such Joint Venture determined in accordance with the applicable provisions of
the declaration of trust, articles or certificate of incorporation, articles of
organization, partnership agreement, joint venture agreement or other applicable
organizational document of such Joint Venture.

 

“Parent Borrower” has the meaning set forth in the introductory paragraph
hereof.

 

“Participant” has the meaning set forth in Section 9.6(d).

 

“Participant Register” has the meaning set forth in Section 9.6(d).

 

“Participation Interest” means the purchase by a Revolving Lender of a
participation interest in Swingline Loans as provided in Section 2.6(b)(ii) and
Section 2.7(c), as applicable, and in Letters of Credit as provided in Section
2.8(c).

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to a Credit Party of any right to manufacture, use or sell any
invention covered by a Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent
Borrower or any ERISA Affiliate or to which the Parent Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.

 

36 

 



“Permitted Securitization Subsidiary” means any Subsidiary of the Parent
Borrower that (i) is directly or indirectly wholly-owned by the Parent Borrower,
(ii) is formed and operated solely for purposes of a Permitted Securitization
Transaction, (iii) is formed to qualify as a “bankruptcy remote” entity, (iv)
has organizational documents which limit the permitted activities of such
Permitted Securitization Subsidiary to the acquisition of Securitization Assets
from the Parent Borrower or one or more of its Subsidiaries, the securitization
of such Securitization Assets and activities necessary or incidental to the
foregoing, (v) if organized within the United States, is organized so as to meet
S&P’s requirements for special purpose entities engaged in the securitization of
assets, (vi) if organized within Canada or any province or territory thereof, is
organized so as to meet the requirements for special purpose entities engaged in
the securitization of assets by any recognized rating agency operating in such
jurisdiction and (vii) if organized outside the United States and Canada (and
any province or territory thereof), is organized so as to meet the requirements
for special purpose entities engaged in the securitization of assets by any
recognized rating agency operating in such jurisdiction; provided that if no
requirements for special purpose entities exist in such jurisdiction, the Parent
Borrower shall certify to the Administrative Agent that no recognized rating
agency is operating in such jurisdiction that customarily rates securitization
transactions.

 

“Permitted Securitization Transaction” means (a) the transfer by the Parent
Borrower or one or more of its Restricted Subsidiaries of Securitization Assets
to one or more (x) Permitted Securitization Subsidiaries or (y) Permitted
Securitization Entities and, in each case, the related financing of such
Securitization Assets; provided that, in each case, (i) such transaction is the
subject of a favorable legal opinion as to the “true sale” of the applicable
Securitization Assets under the laws of the applicable jurisdiction and (ii)
such transaction is non-recourse to the Parent Borrower and its Restricted
Subsidiaries under the laws of the applicable jurisdiction, except for Standard
Securitization Undertakings, (b) any credit facility backed or secured by
Receivables or any other Securitization Assets of the Consolidated Companies
among one or more Consolidated Companies and a financial institution, which
credit facility is non-recourse to the Parent Borrower and its Restricted
Subsidiaries under the laws of the applicable jurisdiction, except for Standard
Securitization Undertakings or (c) any other arrangement or agreement in respect
of a “true sale” (or any similar concept in the applicable jurisdiction) of
Receivables or any other Securitization Assets in accordance with the laws of
the United States or any State thereof, Canada, any province or territory of
Canada or other applicable jurisdiction.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Peso Facility” has the meaning set forth in Section 2.28.

 

“Peso Facility Amendment” has the meaning set forth in Section 2.28.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime commercial lending rate in
effect at its principal office, with each change in the Prime Rate being
effective on the date such change is publicly announced as effective (it being
understood and agreed that the Prime Rate is a reference rate used by the
Administrative Agent in determining interest rates on certain loans and is not
intended to be the lowest rate of interest charged on any extension of credit by
the Administrative Agent to any debtor).

 

37 

 



“Priority Debt Basket” shall mean, at any time, (I) in the case of Section
6.2(w), (a) an amount equal to 10% of Consolidated Net Tangible Assets as of the
last day of the most recently ended fiscal quarter of the Parent Borrower, less
without duplication (b) (i) solely to the extent in excess of the amount in
clause (a) above the aggregate principal amount of Indebtedness incurred under
Section 6.3(c) then outstanding plus (ii) the aggregate amount of obligations
(or, if applicable, the fair market value of inventory) secured by Liens under
Section 6.2(w) then outstanding and (II) in the case of Section 6.3(c), (a) an
amount equal to 20% of Consolidated Net Tangible Assets as of the last day of
the most recently ended fiscal quarter of the Parent Borrower, less without
duplication (b) (i) the aggregate principal amount of Indebtedness incurred
under Section 6.3(c) then outstanding plus (ii) the aggregate amount of
obligations (or, if applicable, the fair market value of inventory) secured by
Liens under Section 6.2(w) then outstanding. In the event that any Indebtedness
would otherwise count against both the basket in Section 6.3(c) and the basket
in Section 6.2(w), such Indebtedness shall be counted, for purposes of
calculating the size of the Priority Debt Basket under each of clauses (I) and
(II) of this definition, as outstanding only under Section 6.2(w) (and, for
purposes of clarity, shall not be counted as outstanding under Section 6.3(c)).

 

“Private Information” has the meaning set forth in Section 5.7.

 

“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.3(iii)) of the
financial covenants set forth in Section 6.1(a) and (b) or the Leverage Ratio in
respect of a proposed transaction or designation of a Restricted Subsidiary as
an Unrestricted Subsidiary (a “Specified Transaction”), the making of such
calculation after giving effect on a pro forma basis to:

 

(a) the consummation of such Specified Transaction as of the first day of the
applicable Calculation Period;

 

(b) the assumption, incurrence or issuance of any Indebtedness of a Consolidated
Company (including any Person which became a Consolidated Company pursuant to or
in connection with such Specified Transaction) in connection with such Specified
Transaction, as if such Indebtedness had been assumed, incurred or issued (and
the proceeds thereof applied) on the first day of such Calculation Period (with
any such Indebtedness bearing interest at a floating rate being deemed to have
an implied rate of interest for the applicable period equal to the rate which is
or would be in effect with respect to such Indebtedness as of the applicable
Calculation Date);

 

(c) the permanent repayment, retirement or redemption of any Indebtedness (other
than revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by a Consolidated Company (including any Person which
became a Consolidated Company pursuant to or in connection with such Specified
Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;

 

(d) other than in connection with such Specified Transaction, any assumption,
incurrence or issuance of any Indebtedness by a Consolidated Company after the
first day of the applicable Calculation Period, as if such Indebtedness had been
assumed, incurred or issued (and the proceeds thereof applied) on the first day
of such Calculation Period (with any such Indebtedness so incurred or issued
bearing interest at a floating rate being deemed to have an implied rate of
interest for the applicable period equal to the rate which is or would be in
effect with respect to such Indebtedness as of the applicable Calculation Date,
and with any such Indebtedness so assumed bearing interest at a floating rate
being calculated using the actual interest rate in effect during such period);
and

 

38 

 



(e) other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a permanent commitment
reduction) by a Consolidated Company after the first day of the applicable
Calculation Period, as if such Indebtedness had been repaid, retired or redeemed
on the first day of such Calculation Period.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent Borrower delivered to the Administrative Agent in connection with
a Specified Transaction, such certificate to contain reasonably detailed
calculations satisfactory to the Administrative Agent, upon giving effect to the
applicable Specified Transaction on a Pro Forma Basis, of the financial
covenants set forth in Section 6.1(a) and (b) for the applicable Calculation
Period.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.11(f)(ii).

 

“Public Information” has the meaning set forth in Section 5.7.

 

“Purchasing Borrower Party” means the Parent Borrower or any of its
Subsidiaries.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Lenders” has the meaning specified in Section 2.11(f)(iv).

 

“Qualifying Loans” has the meaning specified in Section 2.11(f)(iv).

 

“Quotation Day” means, in respect of the determination of the LIBOR Rate for any
Interest Period for a LIBOR Rate Loan (a) in Sterling, the day that is the first
London Business Day of such Interest Period, (b) in Canadian Dollars, the day
that is the first Canadian Business Day of such Interest Period, (c) in U.S.
Dollars and Euros, the day that is two London Business Days prior to the first
day of such Interest Period and (d) in the case of any other currency, the date
determined in good faith by the Multicurrency Agent as the date customarily used
for setting the LIBOR Rate for Loans denominated in such currency.

 

“Rating” means the Parent Borrower’s long-term senior unsecured
non-credit-enhanced debt rating as was most recently announced by S&P or
Moody’s, as applicable.

 

“Ratings Level” has the meaning set forth in the definition of “Applicable
Percentage”.

 

“Receivables” has the meaning set forth in the definition of “Securitization
Assets”.

 

“Refinanced Term Loan” has the meaning set forth in Section 9.1.

 

39 

 



“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Existing Indebtedness”), any other Indebtedness that renews, refinances,
refunds, replaces or extends such Existing Indebtedness (or any Refinancing
Indebtedness in respect thereof); provided that the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Existing
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Existing Indebtedness and any reasonable fees, premium and
expenses relating to such renewal, refinancing, refunding, replacement or
extension, unless at the time such Refinancing Indebtedness is incurred, such
excess amount shall be permitted under Section 6.3 and, if applicable, utilize a
basket thereunder.

 

“Register” has the meaning set forth in Section 9.6(c).

 

“Regulation S-X” has the meaning set forth in Section 3.10(a).

 

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, managers, advisors,
representatives and controlling persons of such Person and of such Person’s
Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into or from any building or facility.

 

“Replacement Term Loan” has the meaning set forth in Section 9.1.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.

 

“Required Financial Information” means, as to any fiscal quarter or fiscal year
of the Parent Borrower, the financial information required by subsections (a)
through (c) of Section 5.7 for such fiscal quarter or fiscal year, as
applicable.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Revolving Commitments, the Delayed Draw Term
Loan Commitments and outstanding Term Loans at such time or (b) if the Revolving
Commitments have been terminated, the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of the outstanding Loans
and Participation Interests plus the Delayed Draw Term Loan Commitments, in each
case at such time; provided, however, that if any Lender shall be a Defaulting
Lender at such time, then there shall be excluded from the determination of
Required Lenders, Credit Party Obligations (including Participation Interests)
owing to such Defaulting Lender and such Defaulting Lender’s Revolving
Commitments and/or Delayed Draw Term Loan Commitments, or after termination of
the Revolving Commitments, the principal balance of the Credit Party Obligations
owing to such Defaulting Lender.

 

“Required Multicurrency Lenders” means, at any time, Lenders holding in the
aggregate more than fifty percent (50%) of (a) the Multicurrency Revolving
Commitments at such time or (b) if the Multicurrency Revolving Commitments have
been terminated, the aggregate principal Dollar Amount (determined as of the
most recent Determination Date) of the outstanding Canadian Revolving Loans and
Multicurrency Alternative Currency Revolving Loans and Participation Interests
in Canadian Swingline Loans at such time; provided, however, that if any
Revolving Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Multicurrency Lenders, Canadian
Obligations (including Participation Interests), U.S. Obligations and Foreign
Subsidiary Borrower Obligations (including Participation Interests) owing to
such Defaulting Lender and such Defaulting Lender’s Commitments, or after
termination of the Multicurrency Revolving Commitments, the principal balance of
the Canadian Obligations, U.S. Obligations and/or Foreign Subsidiary Borrower
Obligations, as applicable, owing to such Defaulting Lender.

 

40 

 



“Required Revolving Lenders” means, at any time, Revolving Lenders holding in
the aggregate more than fifty percent (50%) of (a) the Revolving Commitments at
such time or (b) if the Revolving Commitments have been terminated, the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding Revolving Loans and Participation
Interests at such time; provided, however, that if any Revolving Lender shall be
a Defaulting Lender at such time, then there shall be excluded from the
determination of Required Revolving Lenders, Credit Party Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Revolving Commitments, or after termination of the Revolving
Commitments, the principal balance of the Credit Party Obligations owing to such
Defaulting Lender.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, the Treasurer, the Chief Accounting Officer, or the Controller of the
Parent Borrower.

 

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
any such Subsidiary that is or shall become an Unrestricted Subsidiary as
provided herein.

 

“Revaluation Date” means each of the following: (a) each date a LIBOR Rate Loan
is made pursuant to Section 2.1, Section 2.2 or Section 2.3; (b) each date a
LIBOR Rate Loan is continued pursuant to Section 2.10; (c) the last Business Day
of each calendar month; and (d) such additional dates as the Administrative
Agent, Multicurrency Agent or the Required Lenders shall specify.

 

“Revolving Commitment Percentage” means, for any Lender, such Lender’s U.S.
Revolving Commitment Percentage and/or Multicurrency Revolving Commitment
Percentage, as the context may require.

 

“Revolving Commitments” means, collectively, the Extended Multicurrency
Revolving Commitment, the Extended U.S. Revolving Commitment, the Non-Extended
Multicurrency Revolving Commitment, the Non-Extended U.S. Revolving
CommitmentsCommitment, the LOC Commitment, the U.S. Swingline Commitment, the
Canadian Swingline Commitment and any Incremental Revolving Commitment.

 

“Revolving Lenders” means, collectively, the Non-Extended Canadian Revolving
Lenders, the Non-Extended Multicurrency Revolving Lenders, the Non-Extended U.S.
Revolving Lenders, the Extended Canadian Revolving Lenders, the Extended
Multicurrency Revolving Lenders, the Extended U.S. Revolving Lenders and the
Incremental Revolving Lenders.

 

“Revolving Loans” means, collectively, the Non-Extended Canadian Revolving
Loans, the Non-Extended Multicurrency Alternative Currency Revolving Loans, the
Non-Extended U.S. Revolving Loans, the Extended Canadian Revolving Loans, the
Extended Multicurrency Alternative Currency Revolving Loans, the Extended U.S.
Revolving Loans and, if applicable, any Loans made under the Incremental
Revolving Commitment, and “Revolving Loan” means any of such Revolving Loans.

 

41 

 



“Revolving/Term Loan Maturity Date” means the date that is five (5) years after
the Closing Date Maturity Date” means (a) with respect to the Non-Extended
Multicurrency Revolving Facility and the Non-Extended U.S. Revolving Facility,
July 1, 2020, and (b) with respect to the Extended Multicurrency Revolving
Facility and the Extended U.S. Revolving Facility, July 1, 2021, in each case,
as such date may be extended pursuant to Section 2.27.

 

“RockTenn” has the meaning set forth in the introductory paragraph hereof.

 

“RockTenn Merger” means the merger of RockTenn and Rome Merger Sub, Inc., a
Georgia corporation, pursuant to the Combination Agreement, pursuant to which
RockTenn will be the surviving corporation.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to
Sanctions.

 

“Sanctioned Person” means (a) a person named on the list of Specially Designated
Nationals maintained by OFAC, (b) any Person operating, organized or resident in
a Sanctioned Entity or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
Canadian government or (c) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by the Parent Borrower or any Subsidiary (whether now existing or
arising or acquired in the future), all collateral securing such Receivables,
all contracts and contract rights, purchase orders, records, security interests,
financing statements or other documentation in respect of such Receivables and
all guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of such Receivables (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.

 

“Sharing Event” means (a) the occurrence of any Event of Default under Section
7.1(g), (b) the declaration of the termination of any Commitment, or the
acceleration of the maturity of any Loans, in each case in accordance with
Section 7.2 or (c) the failure of any Borrower to pay any principal of, or
interest on, any Loans or any LOC Obligations on the applicable Revolving/
Maturity Date or the Term Loan Maturity Date, as applicable.

 

42 

 



“Specified Transaction” has the meaning set forth in the definition of Pro Forma
Basis set forth in this Section 1.1.

 

“Spot Rate” means, with respect to Canadian Dollars, the rate quoted by the
Multicurrency Agent as the spot rate for the purchase of Canadian Dollars with
U.S. Dollars (or the purchase of U.S. Dollars with Canadian Dollars, as
applicable) through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date (i) such foreign exchange computation is
made in the case of U.S. Base Rate Loans and Canadian Prime Rate Loans, and (ii)
three (3) Business Days prior to the date as of which the foreign exchange
computation is made in the case of LIBOR Rate Loans.

 

“Standard Securitization Undertakings” means (i) any obligations and
undertakings of the Parent Borrower or any Restricted Subsidiary on terms and
conditions consistent with the sale treatment of Securitization Assets in a
transaction that results in a legal “true sale” of Securitization Assets in
accordance with the laws of the United States, Canada, any province or territory
of Canada or other applicable jurisdiction and (ii) any obligations and
undertakings of the Parent Borrower or any Restricted Subsidiary not
inconsistent with the treatment of the transfer of Securitization Assets in a
transaction as a legal “true sale” and otherwise consistent with customary
securitization undertakings in accordance with the laws of the United States,
Canada, any province or territory of Canada or other applicable jurisdiction;
provided that Standard Securitization Undertakings shall not include any
guaranty or other obligation of the Parent Borrower and its Restricted
Subsidiaries with respect to any Securitization Asset that is not collected, not
paid or otherwise uncollectible on account of the insolvency, bankruptcy,
creditworthiness or financial inability to pay of the applicable obligor with
respect to such Securitization Asset.

 

“Sterling” or “£” refers to lawful money of the United Kingdom.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries. Unless otherwise
identified, “Subsidiary” or “Subsidiaries” means Subsidiaries of the Parent
Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lender” means the U.S. Swingline Lender and/or the Canadian Swingline
Lender, as applicable.

 

“Swingline Loan” means a U.S. Swingline Loan and/or a Canadian Swingline Loan,
as applicable.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP.

 

43 

 



“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Tax Exempt Certificate” has the meaning set forth in Section 2.21(d).

 

“Taxes” has the meaning set forth in Section 2.21(a).

 

“Term Loan Lenders” means, collectively, the Closing Date Term Loan Lenders, the
Delayed Draw Term Loan Lenders and the Incremental Term Loan Lenders.

 

“Term Loan Note” means a Closing Date Term Loan Note and/or an Incremental Term
Loan Note, as appropriate.

 

“Term Loan Maturity Date” means July 1, 2020, as such date may be extended
pursuant to Section 2.27.

 

“Term Loans” means, collectively, Closing Date Term Loans (including, if
applicable, the Delayed Draw Term Loans) and the Incremental Term Loans, and
“Term Loan” means any of such Term Loans.

 

“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization Transaction,
the aggregate amount of cash consideration received as of the date of such sale
or transfer by the Parent Borrower and its Restricted Subsidiaries from the sale
or transfer of Receivables or other Securitization Assets during the applicable
calendar month in which such sale or transfer took place under such Permitted
Securitization Transaction, and (c) to the extent not otherwise included, the
outstanding principal balance of Indebtedness under any Permitted Securitization
Transaction referenced in clause (b) of the definition thereof.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.

 

“Transactions” means, collectively, the Combination, the repayment and
refinancing of certain existing Indebtedness of RockTenn and MWV in connection
with the Combination, the initial borrowings under this Agreement and the
payment of fees, commissions and expenses in connection with each of the
foregoing.

 

“Type” means, as to any Loan, its nature as a Base Rate Loan, LIBOR Rate Loan,
U.S. Swingline Loan or Canadian Swingline Loan, as the case may be.

 

44 

 



“U.S. Base Rate” means a fluctuating rate of interest per annum which is equal
to the greater of (i) the reference rate of interest (however designated) of the
Multicurrency Agent for determining interest chargeable by it on U.S. Dollar
commercial loans made in Canada on such day and (ii) the Federal Funds Rate in
effect on such day plus ½ of 1%.

 

Notwithstanding the foregoing, in no event shall the U.S. Base Rate be less than
0.00% per annum.

 

“U.S. Base Rate Loans” means Revolving Loans made by the Multicurrency Revolving
Lenders in U.S. Dollars accruing interest based on the U.S. Base Rate.

 

“U.S. Commitment Fee” has the meaning set forth in Section 2.13(a)(i).

 

“U.S. Credit Parties” means the Parent Borrower, any Borrower designated as such
under Section 2.1(f) and the U.S. Guarantors.

 

“U.S. Dollars” and “U.S.$” means dollars in lawful currency of the United States
of America.

 

“U.S. Guarantors” means the Initial Guarantors and any Additional Credit Party
(other than any Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary).

 

“U.S. Obligations” means all Credit Party Obligations (other than those arising
under Article XI hereof) of the Parent Borrower, including any Credit Party
Obligations of the Parent Borrower in respect of Multicurrency Alternative
Currency Revolving Loans, and the other U.S. Credit Parties.

 

“U.S. Revolving Commitment” means, with respect to each U.S. Revolving Lender,
the commitment of such U.S. Revolving Lender to make U.S. Revolving Loans in an
aggregate principal amount at any time outstanding the Dollar Amount of which
does not exceed such U.S. Revolving Lender’s the Extended U.S. Revolving
Commitment Percentage ofand/or the Non-Extended U.S. Revolving Committed
AmountCommitment, as applicable.

 

“U.S. Revolving Commitment Percentage” means, for each U.S. Revolving Lender,
the percentage identified as its U.S. Revolving Commitment Percentage on
Schedule 2.1(a) or in the Assignment and Assumption pursuant to which such U.S.
Revolving Lender became a U.S. Revolving Lender hereunder, as such percentage
may be modified in connection with any Incremental Revolving Commitment and/or
any assignment made in accordance with the provisions of Section 9.6(b).;
provided that, on the Revolving Maturity Date with respect to the Non-Extended
U.S. Revolving Facility, the U.S. Revolving Commitment Percentages for the
Extended U.S. Revolving Lenders shall be recalculated ratably in accordance with
their respective U.S. Revolving Commitment Percentages immediately prior
thereto.

 

“U.S. Revolving Committed Amount” has the meaning set forth in Section
2.1(a)(ii).

 

“U.S. Revolving Lender” means any Lender which has a U.S. Revolving Commitment
(and which shall include, for the avoidance of doubt, Non-Extended U.S.
Revolving Lenders and Extended U.S. Revolving Lenders).

 

“U.S. Revolving Loans” has the meaning set forth in Section 2.1(a).means
Revolving Loans made to the Parent Borrower under Section 2.1 (and which shall
include, for the avoidance of doubt, Non-Extended U.S. Revolving Loans and
Extended U.S. Revolving Loans).

 

“U.S. Revolving Note” or U.S. Revolving Notes” means the promissory notes of the
Parent Borrower provided pursuant to Section 2.1(e) in favor of each of the U.S.
Revolving Lenders that requests a promissory note evidencing the U.S. Revolving
Loans, individually or collectively, as appropriate, as such promissory notes
may be amended, modified, restated, supplemented, extended, renewed or replaced
from time to time.

 

45 

 



“U.S. Swingline Commitment” means the commitment of the U.S. Swingline Lender to
make U.S. Swingline Loans in an aggregate principal amount at any time
outstanding the Dollar Amount of which does not exceed the U.S. Swingline
Committed Amount, and the commitment of the Lenders to purchase participation
interests in the U.S. Swingline Loans as provided in Section 2.6(b)(ii), as such
amounts may be reduced from time to time in accordance with the provisions
hereof.

 

“U.S. Swingline Committed Amount” shall have the meaning set forth in Section
2.6(a) (as the same shall be adjusted in accordance with Section 2.6(g)).

 

“U.S. Swingline Lender” means Wells Fargo, in its capacity as such, or any
successor U.S. swingline lender hereunder

 

“U.S. Swingline Loan” or “U.S. Swingline Loans” has the meaning set forth in
Section 2.6(a).

 

“U.S. Swingline Note” means the promissory note of the Parent Borrower in favor
of the U.S. Swingline Lender evidencing the U.S. Swingline Loans provided
pursuant to Section 2.6(e), as such promissory note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

 

“Unrestricted Subsidiary” means (i) any Permitted Securitization Subsidiary,
(ii) any Joint Venture that is a Subsidiary and (iii) any Subsidiary which, at
the option of the Parent Borrower, is designated in writing by the Parent
Borrower to the Administrative Agent as being an Unrestricted Subsidiary;
provided that the Parent Borrower may designate any such Permitted
Securitization Subsidiary or Joint Venture as a Restricted Subsidiary in its
discretion. The Parent Borrower may designate a Restricted Subsidiary as an
Unrestricted Subsidiary at any time so long as (A) no Default or Event of
Default is in existence or would be caused by such designation and (B) the
Parent Borrower supplies to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating pro forma compliance with the financial covenants in
Section 6.1 after giving effect to such designation.

 

“Voting Participant” has the meaning set forth in Section 9.6(d).

 

“Voting Participant Notice” has the meaning set forth in Section 9.6(d).

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary that is a Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Parent
Borrower and the Parent Borrower’s other Wholly-Owned Subsidiaries at such time.

 

46 

 



“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2              Computation of Time Periods.

 

All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

1.3              Accounting Terms.

 

(i) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Parent Borrower delivered to the Lenders;
provided that, if the Parent Borrower shall notify the Administrative Agent that
it wishes to amend any covenant in Section 6.1 or the definition of Leverage
Ratio (or any component thereof) to eliminate the effect of any change in GAAP
on the operation of such covenant or such ratio (or if the Administrative Agent
notifies the Parent Borrower that the Required Lenders wish to amend Section 6.1
or the definition of Leverage Ratio (or any component thereof) for such
purpose), then the Parent Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect and as adopted by the Parent Borrower
on March 31, 2015 (which, for the avoidance of doubt, shall exclude any
prospective changes to lease accounting under GAAP), until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Parent
Borrower and the Required Lenders.

 

(ii) The Parent Borrower shall deliver to the Administrative Agent and each
Lender at the same time as the delivery of any Required Financial Information,
(a) a description in reasonable detail of any material change in the application
of accounting principles employed in the preparation of such financial
statements from those applied in the most recently preceding quarterly or annual
financial statements as to which no objection shall have been made in accordance
with the provisions above and (b) a reasonable estimate of the effect on the
financial statements on account of such changes in application (it being
understood that the requirement in this subsection (ii) shall be satisfied if
the information required by clauses (a) and (b) above are included the
applicable Required Financial Information.

 

(iii) Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 6.1 or in
determining the Leverage Ratio for any applicable period (including for purposes
of the definitions of “Applicable Percentage,” “Consolidated Interest Expense,”
“EBITDA,” “Pro Forma Basis” and “Total Funded Debt” set forth in Section 1.1),
if any Acquisition or disposition of Property, in each case involving
consideration in excess of $50,000,000, occurred during such period, such
calculations with respect to such period shall be made on a Pro Forma Basis.

 

(iv) Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that after the Credit Parties’ obligations with respect to
a series of debt securities are deemed to be no longer outstanding under an
indenture or other operative document governing such debt securities (including
due to having paid or irrevocably deposited funds sufficient to pay the entire
Indebtedness represented by such debt securities at a given date), (A) such debt
securities will thereafter be deemed to be no longer “outstanding” for purposes
of all calculations made under this Credit Agreement and (B) any interest
expense attributable to such debt securities will thereafter be deemed not to
constitute Interest Expense for purposes of all calculations made under this
Agreement.

 

47 

 



1.4              Exchange Rates; Currency Equivalents.

 

(a)                The Multicurrency Agent shall determine in good faith the
Spot Rates and Exchange Rates as of each Revaluation Date to be used for
calculating the Dollar Amounts of Extensions of Credit and amounts outstanding
hereunder denominated in Canadian Dollars and in any Multicurrency Alternative
Currency. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Parent Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Credit
Documents shall be the Dollar Amount thereof as determined in good faith by the
Administrative Agent.

 

(b)               [Reserved].

 

1.5              Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise or
except as expressly provided herein, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
unless otherwise expressly stated to the contrary, (c) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

ARTICLE II
CREDIT FACILITY

 

2.1              U.S. Revolving Loans.

 

(a)                U.S. Revolving Commitment. (i) On the Amendment No. 1
Effective Date, in accordance with, and upon the terms and conditions set forth,
in Amendment No. 1, (x) the Existing U.S. Revolving Commitment and any Existing
U.S. Revolving Loans of each Non-Extended U.S. Revolving Lender outstanding on
such date shall continue hereunder and be reclassified as a Non-Extended U.S.
Revolving Commitment and Non-Extended U.S. Revolving Loans, respectively, on
such date and (y) the Existing U.S. Revolving Commitment and any Existing U.S.
Revolving Loans of each Extended U.S. Revolving Lender outstanding on such date
shall continue hereunder and be reclassified as an Extended U.S. Revolving
Commitment and Extended U.S. Revolving Loans, respectively, on such date.

 

48 

 



(ii)               During the applicable Commitment Period, subject to the terms
and conditions hereof, the (A) the Non-Extended U.S. Revolving Lenders severally
agree to make revolving credit loans in U.S. Dollars (“Non-Extended U.S.
Revolving Loans”) to the Parent Borrower from time to time in an aggregate
principal amount the Dollar Amount of which does not exceed ONE HUNDRED
SEVENTY-SEVEN MILLION SIX HUNDRED FIFTY THOUSAND SEVEN HUNDRED FIFTY-TWO BILLION
U.S. DOLLARS AND TWENTY-ONE CENTS (U.S.$2,000,000,000177,650,752.21) less the
aggregate principal amount of the Non-Extended Multicurrency Revolving Committed
Amount from time to time (as such amount may be reduced from time to time in
accordance with Section 2.12, the “Non-Extended U.S. Revolving Committed
Amount”) and (B) the Extended U.S. Revolving Lenders severally agree to make
revolving credit loans in U.S. Dollars (“Extended U.S. Revolving Loans”) to the
Parent Borrower from time to time in an aggregate principal amount the Dollar
Amount of which does not exceed ONE BILLION EIGHT HUNDRED TWENTY-TWO MILLION
THREE HUNDRED FORTY-NINE THOUSAND TWO HUNDRED FORTY-SEVEN U.S. DOLLARS AND
SEVENTY-NINE CENTS (U.S.$1,822,349,247.79) less the aggregate principal amount
of the Extended Multicurrency Revolving Committed Amount from time to time (as
such amount may be reduced from time to time in accordance with Section 2.12,
the “Extended U.S. Revolving Committed Amount” and together with the
Non-Extended U.S. Revolving Committed Amount, the “U.S. Revolving Committed
Amount”); provided, however, in each case, that after giving effect to any such
U.S. Revolving Loans, (i) the aggregate principal Dollar Amount (determined as
of the most recent Determination Date) of outstanding Revolving Loans, Swingline
Loans and LOC Obligations shall not exceed the Aggregate Revolving Committed
Amount, (ii) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of the outstanding U.S. Revolving Loans, U.S.
Swingline Loans and LOC Obligations shall not exceed the U.S. Revolving
Committed Amount and (iii) the aggregate principal Dollar Amount (determined as
of the most recent Determination Date) of any U.S. Revolving Lender’s U.S.
Revolving Commitment Percentage of outstanding U.S. Revolving Loans, U.S.
Swingline Loans and LOC Obligations shall not exceed its applicable U.S.
Revolving Commitment. U.S. Revolving Loans may consist of Alternate Base Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Parent Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, U.S. Revolving Loans made on the Closing Date or on
any of the three (3) Business Days following the Closing Date may only consist
of Alternate Base Rate Loans unless the Parent Borrower executes a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent. LIBOR Rate Loans denominated in U.S. Dollars shall be made
by each U.S. Revolving Lender at its LIBOR Lending Office. Alternate Base Rate
Loans shall be made by each U.S. Revolving Lender at its Domestic Lending
Office.

 

(iii)                        From the Amendment No. 1 Effective Date until the
Revolving Maturity Date with respect to the Non-Extended U.S. Revolving
Facility, all U.S. Revolving Loans shall be made and prepaid (except as
otherwise expressly contemplated by Sections 2.1(c) and 2.11(c)) on a pro rata
basis between the Non-Extended U.S. Revolving Facility and the Extended U.S.
Revolving Facility, and the Non-Extended U.S. Revolving Loans and the Extended
U.S. Revolving Loans shall otherwise be treated ratably (i.e., as a single
Class) for all other purposes of this Agreement during such period (except as
otherwise expressly contemplated by Sections 2.1(c), 2.11(c) and 2.12(a)). Any
Existing U.S. Revolving Loans outstanding on the Amendment No. 1 Effective Date
shall be continued as U.S. Revolving Loans hereunder; provided that (x) the
Existing U.S. Revolving Loans of each Non-Extended U.S. Revolving Lender will be
reclassified as “Non-Extended U.S. Revolving Loans” and (y) the Existing U.S.
Revolving Loans of each Extended U.S. Revolving Lender will be reclassified as
“Extended U.S. Revolving Loans.”

 

49 

 



(iv)                        Notwithstanding anything to the contrary in this
Agreement: (A) on the Amendment No. 1 Effective Date, (x) Non-Extended U.S.
Revolving Loans and Extended U.S. Revolving Loans shall be deemed made as LIBOR
Rate Loans in a principal amount equal to the principal amount of the Existing
U.S. Revolving Loans reclassified as Non-Extended U.S. Revolving Loans and
Extended U.S. Revolving Loans, as applicable, pursuant to Section 2.1(a)(iii)
that were outstanding as LIBOR Rate Loans at the time of reclassification (and
the principal amount of such Non-Extended U.S. Revolving Loans and Extended U.S.
Revolving Loans shall be allocated ratably to the Interest Periods applicable to
the Existing U.S. Revolving Loans so converted, such that, immediately after
giving effect to such reclassification, each U.S. Revolving Lender holds a
ratable amount of the U.S. Revolving Loans of each Interest Period based on its
U.S. Revolving Commitment Percentage on the Amendment No. 1 Effective Date), (y)
Interest Periods for the Non-Extended U.S. Revolving Loans and the Extended U.S.
Revolving Loans described in clause (x) above shall end on the same dates as the
Interest Periods applicable to the corresponding Existing U.S. Revolving Loans
described in clause (x) above, and the LIBOR applicable to such Non-Extended
U.S. Revolving Loans and Extended U.S. Revolving Loans during such Interest
Periods shall be the same as those applicable to the Existing U.S. Revolving
Loans so reclassified, and (z) Non-Extended U.S. Revolving Loans and Extended
U.S. Revolving Loans shall be deemed made as Alternate Base Rate Loans in a
principal amount equal to the principal amount of Existing U.S. Revolving Loans
reclassified into Non-Extended U.S. Revolving Loans and Extended U.S. Revolving
Loans, respectively, pursuant to Section 2.1(a)(iii) that were outstanding as
Alternate Base Rate Loans at the time of reclassification (it being understood
that the designations contemplated by the foregoing clauses (x) and (z) shall be
allocated among the U.S. Revolving Lenders such that, on the Amendment No. 1
Effective Date, each U.S. Revolving Lender holds an amount of U.S. Revolving
Loans that are LIBOR Rate Loans and that are Alternate Base Rate Loans based on
its U.S. Revolving Commitment Percentage of the aggregate amount of such LIBOR
Rate Loans and Alternate Base Rate Loans, respectively, on the Amendment No. 1
Effective Date); and (B) each Non-Extended U.S. Revolving Loan and Extended U.S.
Revolving Loan shall continue to be entitled to all accrued and unpaid interest
with respect to the Existing U.S. Revolving Loan from which such Non-Extended
U.S. Revolving Loan and Extended U.S. Revolving Loan, as applicable, was
reclassified up to but excluding the Amendment No. 1 Effective Date. No costs
shall be payable under Section 2.20 in connection with transactions consummated
under this Section 2.1(a)(iv).

 

(b)               U.S. Revolving Loan Borrowings.

 

(i) Notice of Borrowing. The Parent Borrower may request a U.S. Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax or electronically by pdf) to the Administrative
Agent not later than 11:00 a.m. on the date of the requested borrowing in the
case of Alternate Base Rate Loans, and on the third Business Day prior to the
date of the requested borrowing in the case of LIBOR Rate Loans denominated in
U.S. Dollars. Each such Notice of Borrowing shall be irrevocable and shall
specify (A) that a U.S. Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed and (D) whether the borrowing shall be comprised of
Alternate Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s) therefor. If the Parent
Borrower shall fail to specify in any such Notice of Borrowing (1) an applicable
Interest Period in the case of a LIBOR Rate Loan, then such notice shall be
deemed to be a request for an Interest Period of one (1) month, or (2) the Type
of Revolving Loan requested, then such notice shall be deemed to be a request
for an Alternate Base Rate Loan hereunder. The Administrative Agent shall give
notice to each U.S. Revolving Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such U.S. Revolving Lender’s share
thereof.

 

(ii) Minimum Amounts. Each U.S. Revolving Loan shall be in a minimum aggregate
amount of the Borrowing Minimum and integral multiples of the Borrowing Multiple
in excess thereof (or the remaining U.S. Revolving Committed Amount, if less).

 

50 

 



(iii) Advances. Each U.S. Revolving Lender will make its U.S. Revolving
Commitment Percentage of each U.S. Revolving Loan borrowing available to the
Administrative Agent, for the account of the Parent Borrower, in U.S. Dollars
and in funds immediately available to the Administrative Agent, at the
Administrative Agent’s office by 1:00 p.m. on the date specified in the
applicable Notice of Borrowing. Such borrowing will then promptly be made
available to the Parent Borrower by the Administrative Agent on such date by
crediting the account of the Parent Borrower designated in the Account
Designation Letter hereunder with the aggregate of the amounts made available to
the Administrative Agent by the U.S. Revolving Lenders and in like funds as
received by the Administrative Agent.

 

(c)                Repayment. The principal amount of all U.S. Revolving Loans
of any Class shall be due and payable in full on the Revolving/Term Loan
Maturity Date of such Class, unless accelerated sooner pursuant to Section 7.2.

 

(d)               Interest. Subject to the provisions of Sections 2.9 and 2.14,
U.S. Revolving Loans shall bear interest as follows:

 

(i)               Alternate Base Rate Loans. During such periods as U.S.
Revolving Loans shall be comprised in whole or in part of Alternate Base Rate
Loans, such Alternate Base Rate Loans shall bear interest at a per annum rate
equal to the Alternate Base Rate plus the Applicable Percentage; and

 

(ii)               LIBOR Rate Loans. During such periods as U.S. Revolving Loans
shall be comprised in whole or in part of LIBOR Rate Loans, such LIBOR Rate
Loans shall bear interest at a per annum rate equal to the LIBOR Rate plus the
Applicable Percentage.

 

Interest on U.S. Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

 

(e)                U.S. Revolving Notes. The U.S. Revolving Loans shall be
further evidenced by a duly executed U.S. Revolving Note in favor of each U.S.
Revolving Lender that requests such a note substantially in the form of Exhibit
E-1, if requested by such U.S. Revolving Lender.

 

(f)                Designation of Additional Borrowers. From time to time, the
Parent Borrower may designate Restricted Subsidiaries of the Parent Borrower
incorporated, formed or otherwise organized in the United States and reasonably
satisfactory to the Administrative Agent as joint and several additional
Borrowers under the U.S. Revolving Loans and such parties shall become a party
to this Agreement pursuant to a joinder agreement reasonably satisfactory to the
Administrative Agent; provided that the Parent Borrower shall have furnished
each of the Lenders with all documentation and other information reasonably
requested by the Lenders relating to the additional Borrowers required by the
applicable Governmental Authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Canadian AML Acts, or applicable anti-corruption statutes, including the Foreign
Corrupt Practices Act.

 

2.2              Canadian Revolving Loans.

 

(a)                Canadian Revolving Commitment. (i) On the Amendment No. 1
Effective Date, in accordance with, and upon the terms and conditions set forth
in, Amendment No. 1, (x) the Existing Multicurrency Revolving Commitment and any
Existing Canadian Revolving Loans of each Non-Extended Canadian Revolving Lender
outstanding on such date shall continue hereunder and be reclassified as a
Non-Extended Multicurrency Revolving Commitment and Non-Extended Canadian
Revolving Loans, respectively, on such date and (y) the Existing Multicurrency
Revolving Commitment and any Existing Canadian Revolving Loans of each Extended
Canadian Revolving Lender outstanding on such date shall continue hereunder and
be reclassified as an Extended Multicurrency Revolving Commitment and Extended
Canadian Revolving Loans, respectively, on such date.

 

51 

 



(ii)                        During the Commitment Period, subject to the terms
and conditions hereof, (A) the Non-Extended Canadian Revolving Lenders severally
agree to make revolving credit loans in Canadian Dollars or U.S. Dollars
(“Non-Extended Canadian Revolving Loans”) to the Canadian Borrower from time to
time in an aggregate principal amount the Dollar Amount of which does not exceed
the Non-Extended Multicurrency Revolving Committed Amount at such time;
provided, however, and (B) the Extended Canadian Revolving Lenders severally
agree to make revolving credit loans in Canadian Dollars or U.S. Dollars (the
“Extended Canadian Revolving Loans”) to the Canadian Borrower from time to time
in an aggregate principal amount the Dollar Amount of which does not exceed the
Extended Multicurrency Revolving Commitment Amount at such time; provided,
however, in each case, that after giving effect to any such Canadian Revolving
Loans, (i) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of outstanding Revolving Loans, Swingline Loans and
LOC Obligations shall not exceed the Aggregate Revolving Committed Amount, (ii)
the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding Canadian Revolving Loans, the
Multicurrency Alternative Currency Revolving Loans and Canadian Swingline Loans
shall not exceed the Multicurrency Revolving Committed Amount and (iii) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of any Canadian Revolving Lender’s Canadian Revolving Loans
and its Multicurrency Revolving Commitment Percentage of Canadian Swingline
Loans shall not exceed its applicable Multicurrency Revolving Commitment.
Canadian Revolving Loans may consist of U.S. Base Rate Loans, Canadian Prime
Rate Loans, LIBOR Rate Loans or a combination thereof, as the Canadian Borrower
may request, and may be repaid and reborrowed in accordance with the provisions
hereof. Canadian Prime Rate Loans shall be denominated in Canadian Dollars,
Canadian Revolving Loans which are U.S. Base Rate Loans shall be denominated in
U.S. Dollars, and Canadian Revolving Loans which are LIBOR Rate Loans shall be
denominated in U.S. Dollars or Canadian Dollars. LIBOR Rate Loans denominated in
U.S. Dollars shall be made by each Canadian Revolving Lender at its LIBOR
Lending Office. Canadian Prime Rate Loans and Canadian Revolving Loans which are
U.S. Base Rate Loans or LIBOR Rate Loans denominated in Canadian Dollars shall
be made by each Canadian Revolving Lender at its Canadian Lending Office.
Canadian Revolving Loans may only be made by Lenders which are Canadian Lenders.
Any such Lender which should cease to be or to qualify as a Canadian Lender
shall forthwith notify the Canadian Borrower of such event.

 

(iii)                        From the Amendment No. 1 Effective Date until the
Revolving Maturity Date with respect to the Non-Extended Multicurrency Revolving
Facility, all Canadian Revolving Loans shall be made and prepaid (except as
otherwise expressly contemplated by Sections 2.2(c) and 2.11(c)) on a pro rata
basis between the Non-Extended Multicurrency Revolving Facility and the Extended
Multicurrency Revolving Facility, and the Non-Extended Canadian Revolving Loans
and the Extended Canadian Revolving Loans shall otherwise be treated ratably
(i.e., as a single Class) for all other purposes of this Agreement during such
period (except as otherwise expressly contemplated by Sections 2.2(c), 2.11(c)
and 2.12(a)). Any Existing Canadian Revolving Loans outstanding on the Amendment
No. 1 Effective Date shall be continued as Canadian Revolving Loans hereunder;
provided that (x) the Existing Canadian Revolving Loans of each Non-Extended
Canadian Revolving Lender will be reclassified as “Non-Extended Canadian
Revolving Loans” and (y) the Existing Canadian Revolving Loans of each Extended
Canadian Revolving Lender will be reclassified as “Extended Canadian Revolving
Loans.”

 

52 

 



(iv)                        Notwithstanding anything to the contrary in this
Agreement: (A) on the Amendment No. 1 Effective Date, (w) Non-Extended Canadian
Revolving Loans and Extended Canadian Revolving Loans shall be deemed made as
LIBOR Rate Loans in a principal amount equal to the principal amount of the
Existing Canadian Revolving Loans reclassified as Non-Extended Canadian
Revolving Loans and Extended Canadian Revolving Loans, as applicable, pursuant
to Section 2.2(a)(iii) that were outstanding as LIBOR Rate Loans at the time of
reclassification (and the principal amount of such Non-Extended Canadian
Revolving Loans and Extended Canadian Revolving Loans shall be allocated ratably
to the Interest Periods applicable to the Existing Canadian Revolving Loans so
converted, such that, immediately after giving effect to such reclassification,
each Canadian Revolving Lender holds a ratable amount of the Canadian Revolving
Loans of each Interest Period based on its Multicurrency Revolving Commitment
Percentage on the Amendment No. 1 Effective Date), (x) Interest Periods for the
Non-Extended Canadian Revolving Loans and the Extended Canadian Revolving Loans
described in clause (w) above shall end on the same dates as the Interest
Periods applicable to the corresponding Existing Canadian Revolving Loans
described in clause (w) above, and the LIBOR applicable to such Non-Extended
Canadian Revolving Loans and Extended Canadian Revolving Loans during such
Interest Periods shall be the same as those applicable to the Existing Canadian
Revolving Loans so reclassified, (y) Non-Extended Canadian Revolving Loans and
Extended Canadian Revolving Loans shall be deemed made as U.S. Base Rate Loans
in a principal amount equal to the principal amount of Existing Canadian
Revolving Loans reclassified into Non-Extended Canadian Revolving Loans and
Extended Canadian Revolving Loans, respectively, pursuant to Section 2.2(a)(iii)
that were outstanding as U.S. Base Rate Loans at the time of reclassification,
and (z) Non-Extended Canadian Revolving Loans and Extended Canadian Revolving
Loans shall be deemed made as Canadian Prime Rate Loans in a principal amount
equal to the principal amount of Existing Canadian Revolving Loans reclassified
into Non-Extended Canadian Revolving Loans and Extended Canadian Revolving
Loans, respectively, pursuant to Section 2.2(a)(iii) that were outstanding as
Canadian Prime Rate Loans at the time of reclassification (it being understood
that the designations contemplated by the foregoing clauses (w), (y) and (z)
shall be allocated among the Canadian Revolving Lenders such that, on the
Amendment No. 1 Effective Date, each Canadian Revolving Lender holds an amount
of Canadian Revolving Loans that are LIBOR Rate Loans, that are U.S. Base Rate
Loans and that are Canadian Prime Rate Loans based on its Multicurrency
Revolving Commitment Percentage of the aggregate amount of such LIBOR Rate
Loans, U.S. Base Rate Loans and Canadian Prime Rate Loans, respectively, on the
Amendment No. 1 Effective Date); and (B) each Non-Extended Canadian Revolving
Loan and Extended Canadian Revolving Loan shall continue to be entitled to all
accrued and unpaid interest with respect to the Existing Canadian Revolving Loan
from which such Non-Extended Canadian Revolving Loan and Extended Canadian
Revolving Loan, as applicable, was reclassified up to but excluding the
Amendment No. 1 Effective Date. No costs shall be payable under Section 2.20 in
connection with transactions consummated under this Section 2.2(a)(iv).

 

(b)               Canadian Revolving Loan Borrowings.

 

(i) Notice of Borrowing. The Canadian Borrower (or the Parent Borrower on behalf
of the Canadian Borrower) may request a Canadian Revolving Loan borrowing by
delivering a written Notice of Borrowing (or telephone notice promptly confirmed
in writing by delivery of a written Notice of Borrowing, which delivery may be
by fax or electronically by pdf) to the Multicurrency Agent (with a copy to the
Administrative Agent) not later than 12:00 Noon on (A) the Business Day prior to
the date of the requested borrowing in the case of U.S. Base Rate Loans and
Canadian Prime Rate Loans and (B) the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. Each such Notice of
Borrowing shall be irrevocable and shall specify (A) that a Canadian Revolving
Loan is requested and the currency thereof, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed and (D) whether the borrowing shall be comprised of U.S. Base Rate
Loans, Canadian Prime Rate Loans, LIBOR Rate Loans or a combination thereof, and
if LIBOR Rate Loans are requested, the Interest Period therefor. If the Canadian
Borrower shall fail to specify in any such Notice of Borrowing (1) an applicable
Interest Period in the case of a LIBOR Rate Loan, then such notice shall be
deemed to be a request for an Interest Period of one (1) month or (2) the Type
of Canadian Revolving Loan requested, then such notice shall be deemed to be a
request for a U.S. Base Rate Loan (if denominated in U.S. Dollars) or a Canadian
Prime Rate Loan (if denominated in Canadian Dollars) hereunder. The
Multicurrency Agent shall give notice to each Canadian Revolving Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Canadian Revolving Lender’s share thereof.

 

53 

 



(ii) Minimum Amounts. Each Canadian Revolving Loan shall be in a minimum
aggregate amount of the Borrowing Minimum and in integral multiples of the
Borrowing Multiple in excess thereof (or the remaining amount of the
Multicurrency Revolving Committed Amount, if less).

 

(iii) Advances. Each Canadian Revolving Lender will make its Multicurrency
Revolving Commitment Percentage of each Canadian Revolving Loan borrowing
available to the Multicurrency Agent, for the account of the Canadian Borrower,
in U.S. Dollars or Canadian Dollars, as applicable, and in funds immediately
available to the Multicurrency Agent, at the Multicurrency Agent’s office by
1:00 p.m. on the date specified in the applicable Notice of Borrowing. Such
borrowing will then promptly be made available to the Canadian Borrower by the
Multicurrency Agent on such date by wiring the aggregate of the amounts made
available to the Multicurrency Agent by the Canadian Revolving Lenders and in
like funds as received by the Multicurrency Agent to the account of the Canadian
Borrower specified by the Canadian Borrower in the Account Designation Letter
delivered hereunder.

 

(c)                Repayment. The principal amount of all Canadian Revolving
Loans of any Class shall be due and payable in full on the Revolving/Term Loan
Maturity Date of such Class, unless accelerated sooner pursuant to Section 7.2.

 

(d)               Interest and Fees. Subject to the provisions of Sections 2.9
and 2.14, Canadian Revolving Loans shall bear interest as follows:

 

(i)               U.S. Base Rate Loan. During such periods as Canadian Revolving
Loans shall be comprised of U.S. Base Rate Loans, each such U.S. Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the U.S. Base Rate
plus the Applicable Percentage;

 

(ii)               Canadian Prime Rate Loans. During such periods as Canadian
Revolving Loans shall be comprised of Canadian Prime Rate Loans, each such
Canadian Prime Rate Loan shall bear interest at a per annum rate equal to the
sum of the Canadian Prime Rate plus the Applicable Percentage; and

 

(iii)               LIBOR Rate Loans. During such periods as Canadian Revolving
Loans shall be comprised of LIBOR Rate Loans, such LIBOR Rate Loans shall bear
interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.

 

Interest on Canadian Revolving Loans shall be payable in arrears on each
Interest Payment Date.

 

(e)                Notes. The Canadian Revolving Loans shall be further
evidenced by a duly executed Canadian Revolving Note in favor of each Canadian
Revolving Lender that requests such a note in the form of Exhibit E-2, if
requested by such Canadian Revolving Lender.

 

(f)                Designation of Additional Borrowers. From time to time, the
Parent Borrower may designate Restricted Subsidiaries of the Parent Borrower
incorporated, formed or otherwise organized in Canada and reasonably
satisfactory to the Multicurrency Agent as joint and several additional
Borrowers under the Canadian Revolving Loans and such parties shall become a
party to this Agreement pursuant to a joinder agreement reasonably satisfactory
to the Administrative Agent; provided that the Parent Borrower shall have
furnished each of the Lenders with all documentation and other information
reasonably requested by the Lenders relating to the additional Borrowers
required by the applicable Governmental Authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Canadian AML Acts, or applicable anti-corruption statutes, including
the Foreign Corrupt Practices Act.

 

54 

 



2.3              Multicurrency Alternative Currency Revolving Loans.

 

(a)                Multicurrency Revolving Commitment. (i) On the Amendment No.
1 Effective Date, in accordance with, and upon the terms and conditions set
forth in, Amendment No. 1, (x) the Existing Multicurrency Revolving Commitment
and any Existing Multicurrency Alternative Currency Revolving Loans of each
Non-Extended Multicurrency Revolving Lender outstanding on such date shall
continue hereunder and be reclassified as a Non-Extended Multicurrency Revolving
Commitment and Non-Extended Multicurrency Alternative Currency Revolving Loans,
respectively, on such date and (y) the Existing Multicurrency Revolving
Commitment and any Existing Multicurrency Alternative Currency Revolving Loans
of each Extended Multicurrency Revolving Lender outstanding on such date shall
continue hereunder and be reclassified as an Extended Multicurrency Revolving
Commitment and Extended Multicurrency Alternative Currency Revolving Loans,
respectively, on such date.

 

(ii)                        During the Commitment Period, subject to the terms
and conditions hereof, (A) the Non-Extended Multicurrency Revolving Lenders
severally agree to make revolving credit loans in Multicurrency Alternative
Currencies (“Non-Extended Multicurrency Alternative Currency Revolving Loans”)
to any Multicurrency Borrower from time to time in an aggregate principal amount
the Dollar Amount of which does not exceed the of which does not exceed the
Non-Extended Multicurrency Revolving Committed Amount and (B) the Extended
Multicurrency Revolving Lenders severally agree to make revolving credit loans
in Multicurrency Alternative Currencies (“Extended Multicurrency Alternative
Currency Revolving Loans”) to any Multicurrency Borrower from time to time in an
aggregate principal amount the Dollar Amount of which does not exceed the
Extended Multicurrency Revolving Committed Amount; provided, however, in each
case, that after giving effect to any such Multicurrency Alternative Currency
Revolving Loans, (i) the aggregate principal Dollar Amount (determined as of the
most recent Determination Date) of outstanding Revolving Loans, Swingline Loans
and LOC Obligations shall not exceed the Aggregate Revolving Committed Amount,
(ii) the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of any Multicurrency Revolving Lender’s Multicurrency
Alternative Currency Revolving Loans and Canadian Revolving Loans and its
Multicurrency Revolving Commitment Percentage of Canadian Swingline Loans shall
not exceed its applicable Multicurrency Revolving Commitment and (iii) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding Multicurrency Alternative Currency
Revolving Loans, Canadian Revolving Loans and Canadian Swingline Loans shall not
exceed the Multicurrency Revolving Committed Amount. Multicurrency Alternative
Currency Revolving Loans shall consist of Alternate Base Rate Loans, LIBOR Rate
Loans or a combination thereof and may be repaid and reborrowed in accordance
with the provisions hereof. Multicurrency Alternative Currency Revolving Loans
which are Alternate Base Rate Loans shall be denominated in U.S. Dollars, and
Multicurrency Alternative Currency Revolving Loans which are LIBOR Rate Loans
shall be denominated in U.S. Dollars or another Multicurrency Alternative
Currency. Multicurrency Alternative Currency Revolving Loans which are LIBOR
Rate Loans denominated in U.S. Dollars shall be made by each Multicurrency
Revolving Lender at its LIBOR Lending Office. Multicurrency Alternative Currency
Revolving Loans which are LIBOR Rate Loans denominated in a Multicurrency
Alternative Currency (other than U.S. Dollars) or Alternate Base Rate Loans
shall be made by each Multicurrency Revolving Lender at its Multicurrency
Lending Office. Multicurrency Alternative Currency Revolving Loans may only be
made by Lenders which are Multicurrency Revolving Lenders. Any such Lender which
should cease to be or to qualify as a Multicurrency Revolving Lender shall
forthwith notify the Multicurrency Borrowers of such event. Multicurrency
Revolving Commitments in a currency other than U.S. Dollars, Canadian Dollars,
Euro and Sterling shall be effected pursuant to one or more Multicurrency Lender
Joinder Agreements executed and delivered by the Borrowers, the Administrative
Agent and the applicable Multicurrency Revolving Lenders (which Multicurrency
Lender Joinder Agreement may, without the consent of any other Lenders or Credit
Parties, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.3).

 

55 

 



(iii)                        From the Amendment No. 1 Effective Date until the
Revolving Maturity Date with respect to the Non-Extended Multicurrency Revolving
Facility, all Multicurrency Alternative Currency Revolving Loans shall be made
and prepaid (except as otherwise expressly contemplated by Sections 2.3(c) and
2.11(c)) on a pro rata basis between the Non-Extended Multicurrency Revolving
Facility and the Extended Multicurrency Revolving Facility, and the Non-Extended
Multicurrency Alternative Currency Revolving Loans and the Extended
Multicurrency Alternative Currency Revolving Loans shall otherwise be treated
ratably (i.e., as a single Class) for all other purposes of this Agreement
during such period (except as otherwise expressly contemplated by Sections
2.3(c), 2.11(c) and 2.12(a)). Any Existing Multicurrency Alternative Currency
Revolving Loans outstanding on the Amendment No. 1 Effective Date shall be
continued as Multicurrency Alternative Currency Revolving Loans hereunder;
provided that (x) the Existing Multicurrency Alternative Currency Revolving
Loans of each Non-Extended Multicurrency Revolving Lender will be reclassified
as “Non-Extended Multicurrency Alternative Currency Revolving Loans” and (y) the
Existing Multicurrency Alternative Currency Revolving Loans of each Extended
Multicurrency Revolving Lender will be reclassified as “Extended Multicurrency
Alternative Currency Revolving Loans.”

 

(iv)                        Notwithstanding anything to the contrary in this
Agreement: (A) on the Amendment No. 1 Effective Date, (x) Non-Extended
Multicurrency Alternative Currency Revolving Loans and Extended Multicurrency
Alternative Currency Revolving Loans shall be deemed made as LIBOR Rate Loans in
a principal amount equal to the principal amount of the Existing Multicurrency
Alternative Currency Revolving Loans reclassified as Non-Extended Multicurrency
Alternative Currency Revolving Loans and Extended Multicurrency Alternative
Currency Revolving Loans, as applicable, pursuant to Section 2.3(a)(iii) that
were outstanding as LIBOR Rate Loans at the time of reclassification (and the
principal amount of such Non-Extended Multicurrency Alternative Currency
Revolving Loans and Extended Multicurrency Alternative Currency Revolving Loans
shall be allocated ratably to the Interest Periods applicable to the Existing
Multicurrency Alternative Currency Revolving Loans so converted, such that,
immediately after giving effect to such reclassification, each Multicurrency
Revolving Lender holds a ratable amount of the Multicurrency Alternative
Currency Revolving Loans of each Interest Period based on its Multicurrency
Revolving Commitment Percentage on the Amendment No. 1 Effective Date), (y)
Interest Periods for the Non-Extended Multicurrency Alternative Currency
Revolving Loans and the Extended Multicurrency Alternative Currency Revolving
Loans described in clause (x) above shall end on the same dates as the Interest
Periods applicable to the corresponding Existing Multicurrency Alternative
Currency Revolving Loans described in clause (x) above, and the LIBOR applicable
to such Non-Extended Multicurrency Alternative Currency Revolving Loans and
Extended Multicurrency Alternative Currency Revolving Loans during such Interest
Periods shall be the same as those applicable to the Existing Multicurrency
Alternative Currency Revolving Loans so reclassified, and (z) Non-Extended
Multicurrency Alternative Currency Revolving Loans and Extended Multicurrency
Alternative Currency Revolving Loans shall be deemed made as Alternate Base Rate
Loans in a principal amount equal to the principal amount of Existing
Multicurrency Alternative Currency Revolving Loans reclassified into
Non-Extended Multicurrency Alternative Currency Revolving Loans and Extended
Multicurrency Alternative Currency Revolving Loans, respectively, pursuant to
Section 2.3(a)(iii) that were outstanding as Alternate Base Rate Loans at the
time of reclassification (it being understood that the designations contemplated
by the foregoing clauses (x) and (z) shall be allocated among the Multicurrency
Revolving Lenders such that, on the Amendment No. 1 Effective Date, each
Multicurrency Revolving Lender holds an amount of Multicurrency Alternative
Currency Revolving Loans that are LIBOR Rate Loans and that are Alternate Base
Rate Loans based on its Multicurrency Revolving Commitment Percentage of the
aggregate amount of such LIBOR Rate Loans and Alternate Base Rate Loans,
respectively, on the Amendment No. 1 Effective Date); and (B) each Non-Extended
Multicurrency Alternative Currency Revolving Loan and Extended Multicurrency
Alternative Currency Revolving Loan shall continue to be entitled to all accrued
and unpaid interest with respect to the Existing Multicurrency Alternative
Currency Revolving Loan from which such Non-Extended Multicurrency Alternative
Currency Revolving Loan and Extended Multicurrency Alternative Currency
Revolving Loan, as applicable, was reclassified up to but excluding the
Amendment No. 1 Effective Date. No costs shall be payable under Section 2.20 in
connection with transactions consummated under this Section 2.3(a)(iv).

 

56 

 



(b)               Multicurrency Alternative Currency Revolving Loan Borrowings.

 

(i) Notice of Borrowing. Each Multicurrency Borrower (or the Parent Borrower on
behalf of such Multicurrency Borrower) may request a Multicurrency Alternative
Currency Revolving Loan borrowing by delivering a written Notice of Borrowing
(or telephone notice promptly confirmed in writing by delivery of a written
Notice of Borrowing, which delivery may be by fax or electronically by pdf) to
the Multicurrency Agent (with a copy to the Administrative Agent) not later than
12:00 Noon on (A) the Business Day prior to the date of the requested borrowing
in the case of Alternate Base Rate Loans, (B) the third Business Day prior to
the date of the requested borrowing in the case of LIBOR Rate Loans denominated
in U.S. Dollars and (C) the fourth Business Day prior to the date of the
requested borrowing in the case of LIBOR Rate Loans denominated in a
Multicurrency Alternative Currency (other than U.S. Dollars). Each such Notice
of Borrowing shall be irrevocable and shall specify (A) that a Multicurrency
Alternative Currency Revolving Loan is requested and the currency thereof, (B)
the date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed and (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period therefor. If
a Multicurrency Borrower shall fail to specify in any such Notice of Borrowing
(1) an applicable Interest Period in the case of a LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one (1) month
and (2) the Type of Revolving Loan requested, then such notice shall be deemed
to be a request for an Alternate Base Rate Loan (if denominated in U.S. Dollars)
or a LIBOR Rate Loan (if denominated in any other Multicurrency Alternative
Currency). The Multicurrency Agent shall give notice to each Multicurrency
Revolving Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Multicurrency Revolving Lender’s share thereof.

 

(ii) Minimum Amounts. Each Multicurrency Alternative Currency Revolving Loan
shall be in a minimum aggregate amount of the Borrowing Minimum and in integral
multiples of the Borrowing Multiple in excess thereof (or the remaining amount
of the Multicurrency Revolving Committed Amount, if less).

 

(iii) Advances. Each Multicurrency Revolving Lender will make its Multicurrency
Revolving Commitment Percentage of each Multicurrency Alternative Currency
Revolving Loan borrowing available to the Multicurrency Agent, for the account
of the applicable Multicurrency Borrower, in a Multicurrency Alternative
Currency, as applicable and in funds immediately available to the Multicurrency
Agent, at the Multicurrency Agent’s office by 1:00 p.m. on the date specified in
the applicable Notice of Borrowing. Such borrowing will then be made available
to the applicable Multicurrency Borrower by the Multicurrency Agent by wiring
the aggregate of the amounts made available to the Multicurrency Agent by the
Multicurrency Revolving Lenders and in like funds as received by the
Multicurrency Agent to the account of such Multicurrency Borrower specified by
such Multicurrency Borrower in the Account Designation Letter delivered
hereunder.

 

57 

 



(c)                Repayment. The principal amount of all Multicurrency
Alternative Currency Revolving Loans of any Class shall be due and payable in
full on the Revolving/Term Loan Maturity Date of such Class, unless accelerated
sooner pursuant to Section 7.2.

 

(d)               Interest and Fees. Subject to the provisions of Sections 2.9
and 2.14, Multicurrency Alternative Currency Revolving Loans shall bear interest
as follows:

 

(i)               Alternate Base Rate Loan. During such periods as Multicurrency
Alternative Currency Revolving Loans shall be comprised of Alternate Base Rate
Loans, each such Alternate Base Rate Loan shall bear interest at a per annum
rate equal to the sum of the Alternate Base Rate plus the Applicable Percentage;
and

 

(ii)               LIBOR Rate Loans. During such periods as Multicurrency
Alternative Currency Revolving Loans shall be comprised of LIBOR Rate Loans,
such LIBOR Rate Loans shall bear interest at a per annum rate equal to the sum
of the LIBOR Rate plus the Applicable Percentage.

 

Interest on Multicurrency Alternative Currency Revolving Loans shall be payable
in arrears on each Interest Payment Date.

 

(e)                Notes. The Multicurrency Alternative Currency Revolving Loans
shall be further evidenced by a duly executed Multicurrency Revolving Note in
favor of each Multicurrency Revolving Lender that requests such a note
substantially in the form of Exhibit E-3, if requested by such Multicurrency
Revolving Lender.

 

(f)                Designation of Additional Borrowers. From time to time, the
Parent Borrower may designate Restricted Subsidiaries of the Parent Borrower
incorporated, formed or otherwise organized in a jurisdiction reasonably
satisfactory to the Multicurrency Agent and the Multicurrency Revolving Lenders
as joint and several additional Borrowers under the Multicurrency Alternative
Currency Revolving Loans and such parties shall become a party to this Agreement
pursuant to a joinder agreement reasonably satisfactory to the Administrative
Agent; provided that no Foreign Subsidiary (or any Subsidiary thereof) shall be
jointly and severally liable with respect to the Credit Party Obligations of the
Parent Borrower; provided further that any designation of a Foreign Subsidiary
as a Borrower pursuant to this Section 2.3(f) shall not release such Foreign
Subsidiary from its Guaranty, if any, under this Agreement; provided further
that the Parent Borrower shall have furnished each of the Lenders with all
documentation and other information reasonably requested by the Lenders relating
to the additional Borrowers required by the applicable Governmental Authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Canadian AML Acts, or applicable
anti-corruption statutes, including the Foreign Corrupt Practices Act.

 

(g)                Designation of Additional Currencies. From time to time, the
Parent Borrower may request that a portion of the Multicurrency Revolving
Commitments be allocated to a separate revolving credit facility (the
“Alternative Currency Facility”) under which each Multicurrency Borrower shall
be permitted to borrow, on a revolving credit basis, loans denominated in an
alternative currency (the “Alternative Currency”) designated by the Parent
Borrower (it being understood that, upon such allocation, the Multicurrency
Revolving Committed Amount shall be reduced, on a dollar-for-dollar basis and in
accordance with the terms set forth in Section 2.12(a) of the Credit Agreement
for voluntary reductions of the unused portion of the Multicurrency Revolving
Committed Amount, by the amount of the commitments so allocated to the
Alternative Currency Facility). The terms and conditions applicable to the
Alternative Currency Facility (other than those terms relating to interest rate)
shall be substantially the same as those terms and conditions applicable to the
facility in respect of the Multicurrency Revolving Commitments or shall
otherwise be reasonably satisfactory to the Administrative Agent (which for the
avoidance of doubt shall include changes to notice and timing requirements to
reflect the operational requirements of the Administrative Agent). In connection
with the implementation of the Alternative Currency Facility, the Administrative
Agent and the Parent Borrower shall be permitted to effect, without the consent
of any other Lender, such amendments to this Credit Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Parent Borrower, to effect the provisions of this
Section 2.3(g) (collectively, the “Alternative Currency Facility Amendment”).
Any existing Multicurrency Revolving Lender or other Person that elects to
extend commitments in respect of the Alternative Currency Facility shall be
reasonably satisfactory to the Parent Borrower and the Administrative Agent and,
if not already a Lender, shall become a Lender under the Credit Agreement
pursuant to the Alternative Currency Facility Amendment. No Lender shall be
obligated to provide any commitments in respect of the Alternative Currency
Facility unless it so agrees. For the avoidance of doubt, the Administrative
Agent shall not be obligated to be the administrative agent for the Alternative
Currency Facility and the Alternative Currency Facility may have a different
administrative agent with only the consent of the Parent Borrower and the
Administrative Agent and such other administrative agent.

 

58 

 



2.4              Closing Date Term Loan.

 

(a)                Closing Date Term Loan. Subject to the terms and conditions
hereof and in reliance upon the representations and warranties set forth herein,
each Closing Date Term Loan Lender severally agrees to make available to the
Parent Borrower such Closing Date Term Loan Lender’s Closing Date Term Loan
Commitment Percentage of a term loan in U.S. Dollars (the “Closing Date Term
Loan”) in the aggregate principal amount of ONE BILLION, TWO HUNDRED MILLION
U.S. DOLLARS (U.S.$1,200,000,000) (the “Closing Date Term Loan Committed
Amount”) for the purposes hereinafter set forth. The Closing Date Term Loan may
consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Parent Borrower may request. LIBOR Rate Loans shall be made by
each Closing Date Term Loan Lender at its LIBOR Lending Office and Alternate
Base Rate Loans at its Domestic Lending Office. Amounts repaid or prepaid on the
Closing Date Term Loan may not be reborrowed.

 

(b)               Repayment of Closing Date Term Loan. The principal amount of
the Closing Date Term Loan (including Delayed Draw Term Loans, if any) shall be
repaid in sixteen (16) consecutive quarterly installments on the last day of
each March, June, September and December (commencing on the first such date
occurring on or after the first anniversary of the Closing Date) in the
percentage of the original aggregate principal amount of the Closing Date Term
Loan on the Closing Date (as increased by the aggregate principal amount of any
Delayed Draw Term Loans funded after the Closing Date), set forth opposite
thereto, unless accelerated sooner pursuant to Section 7.2:

 

Date

 

Closing Date Term Loan Repayment Percentage Per Quarter

From the first anniversary of the Closing Date to and including the second
anniversary of the Closing Date   1.25% From the second anniversary of the
Closing Date to and including the third anniversary of the Closing Date   2.00%
From the third anniversary of the Closing Date to and including the fourth
anniversary of the Closing Date   2.00% From the fourth anniversary of the
Closing Date to and including the fifth anniversary of the Closing Date   2.50%
Revolving/Term Loan Maturity Date   Outstanding Principal Amount of the Closing
Date Term Loan

 

59 

 



(c)                Interest on the Closing Date Term Loan. Subject to the
provisions of Sections 2.9 and 2.14, the Closing Date Term Loan shall bear
interest as follows:

 

(i)               Alternate Base Rate Loans. During such periods as the Closing
Date Term Loan shall be comprised of Alternate Base Rate Loans, each such
Alternate Base Rate Loan shall bear interest at a per annum rate equal to the
sum of the Alternate Base Rate plus the Applicable Percentage; and

 

(ii)               LIBOR Rate Loans. During such periods as the Closing Date
Term Loan shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan
shall bear interest at a per annum rate equal to the sum of the LIBOR Rate plus
the Applicable Percentage.

 

Interest on the Closing Date Term Loan shall be payable in arrears on each
Interest Payment Date.

 

(d)               Closing Date Term Loan Notes. The Parent Borrower’s obligation
to pay each Closing Date Term Loan Lender’s Closing Date Term Loan shall be
evidenced, upon such Closing Date Term Loan Lender’s request, by a Closing Date
Term Loan Note made payable to such Lender in substantially the form of Exhibit
E-4.

 

2.5              Delayed Draw Term Loan. During the Delayed Draw Commitment
Period, subject to the terms and conditions and in reliance upon the
representations and warranties set forth herein, each Delayed Draw Term Loan
Lender severally agrees to make available to the Parent Borrower a term loan in
U.S. dollars (the “Delayed Draw Term Loan”) in an aggregate principal amount up
to such Delayed Draw Term Loan Lender’s Delayed Draw Term Loan Commitment
Percentage of the Delayed Draw Term Loan Committed Amount at such time for the
purposes hereinafter set forth; provided that (i) there shall be no more than
two separate borrowings of Delayed Draw Term Loans, (ii) each borrowing of
Delayed Draw Term Loans shall be in a minimum aggregate principal amount of
$100,000,000 and shall reduce the Delayed Draw Term Loan Committed Amount on a
dollar-for-dollar basis and (iii) the Delayed Draw Term Loans (if and when
funded) shall have the same terms and shall be treated as a single class for all
purposes with the Closing Date Term Loans, except that interest on the Delayed
Draw Term Loans shall commence to accrue from the date of funding thereof. The
Parent Borrower may request a Delayed Draw Term Loan by delivering a written
Notice of Borrowing (or telephone notice promptly confirmed in writing by
delivery of a written Notice of Borrowing, which delivery may be by fax or
electronically by pdf) to the Administrative Agent not later than 11:00 a.m. on
the date of the requested borrowing in the case of an Alternate Base Rate Loan,
and on the third Business Day prior to the date of the requested borrowing in
the case of LIBOR Rate Loans. Each such Notice of Borrowing shall be irrevocable
and shall specify (A) that a Delayed Draw Term Loan is requested, (B) the date
of the requested borrowing (which shall be on a Business Day) (each such date, a
“Delayed Draw Funding Date”) and (C) the aggregate principal amount to be
borrowed. Each Delayed Draw Term Loan Lender will make its Delayed Draw Term
Loan Commitment Percentage of each Delayed Draw Term Loan borrowing available to
the Administrative Agent, for the account of the Parent Borrower, in U.S.
Dollars and in funds immediately available to the Administrative Agent at the
Administrative Agent’s office by 1:00 p.m. on the date specified in the
applicable Notice of Borrowing. Such borrowing will then be promptly made
available to the Parent Borrower by the Administrative Agent on such date by
crediting the amount of the Parent Borrower designated in the Account
Designation Letter hereunder with the aggregate of the amounts made available to
the Administrative Agent by the Delayed Draw Term Lenders and in like funds as
received by the Administrative Agent. Each Lender’s Delayed Draw Term Loan
Commitment shall be reduced immediately and without further action on each
Delayed Draw Funding Date on a dollar-for-dollar basis by the amount of Delayed
Draw Term Loans made by such Lender on such Delayed Draw Funding Date. Amounts
repaid or prepaid on the Delayed Draw Term Loan may not be reborrowed. Each
borrowing of Delayed Draw Term Loans, to the extent requested as LIBOR Rate
Loans, shall initially consist of Term Loans with an Interest Period commencing
on the date of such borrowing and ending on the last day of the then current
Interest Period for the Closing Date Term Loans, and if, as of the date of a
borrowing of Delayed Draw Term Loans, more than one Interest Period is in effect
for the Closing Date Term Loans, then the Delayed Draw Term Loans in such
borrowing will be allocated ratably to such Interest Periods.

 

60 

 



2.6              U.S. Swingline Loan Subfacility.

 

(a)                U.S. Swingline Commitment. Subject to the terms and
conditions set forth herein, the U.S. Swingline Lender agrees, in reliance upon
the agreements of the other U.S. Revolving Lenders set forth in this Section
2.6, to make loans (each such loan, a “U.S. Swingline Loan” and, collectively,
the “U.S. Swingline Loans”) U.S. Dollars to the Parent Borrower from time to
time on any Business Day during the Commitment Period in an aggregate principal
amount at any time outstanding the Dollar Amount of which shall not exceed TWO
HUNDRED MILLION U.S. DOLLARS (U.S.$200,000,000) (the “U.S. Swingline Committed
Amount”) for the purposes hereinafter set forth, notwithstanding the fact that
such U.S. Swingline Loans, when aggregated with the outstanding amount of U.S.
Revolving Loans, may exceed the amount of the U.S. Swingline Lender’s Revolving
Commitment; provided, however, (i) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of outstanding Revolving
Loans, Swingline Loans and LOC Obligations shall not exceed the Aggregate
Revolving Committed Amount and (ii) with regard to the U.S. Revolving Lenders
collectively, the aggregate principal Dollar Amount of the outstanding U.S.
Revolving Loans, U.S. Swingline Loans and LOC Obligations shall not exceed the
U.S. Revolving Committed Amount. U.S. Swingline Loans hereunder may be repaid
and reborrowed in accordance with the provisions hereof.

 

(b)               U.S. Swingline Loan Borrowings.

 

(i) Notice of Borrowing and Disbursement. The Parent Borrower may request a U.S.
Swingline Loan borrowing by delivering a written Notice of Borrowing (or
telephone notice promptly confirmed in writing by delivery of a written Notice
of Borrowing, which delivery may be by fax or electronically by pdf) to the U.S.
Swingline Lender and the Administrative Agent not later than 12:00 noon on the
date of the requested borrowing. U.S. Swingline Loan borrowings hereunder shall
be made in minimum amounts of U.S.$100,000 and in integral amounts of
U.S.$100,000 in excess thereof.

 

(ii) Repayment of U.S. Swingline Loans. The Parent Borrower shall repay each
U.S. Swingline Loan on the Revolving/Term Loan Maturity Datein accordance with
Section 2.6(g), unless accelerated sooner pursuant to Section 7.2. The U.S.
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Parent Borrower and the Administrative Agent, demand repayment of its U.S.
Swingline Loans by way of a U.S. Revolving Loan borrowing, in which case the
Parent Borrower shall be deemed to have requested a U.S. Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the Dollar Amount
of such U.S. Swingline Loans; provided, however, that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (A) the applicable Revolving/Term Loan Maturity
Date, (B) the occurrence of any Event of Default described in Section 7.1(g),
(C) upon acceleration of the Credit Party Obligations hereunder, whether on
account of an Event of Default described in Section 7.1(g) or any other Event of
Default and (D) the exercise of remedies in accordance with the provisions of
Section 7.2 (each such U.S. Revolving Loan borrowing made on account of any such
deemed request therefor as provided herein being hereinafter referred to as a
“Mandatory U.S. Borrowing”). Each U.S. Revolving Lender hereby irrevocably
agrees to make such U.S. Revolving Loans promptly upon any such request or
deemed request on account of each Mandatory U.S. Borrowing in the Dollar Amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (1) the amount of the Mandatory U.S. Borrowing may not comply
with the minimum amount for borrowings of U.S. Revolving Loans otherwise
required hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, except for the condition specified in Section 4.2(c)(i), (3) whether
a Default or an Event of Default then exists, (4) failure of any such request or
deemed request for U.S. Revolving Loans to be made by the time otherwise
required in Section 2.1(b)(i), (5) the date of such Mandatory U.S. Borrowing, or
(6) any reduction in the U.S. Revolving Committed Amount or termination of the
U.S. Revolving Commitments immediately prior to such Mandatory U.S. Borrowing or
contemporaneously therewith. In the event that any Mandatory U.S. Borrowing or
other deemed request cannot for any reason be made on the date otherwise
required above (including as a result of the commencement of a proceeding under
the Bankruptcy Code with respect to the Parent Borrower), then each U.S.
Revolving Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory U.S. Borrowing or other deemed request would otherwise have
occurred, but adjusted for any payments received from the Parent Borrower on or
after such date and prior to such purchase) from the U.S. Swingline Lender such
participations in the outstanding U.S. Swingline Loans as shall be necessary to
cause each such Lender to share in such U.S. Swingline Loans ratably based upon
its respective U.S. Revolving Commitment Percentage (determined before giving
effect to any termination of the Commitments pursuant to Section 7.2); provided
that (x) all interest payable on the U.S. Swingline Loans shall be for the
account of the U.S. Swingline Lender until the date as of which the respective
participation is purchased, and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the U.S. Swingline Lender interest on the principal amount of
such participation purchased for each day from and including the day upon which
the Mandatory U.S. Borrowing would otherwise have occurred but excluding the
date of payment for such participation, at the rate equal to, if paid within two
(2) Business Days of the date of the Mandatory U.S. Borrowing, the Federal Funds
Rate, and thereafter at a rate equal to the Alternate Base Rate.

 

61 

 



(c)                Repayment of Participations.

 

(i) At any time after any U.S. Revolving Lender has purchased and funded a risk
participation in a U.S. Swingline Loan, if the U.S. Swingline Lender receives
any payment on account of such U.S. Swingline Loan, the U.S. Swingline Lender
will distribute to such U.S. Revolving Lender its U.S. Revolving Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such U.S. Revolving
Lender’s risk participation was funded) in the same funds as those received by
the U.S. Swingline Lender.

 

(ii) If any payment received by the U.S. Swingline Lender in respect of
principal or interest on any U.S. Swingline Loan is required to be returned by
the U.S. Swingline Lender under any of the circumstances described in Section
9.5 (including pursuant to any settlement entered into by the U.S. Swingline
Lender in its discretion), each U.S. Revolving Lender shall pay to the U.S.
Swingline Lender its U.S. Revolving Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
U.S. Swingline Lender. The obligations of the U.S. Revolving Lenders under this
clause shall survive the payment in full of the Credit Party Obligations and the
termination of this Credit Agreement.

 

62 

 



(d)               Interest on U.S. Swingline Loans. Subject to the provisions of
Sections 2.9 and 2.14, U.S. Swingline Loans shall bear interest at a per annum
rate equal to the Alternate Base Rate plus the Applicable Percentage for
Revolving Loans that are Alternate Base Rate Loans. Interest on U.S. Swingline
Loans shall be payable in arrears on each Interest Payment Date.

 

(e)                U.S. Swingline Note. The U.S. Swingline Loans shall be
evidenced by a duly executed promissory note of the Parent Borrower to the U.S.
Swingline Lender in the original Dollar Amount of the U.S. Swingline Committed
Amount and substantially in the form of Exhibit E-5.

 

(f)                Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Section 2.6, the U.S. Swingline Lender shall not be obligated
to make any U.S. Swingline Loan at a time when any other Lender is a Defaulting
Lender, unless the U.S. Swingline Lender has entered into arrangements (which
may include the delivery of cash collateral) with the Parent Borrower or such
Defaulting Lender which are satisfactory to the U.S. Swingline Lender to
eliminate the U.S. Swingline Lender’s Fronting Exposure, if any (after giving
effect to Section 2.25(c)), with respect to any such Defaulting Lender.

 

(g)                On the Amendment No. 1 Effective Date, the participations in
any outstanding U.S. Swingline Loans shall be reallocated so that after giving
effect thereto, the Non-Extended U.S. Revolving Lenders and the Extended U.S.
Revolving Lenders shall share ratably in the U.S. Swingline Loans in accordance
with their respective U.S. Revolving Commitment Percentage. Thereafter, until
the Revolving Maturity Date with respect to the Non-Extended U.S. Revolving
Facility, the participations in any new U.S. Swingline Loans shall be allocated
ratably in accordance with the U.S. Revolving Lenders’ respective U.S. Revolving
Commitment Percentages. On the Revolving Maturity Date with respect to the
Non-Extended U.S. Revolving Facility, all then outstanding U.S. Swingline Loans
shall be repaid in full (and there shall be no adjustment to the participations
in such U.S. Swingline Loans as a result of the occurrence of such Revolving
Maturity Date); provided, however, that if, and only to the extent that, on the
Revolving Maturity Date with respect to the Non-Extended U.S. Revolving Facility
(after giving effect to any repayments of U.S. Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.8(i)), there shall exist sufficient unutilized Extended U.S. Revolving
Commitments so that all or a portion of the then outstanding U.S. Swingline
Loans could be incurred under the Extended U.S. Revolving Commitments and in
compliance with the U.S. Swingline Committed Amount, then on the Revolving
Maturity Date with respect to the Non-Extended U.S. Revolving Facility the
participations in such U.S. Swingline Loans shall be reallocated to the Extended
U.S. Revolving Lenders ratably in accordance with their respective U.S.
Revolving Commitment Percentages (after giving effect to the termination of the
Non-Extended U.S. Revolving Commitments), the same shall be deemed to have been
incurred solely under the Extended U.S. Revolving Commitments, and such U.S.
Swingline Loans shall not be so required to be repaid in full on the Revolving
Maturity Date with respect to the Non-Extended U.S. Revolving Facility.
Commencing with the Revolving Maturity Date with respect to the Non-Extended
U.S. Revolving Facility, the U.S. Swingline Committed Amount shall be the lesser
of (x) U.S.$200,000,000 and (y) the aggregate principal amount of the total
unutilized Extended U.S. Revolving Commitments at such time, and any U.S.
Swingline Loans incurred on and after such date (including any U.S. Swingline
Loans that remain outstanding, in accordance with this Section 2.6(g), as of the
Revolving Maturity Date with respect to the Non-Extended U.S. Revolving Facility
shall become due on the Revolving Maturity Date with respect to the Extended
U.S. Revolving Facility.

 

2.7              Canadian Swingline Loan Subfacility.

 

(a)                The Canadian Swingline. Subject to the terms and conditions
set forth herein, the Canadian Swingline Lender agrees, in reliance upon the
agreements of the other Canadian Revolving Lenders set forth in this Section
2.7, to make loans (each such loan, a “Canadian Swingline Loan” and,
collectively, “Canadian Swingline Loans”) in U.S. Dollars or Canadian Dollars to
the Canadian Borrower from time to time on any Business Day during the
Commitment Period in an aggregate principal amount at any time outstanding the
Dollar Amount of which shall not exceed THIRTY MILLION U.S. DOLLARS
(U.S.$30,000,000) (the “Canadian Swingline Committed Amount”) for the purposes
hereinafter set forth, notwithstanding the fact that such Canadian Swingline
Loans, when aggregated with the outstanding amount of Canadian Revolving Loans,
may exceed the amount of the Canadian Swingline Lender’s Commitment; provided,
however, that after giving effect to any Canadian Swingline Loan, (i) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of outstanding Revolving Loans, Swingline Loans and LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount and (ii)
with regard to the Canadian Revolving Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
the outstanding Canadian Revolving Loans plus outstanding Canadian Swingline
Loans plus outstanding Multicurrency Alternative Currency Revolving Loans shall
not exceed the Multicurrency Revolving Committed Amount. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Canadian
Borrower may borrow under this Section 2.7, prepay under Section 2.11, and
reborrow under this Section 2.7. Immediately upon the making of a Canadian
Swingline Loan, each Canadian Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Canadian Swingline
Lender a risk participation in such Canadian Swingline Loan in an amount equal
to the product of such Lender’s Multicurrency Revolving Commitment Percentage
times the amount of such Canadian Swingline Loan.

 

63 

 



(b)               Borrowing Procedures. The Canadian Borrower may request a
Canadian Swingline Loan borrowing by delivering a written Notice of Borrowing
(or telephone notice promptly confirmed in writing by delivery of a written
Notice of Borrowing, which delivery may be by fax or electronically by pdf) to
the Canadian Swingline Lender and the Administrative Agent (serving in such
capacity on behalf of the Multicurrency Agent). Each such notice must be
received by the Canadian Swingline Lender and the Administrative Agent (serving
in such capacity on behalf of the Multicurrency Agent) not later than (x) 1:00
p.m., in the case of a borrowing of Canadian Prime Rate Loans, and (y) 11:00
a.m. in the case of a borrowing of U.S. Base Rate Loans, on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of U.S.$100,000 or C$100,000, as the case may be, (ii) the requested
borrowing date, which shall be a Business Day, and (iii) whether the requested
borrowing shall be comprised of U.S. Base Rate Loans or Canadian Prime Rate
Loans. Promptly after receipt by the Canadian Swingline Lender of any telephonic
Notice of Borrowing, the Canadian Swingline Lender will confirm with the
Administrative Agent (serving in such capacity on behalf of the Multicurrency
Agent) (by telephone or in writing) that the Administrative Agent (serving in
such capacity on behalf of the Multicurrency Agent) has also received such
Notice of Borrowing and, if not, the Canadian Swingline Lender will notify the
Administrative Agent (serving in such capacity on behalf of the Multicurrency
Agent) (by telephone or in writing) of the contents thereof. Unless the Canadian
Swingline Lender has received notice (by telephone or in writing) from the
Administrative Agent (serving in such capacity on behalf of the Multicurrency
Agent) (including at the request of any Canadian Revolving Lender) prior to 2:00
p.m. on the date of the proposed Canadian Swingline Loan (A) directing the
Canadian Swingline Lender not to make such Canadian Swingline Loan as a result
of the limitations set forth in the proviso to the first sentence of Section
2.7(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Canadian Swingline Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Notice of Borrowing, make the amount of its
Canadian Swingline Loan available to the Canadian Borrower at its office by
crediting the account of the Canadian Borrower on the books of the Canadian
Swingline Lender in immediately available funds, or as otherwise directed by the
Canadian Borrower.

 

(c)                Refinancing of Canadian Swingline Loans.

 

(i) The Canadian Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Canadian Borrower (which hereby
irrevocably authorizes the Canadian Swingline Lender to so request on its
behalf), that each Canadian Revolving Lender make a U.S. Base Rate Loan or
Canadian Prime Rate Loan, as applicable, in an amount equal to such Canadian
Revolving Lender’s Multicurrency Revolving Commitment Percentage of the amount
of Canadian Swingline Loans then outstanding (a “Mandatory Canadian Borrowing”).
Such request shall be made in writing (which written request shall be deemed to
be a Notice of Borrowing for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Multicurrency Revolving Committed Amount and the
conditions set forth in Section 4.2. The Canadian Swingline Lender shall furnish
the Canadian Borrower with a copy of the applicable Notice of Borrowing promptly
after delivering such notice to the Multicurrency Agent. Each Canadian Revolving
Lender shall make an amount equal to its Multicurrency Revolving Commitment
Percentage of the amount specified in such Notice of Borrowing available to the
Multicurrency Agent in immediately available funds, in U.S. Dollars or Canadian
Dollars, as applicable, depending on the currency of the applicable Canadian
Swingline Loan being refinanced, for the account of the Canadian Swingline
Lender at the Multicurrency Agent’s office not later than 9:00 a.m. on the day
following the day specified in such Notice of Borrowing, whereupon, subject to
Section 2.7(c)(ii), each Canadian Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Canadian Borrower in such
amount. The Multicurrency Agent shall remit the funds so received to the
Canadian Swingline Lender.

 

64 

 



(ii) If for any reason any Canadian Swingline Loan cannot be refinanced by such
a Mandatory Canadian Borrowing in accordance with Section 2.7(c)(i), the request
for Base Rate Loans submitted by the Canadian Swingline Lender as set forth
herein shall be deemed to be a request by the Canadian Swingline Lender that
each of the Canadian Revolving Lenders fund its risk participation in the
relevant Canadian Swingline Loan and each Canadian Revolving Lender’s payment to
the Multicurrency Agent for the account of the Canadian Swingline Lender
pursuant to Section 2.7(c)(i) shall be deemed payment in respect of such
participation.

 

(iii) If any Canadian Revolving Lender fails to make available to the
Multicurrency Agent for the account of the Canadian Swingline Lender any amount
required to be paid by such Canadian Revolving Lender pursuant to the foregoing
provisions of this Section 2.7(c) by the time specified in Section 2.7(c)(i),
the Canadian Swingline Lender shall be entitled to recover from such Canadian
Revolving Lender (acting through the Multicurrency Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Canadian Swingline Lender at a rate per annum equal to the greater of the
Interbank Reference Rate and a rate determined by the Canadian Swingline Lender
in accordance with banking industry rules on interbank compensation. A
certificate of the Canadian Swingline Lender submitted to any Canadian Revolving
Lender (through the Multicurrency Agent) with respect to any amounts owing under
this clause (iii) shall be conclusive absent manifest error.

 

(iv) Each Canadian Revolving Lender’s obligation to make Canadian Revolving
Loans or to purchase and fund risk participations in Canadian Swingline Loans
pursuant to this Section 2.7(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Canadian Revolving Lender may have
against the Canadian Swingline Lender, the Canadian Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Canadian Revolving Lender’s
obligation to make Canadian Revolving Loans pursuant to this Section 2.7(c) is
subject to the conditions set forth in Section 4.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Canadian
Borrower to repay Canadian Swingline Loans, together with interest as provided
herein.

 

65 

 



(d)               Repayment of Participations.

 

(i) At any time after any Canadian Revolving Lender has purchased and funded a
risk participation in a Canadian Swingline Loan, if the Canadian Swingline
Lender receives any payment on account of such Canadian Swingline Loan, the
Canadian Swingline Lender will distribute to such Canadian Revolving Lender its
Multicurrency Revolving Commitment Percentage of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Canadian Revolving Lender’s risk participation was funded) in the
same funds as those received by the Canadian Swingline Lender.

 

(ii) If any payment received by the Canadian Swingline Lender in respect of
principal or interest on any Canadian Swingline Loan is required to be returned
by the Canadian Swingline Lender under any of the circumstances described in
Section 9.5 (including pursuant to any settlement entered into by the Canadian
Swingline Lender in its discretion), each Canadian Revolving Lender shall pay to
the Canadian Swingline Lender its Multicurrency Revolving Commitment Percentage
thereof on demand of the Multicurrency Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Interbank Reference Rate. The Multicurrency Agent will make such
demand upon the request of the Canadian Swingline Lender. The obligations of the
Canadian Revolving Lenders under this clause shall survive the payment in full
of the Credit Party Obligations and the termination of this Credit Agreement.

 

(e)                Interest on Canadian Swingline Loans. Subject to the
provisions of Sections 2.9 and 2.14, Canadian Swingline Loans shall bear
interest at a per annum rate equal to (i) in the case of U.S. Dollar Swingline
Loans, the U.S. Base Rate plus the Applicable Percentage or (ii) in the case of
Canadian Dollar Swingline Loans, the Canadian Prime Rate plus the Applicable
Percentage. Interest on Canadian Swingline Loans shall be payable in arrears on
each Interest Payment Date.

 

(f)                Interest for Account of Canadian Swingline Lender. The
Canadian Swingline Lender shall be responsible for invoicing the Canadian
Borrower for interest on the Canadian Swingline Loans. Until each Canadian
Revolving Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.7 to refinance such Canadian Revolving Lender’s Multicurrency
Revolving Commitment Percentage of any Canadian Swingline Loan, interest in
respect of such Multicurrency Revolving Commitment Percentage shall be solely
for the account of the Canadian Swingline Lender.

 

(g)                Payments Directly to Canadian Swingline Lender. The Canadian
Borrower shall make all payments of principal and interest in respect of the
Canadian Swingline Loans directly to the Canadian Swingline Lender.

 

(h)               Repayment of Canadian Swingline Loans. The Canadian Borrower
shall repay each Canadian Swingline Loan on the Revolving/Term Loan Maturity
Datein accordance with Section 2.7(k), unless accelerated sooner pursuant to
Section 7.2.

 

(i)                 Canadian Swingline Note. The Canadian Swingline Loans shall
be evidenced by a duly executed promissory note of the Canadian Borrower to the
Canadian Swingline Lender in the original Dollar Amount of the Canadian
Swingline Committed Amount and substantially in the form of Exhibit E-6.

 

(j)                 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Section 2.7, the Canadian Swingline Lender shall not be
obligated to make any Canadian Swingline Loan at a time when any other Lender is
a Defaulting Lender, unless the Canadian Swingline Lender has entered into
arrangements (which may include the delivery of cash collateral) with the
Canadian Borrower or such Defaulting Lender which are satisfactory to the
Canadian Swingline Lender to eliminate the Canadian Swingline Lender’s Fronting
Exposure, if any (after giving effect to Section 2.25(c)) with respect to any
such Defaulting Lender.

 

66 

 



(k)               On the Amendment No. 1 Effective Date, the participations in
any outstanding Canadian Swingline Loans shall be reallocated so that after
giving effect thereto, the Non-Extended Canadian Revolving Lenders and the
Extended Canadian Revolving Lenders shall share ratably in the Canadian
Swingline Loans in accordance with their respective Multicurrency Revolving
Commitment Percentage. Thereafter, until the Revolving Maturity Date with
respect to the Non-Extended Multicurrency Revolving Facility, the participations
in any new Canadian Swingline Loans shall be allocated ratably in accordance
with the Canadian Revolving Lenders’ respective Multicurrency Revolving
Commitment Percentages. On the Revolving Maturity Date with respect to the
Non-Extended Multicurrency Revolving Facility, all then outstanding Canadian
Swingline Loans shall be repaid in full (and there shall be no adjustment to the
participations in such Canadian Swingline Loans as a result of the occurrence of
such Revolving Maturity Date); provided, however, that if, and only to the
extent that, on the Revolving Maturity Date with respect to the Non-Extended
Multicurrency Revolving Facility (after giving effect to any repayments of
Canadian Revolving Loans), there shall exist sufficient unutilized Extended
Multicurrency Revolving Commitments so that all or a portion of the then
outstanding Canadian Swingline Loans could be incurred under the Extended
Multicurrency Revolving Commitments and in compliance with the Canadian
Swingline Committed Amount, then on the Revolving Maturity Date with respect to
the Non-Extended Multicurrency Revolving Facility the participations in such
Canadian Swingline Loans shall be reallocated to the Extended Multicurrency
Revolving Lenders ratably in accordance with their respective Multicurrency
Revolving Commitment Percentages (after giving effect to the termination of the
Non-Extended Multicurrency Revolving Commitments), the same shall be deemed to
have been incurred solely under the Extended Multicurrency Revolving
Commitments, and such Canadian Swingline Loans shall not be so required to be
repaid in full on the Revolving Maturity Date with respect to the Non-Extended
Canadian Multicurrency Facility. Commencing with the Revolving Maturity Date
with respect to the Non-Extended Multicurrency Revolving Facility, the Canadian
Swingline Committed Amount shall be the lesser of (x) U.S.$30,000,000 and (y)
the aggregate principal amount of the total unutilized Extended Multicurrency
Revolving Commitments at such time, and any Canadian Swingline Loans incurred on
and after such date (including any Canadian Swingline Loans that remain
outstanding, in accordance with this Section 2.7(k), as of the Revolving
Maturity Date with respect to the Non-Extended Multicurrency Revolving Facility
shall become due on the Revolving Maturity Date with respect to the Extended
Multicurrency Revolving Facility.

 

2.8              Letter of Credit Subfacility.

 

(a)                Issuance. Subject to the terms and conditions hereof and of
the LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the U.S. Revolving Lenders shall participate in, Letters of
Credit for the account of the Parent Borrower or the account of a Subsidiary
from time to time upon request in a form acceptable to the Issuing Lender;
provided, however, that (i) the aggregate Dollar Amount of LOC Obligations shall
not at any time exceed ONE HUNDRED FIFTY MILLION U.S. DOLLARS (U.S.$150,000,000)
(the “LOC Committed Amount”), (ii) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of outstanding Revolving
Loans, Swingline Loans and LOC Obligations shall not exceed the Aggregate
Revolving Committed Amount, (iii) with regard to the U.S. Revolving Lenders
collectively, the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of the outstanding U.S. Revolving Loans plus
outstanding U.S. Swingline Loans plus LOC Obligations shall not exceed the U.S.
Revolving Committed Amount, (iv) all Letters of Credit shall be denominated in
U.S. Dollars, Canadian Dollars, Euros or Sterling, (v) Letters of Credit shall
be issued for lawful corporate purposes and may be issued as standby letters of
credit, including in connection with workers’ compensation and other insurance
programs, commercial letters of credit and trade letters of credit and (vi) the
Parent Borrower shall be the applicant and therefore liable with respect to each
Letter of Credit issued for the account of a Subsidiary. Except as otherwise
expressly agreed upon by all the U.S. Revolving Lenders, no Letter of Credit
shall have an original expiry date more than twelve (12) months from the date of
issuance; provided, however, so long as no Default or Event of Default has
occurred and is continuing and subject to the other terms and conditions to the
issuance of Letters of Credit hereunder, the expiry dates of Letters of Credit
may be extended annually or periodically from time to time on the request of the
Parent Borrower or by operation of the terms of the applicable Letter of Credit
to a date not more than twelve (12) months from the date of extension; provided,
further, that, subject to Section 2.8(i), no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the date which
is five (5) Business Days prior to the Revolving/Term Loan Maturity Date with
respect to the Extended U.S. Revolving Facility. Each Letter of Credit shall
comply with the related LOC Documents. The issuance and expiry date of each
Letter of Credit shall be a Business Day. Any Letters of Credit issued hereunder
shall be in a minimum original face amount of U.S.$100,000, C$100,000 or 100,000
units of the applicable Multicurrency Alternative Currency (other than U.S.
Dollars) or, in each case, such lesser amount as the Issuing Lender may agree.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof. Notwithstanding anything herein to the
contrary, in no event shall the Dollar Amount (determined as of the date of the
most recent issuance of any Letter of Credit by the applicable Issuing Lender)
of the aggregate face amount of Letters of Credit issued by (A) Wells Fargo
Bank, National Association and its Affiliates exceed, at any time,
U.S.$75,000,000 and (B) Bank of America, N.A. and its Affiliates exceed, at any
time, U.S.$75,000,000, except in each case (A) through (B) as may be consented
to in writing by such bank (in its sole discretion) delivered to the
Administrative Agent.

 

67 

 



(b)               Notice and Reports. The request for the issuance of a Letter
of Credit shall be submitted to the Issuing Lender at least five (5) Business
Days (or such shorter period as the Issuing Lender may agree in its sole
discretion) prior to the requested date of issuance. The Issuing Lender will
promptly upon request provide to the Administrative Agent for dissemination to
the U.S. Revolving Lenders a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of any prior report, and including
therein, among other things, the account party, the beneficiary, the face
amount, expiry date as well as any payments or expirations which may have
occurred. The Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit. The Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.

 

(c)                Participations. Each U.S. Revolving Lender upon issuance of a
Letter of Credit shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, in each case
in an amount (expressed in U.S. Dollars in the Dollar Amount thereof in the case
of Letters of Credit denominated in Canadian Dollars, Euro or Sterling) equal to
its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each U.S. Revolving Lender’s participation in any Letter of Credit, to
the extent that the Issuing Lender has not been reimbursed as required hereunder
or under any LOC Document, each such U.S. Revolving Lender shall pay to the
Issuing Lender its Revolving Commitment Percentage of the Dollar Amount
(expressed in U.S. Dollars in the Dollar Amount thereof in the case of Letters
of Credit denominated in Canadian Dollars, Euro or Sterling) of such
unreimbursed drawing in same day funds on the day of notification by the Issuing
Lender of an unreimbursed drawing pursuant to the provisions of subsection (d)
hereof. The obligation of each Lender to so reimburse the Issuing Lender shall
be absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the Parent
Borrower to reimburse the Issuing Lender under any Letter of Credit, together
with interest as hereinafter provided.

 

68 

 



(d)               Reimbursement. In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Parent Borrower and the
Administrative Agent. The Parent Borrower shall reimburse the Issuing Lender on
the day that is one Business Day after the day of drawing under any Letter of
Credit (with the proceeds of a U.S. Revolving Loan obtained hereunder or
otherwise) in same day funds as provided herein or in the LOC Documents. If the
Parent Borrower shall fail to reimburse the Issuing Lender as provided herein,
the unreimbursed Dollar Amount of such drawing (expressed in U.S. Dollars in the
Dollar Amount thereof in the case of Letters of Credit denominated in Canadian
Dollars) shall bear interest at a per annum rate equal to the Alternate Base
Rate plus the Applicable Percentage. Unless the Parent Borrower shall
immediately notify the Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the Issuing Lender, the Parent Borrower shall be deemed
to have requested a U.S. Revolving Loan in the Dollar Amount sufficient to
satisfy the reimbursement obligations in respect of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations. The Parent Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Parent Borrower may claim or have against the Issuing Lender, the Administrative
Agent, the U.S. Revolving Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including any defense based on any failure of the
Parent Borrower to receive consideration or the legality, validity, regularity
or unenforceability of the Letter of Credit. The Issuing Lender will promptly
notify the U.S. Revolving Lenders of the Dollar Amount of any unreimbursed
drawing and each Lender shall promptly pay to the Administrative Agent for the
account of the Issuing Lender in U.S. Dollars and in immediately available
funds, the Dollar Amount of such U.S. Revolving Lender’s Revolving Commitment
Percentage of such unreimbursed drawing. With respect to any unreimbursed
drawing that is not fully refinanced by a U.S. Revolving Loan for any reason,
the unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Alternate Base Rate plus the Applicable Percentage plus 2%. Such
payment shall be made on the day such notice is received by such U.S. Revolving
Lender from the Issuing Lender if such notice is received at or before 2:00
p.m., otherwise such payment shall be made at or before 12:00 noon on the
Business Day next succeeding the day such notice is received. If such U.S.
Revolving Lender does not pay such amount to the Issuing Lender in full upon
such request, such U.S. Revolving Lender shall, on demand, pay to the
Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such U.S.
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Rate and thereafter at a rate equal to the Alternate Base Rate.
Each U.S. Revolving Lender’s obligation to make such payment to the Issuing
Lender, and the right of the Issuing Lender to receive the same, shall be
absolute and unconditional, shall not be affected by any circumstance whatsoever
and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                Repayment with U.S. Revolving Loans. On any day on which the
Parent Borrower shall have requested, or been deemed to have requested, a U.S.
Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the U.S. Revolving Lenders that a U.S.
Revolving Loan has been requested or deemed requested in connection with a
drawing under a Letter of Credit equal to the Dollar Amount of such drawing, in
which case a U.S. Revolving Loan borrowing comprised entirely of Alternate Base
Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”) shall be
immediately made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each U.S. Revolving Lender’s
respective U.S. Revolving Commitment Percentage (determined before giving effect
to any termination of the Commitments pursuant to Section 7.2) and the proceeds
thereof shall be paid directly to the Issuing Lender for application to the
respective LOC Obligations. Each U.S. Revolving Lender hereby irrevocably agrees
to make such U.S. Revolving Loans immediately upon any such request or deemed
request on account of each Mandatory LOC Borrowing in the amount and in the
manner specified in the preceding sentence and on the same such date
notwithstanding (i) the amount of Mandatory LOC Borrowing may not comply with
the minimum amount for borrowings of Loans otherwise required hereunder, (ii)
whether any conditions specified in Section 4.2 are then satisfied, except for
the condition specified in Section 4.2(c)(i), (iii) whether a Default or an
Event of Default then exists, (iv) failure for any such request or deemed
request for a Revolving Loan to be made by the time otherwise required in
Section 2.1(b)(i), (v) the date of such Mandatory LOC Borrowing, or (vi) any
reduction in the U.S. Revolving Committed Amount after any such Letter of Credit
may have been drawn upon. In the event that any Mandatory LOC Borrowing cannot
for any reason be made on the date otherwise required above (including as a
result of the commencement of a proceeding under the Bankruptcy Code), then each
such U.S. Revolving Lender hereby agrees that it shall forthwith fund (as of the
date the Mandatory LOC Borrowing would otherwise have occurred, but adjusted for
any payments received from the Parent Borrower on or after such date and prior
to such purchase) its Participation Interests in the LOC Obligations; provided,
further, that in the event any Lender shall fail to fund its Participation
Interest on the day the Mandatory LOC Borrowing would otherwise have occurred,
then the amount of such Lender’s unfunded Participation Interest therein shall
bear interest payable by such Lender to the Issuing Lender upon demand, at the
rate equal to, if paid within two (2) Business Days of such date, the Federal
Funds Rate, and thereafter at a rate equal to the Alternate Base Rate.

 

69 

 



(f)                Modification, Extension. The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

 

(g)                Letter of Credit Governing Law. Unless otherwise expressly
agreed by the Issuing Lender and the Parent Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.

 

(h)               Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Section 2.8, the Issuing Lender shall not be obligated to
issue any Letter of Credit at a time when any other Lender is a Defaulting
Lender, unless the Issuing Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Parent Borrower or such
Defaulting Lender which are satisfactory to the Issuing Lender to eliminate the
Issuing Lender’s Fronting Exposure, if any (after giving effect to Section
2.25(c)) with respect to any such Defaulting Lender.

 

(i)                 On the Amendment No. 1 Effective Date, the participations in
any outstanding Letters of Credit shall be reallocated so that after giving
effect thereto the Non-Extended U.S. Revolving Lenders and the Extended U.S.
Revolving Lenders shall share ratably in the LOC Obligations in accordance with
their respective U.S. Revolving Commitment Percentages . Thereafter, until the
Revolving Maturity Date with respect to the Non-Extended U.S. Revolving
Facility, the participations in any new Letters of Credit shall be allocated
ratably in accordance with the U.S. Revolving Lenders’ respective U.S. Revolving
Commitment Percentages . On the Revolving Maturity Date with respect to the
Non-Extended U.S. Revolving Facility, the participations in the outstanding
Letters of Credit of the Non-Extended U.S. Revolving Lenders shall be
reallocated to the Extended U.S. Revolving Lenders ratably in accordance with
their respective U.S. Revolving Commitment Percentages (after giving effect to
the termination of the Non-Extended U.S. Revolving Commitments) but in any case,
only to the extent the sum of the participations in the outstanding Letters of
Credit of the Non-Extended U.S. Revolving Lenders and Extended U.S. Revolving
Lenders does not exceed the lesser of the LOC Committed Amount and the total
unutilized Extended U.S. Revolving Commitments at such time. Commencing with the
Revolving Maturity Date with respect to the Non-Extended U.S. Revolving
Facility, the LOC Committed Amount shall be the lesser of (x) U.S.$150,000,000
and (y) the aggregate principal amount of the total unutilized Extended U.S.
Revolving Commitments at such time. If the reallocation described above cannot,
or can only partially, be effected as a result of the limitations set forth
herein, the Parent Borrower shall cash collateralize such Letters of Credit as
necessary to permit full reallocation as provided herein.

 

70 

 



2.9              Default Rate.

 

If any principal of or interest on any Loan or any fee or other amount payable
by any Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, payable on
demand, at a per annum rate two percent (2%) greater than the interest rate
which would otherwise be applicable (or if no rate is applicable, whether in
respect of interest, fees or other amounts, then two percent (2%) greater than
the Alternate Base Rate plus the Applicable Percentage).

 

2.10          Conversion Options.

 

(a)                The Parent Borrower may, in the case of U.S. Revolving Loans
and the Term Loans, elect from time to time to convert Alternate Base Rate Loans
to LIBOR Rate Loans and/or LIBOR Rate Loans to Alternate Base Rate Loans, by
delivering a Notice of Conversion/Extension to the Administrative Agent at least
three (3) Business Days’ prior to the proposed date of conversion. If the date
upon which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan
or a LIBOR Rate Loans is to be converted to an Alternate Base Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were an Alternate
Base Rate Loan or LIBOR Rate Loan, as applicable. All or any part of outstanding
Alternate Base Rate Loans and LIBOR Rate Loans may be converted as provided
herein; provided that (i) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing except with the
consent of the Required Lenders, and (ii) partial conversions shall be in a
minimum aggregate principal amount of the Borrowing Minimum or a whole multiple
amount of the Borrowing Multiple in excess thereof.

 

(b)               The Canadian Borrower may, in the case of Canadian Revolving
Loans, elect from time to time to convert (i) U.S. Base Rate Loans to LIBOR Rate
Loans denominated in U.S. Dollars and/or LIBOR Rate Loans denominated in U.S.
Dollars to U.S. Base Rate Loans or (ii) Canadian Prime Rate Loans to LIBOR Rate
Loans denominated in Canadian Dollars and/or LIBOR Rate Loans denominated in
Canadian Dollars to Canadian Prime Rate Loans, by delivering a Notice of
Conversion/Extension to the Multicurrency Agent at least three (3) Business
Days’ prior to the proposed date of conversion. If the date of such proposed
conversion is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were a U.S. Base Rate Loan, LIBOR Rate Loan or Canadian Prime Rate Loan, as
applicable. All or any part of outstanding U.S. Base Rate Loans, LIBOR Rate
Loans and Canadian Prime Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing, except with the
consent of the Required Lenders, and (ii) partial conversions shall be in an
aggregate minimum principal amount of the Borrowing Minimum or a whole multiple
amount of the Borrowing Multiple in excess thereof.

 

71 

 



(c)                A Multicurrency Borrower may, in the case of Multicurrency
Alternative Currency Revolving Loans, elect from time to time to convert
Alternate Base Rate Loans to LIBOR Rate Loans denominated in U.S. Dollars and/or
LIBOR Rate Loans denominated in U.S. Dollars to Alternate Base Rate Loans, by
delivering a Notice of Conversion/Extension to the Multicurrency Agent at least
three (3) Business Days’ prior to the proposed date of conversion. If the date
of such proposed conversion is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan or LIBOR Rate Loan, as
applicable. All or any part of outstanding Alternate Base Rate Loans or LIBOR
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing, except with the consent of the Required Lenders, and
(ii) partial conversions shall be in an aggregate minimum principal amount of
the Borrowing Minimum or a whole multiple amount of the Borrowing Multiple in
excess thereof.

 

(d)               Any LIBOR Rate Loan may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
Applicable Borrower with the notice provisions contained in Sections 2.10(a),
(b) and (c); provided, that no LIBOR Rate Loan may be continued as such when any
Default or Event of Default has occurred and is continuing, except with the
consent of the Required Lenders, in which case such LIBOR Rate Loan shall (w) in
the case of a LIBOR Rate Loan denominated in U.S. Dollars, to the extent
borrowed by the Parent Borrower or another Multicurrency Borrower, be
automatically converted to an Alternate Base Rate Loan at the end of the
applicable Interest Period with respect thereto; (x) in the case of a LIBOR Rate
Loan denominated in U.S. Dollars, to the extent borrowed by the Canadian
Borrower, shall be automatically converted to a U.S. Base Rate Loan at the end
of the applicable Interest Period with respect thereto; (y) in the case of a
LIBOR Rate Loan denominated in Canadian Dollars, shall be automatically
converted to a Canadian Prime Rate Loan; and (z) in the case of a LIBOR Rate
Loan denominated in a Multicurrency Alternative Currency (other than U.S.
Dollars), to the extent borrowed by a Multicurrency Borrower, shall be
automatically converted to an Alternate Base Rate Loan denominated in U.S.
Dollars in an amount equal to the Dollar Amount of such Loan at the end of the
applicable Interest Period with respect thereto. If a Borrower shall fail to
give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall (i) in the case of a LIBOR Rate Loan denominated in U.S. Dollars, to
the extent borrowed by the Parent Borrower or another Multicurrency Borrower, be
automatically converted to an Alternate Base Rate Loan at the end of the
applicable Interest Period with respect thereto, (ii) in the case of a LIBOR
Rate Loan denominated in U.S. Dollars, to the extent borrowed by the Canadian
Borrower, be automatically converted to a U.S. Base Rate Loan at the end of the
applicable Interest Period with respect thereto, (iii) in the case of a LIBOR
Rate Loan denominated in Canadian Dollars, to the extent borrowed by the
Canadian Borrower, be automatically converted to a Canadian Prime Rate Loan at
the end of the applicable Interest Period with respect thereto and (iv) in the
case of a LIBOR Rate Loan denominated in a Multicurrency Alternative Currency
(other than U.S. Dollars), to the extent borrowed by a Multicurrency Borrower,
be automatically converted to an Alternate Base Rate Loan denominated in U.S.
Dollars in an amount equal to the Dollar Amount of such Loan at the end of the
applicable Interest Period with respect thereto.

 

2.11          Prepayments.

 

(a)                Voluntary Prepayments. Revolving Loans, Term Loans and
Swingline Loans may be repaid in whole or in part without premium or penalty;
provided that (i) LIBOR Rate Loans may be repaid only upon three (3) Business
Days’ prior written notice to (A) in the case of the Parent Borrower, the
Administrative Agent and (B) in the case of the Canadian Borrower and any
Multicurrency Borrower other than the Parent Borrower, the Multicurrency Agent
(who will notify the Administrative Agent), and Base Rate Loans may be repaid
only upon at least one (1) Business Day’s prior written notice to (A) in the
case of the Parent Borrower, the Administrative Agent (who will notify the
Multicurrency Agent) and (B) in the case of the Canadian Borrower and any
Multicurrency Borrower other than the Parent Borrower, the Multicurrency Agent
(who will notify the Administrative Agent), (ii) repayments of LIBOR Rate Loans
must be accompanied by payment of any amounts owing under Section 2.20 and (iii)
partial repayments of Loans shall be in minimum principal amount of the
Borrowing Minimum, and in integral multiples of the Borrowing Multiple in excess
thereof. To the extent that the Parent Borrower elects to prepay the Closing
Date Term Loan or, if applicable, any Incremental Term Loans, amounts prepaid
under this Section 2.11(a) shall be applied to such Term Loans (to the remaining
principal installments thereof as directed by the Parent Borrower) first ratably
to any Base Rate Loans and then to LIBOR Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.11(a) shall be subject
to Section 2.20, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such loan not been prepaid or, at the request
of the Administrative Agent in the case of a prepayment under this clause (a) or
clause (b) below, interest on the principal amount prepaid shall be payable on
any date that a prepayment is made hereunder through the date of prepayment.
Amounts prepaid on the Revolving Loans and the Swingline Loans may be reborrowed
in accordance with the terms hereof. Amounts prepaid on the Term Loans may not
be reborrowed. Each notice delivered by the Parent Borrower, a Multicurrency
Borrower or the Canadian Borrower pursuant to this Section 2.11(a) shall be
revocable by the Parent Borrower, such Multicurrency Borrower or the Canadian
Borrower, as applicable (by notice to the Agents on or prior to the proposed
prepayment date specified therein).

 

72 

 



(b)               Mandatory Prepayments.

 

(i) Aggregate Revolving Committed Amount. If at any time after the Closing Date,
the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of (x) the outstanding U.S. Revolving Loans plus outstanding
U.S. Swingline Loans plus LOC Obligations shall exceed the U.S. Revolving
Committed Amount and/or (y) the outstanding Multicurrency Alternative Currency
Revolving Loans plus Canadian Revolving Loans plus outstanding Canadian
Swingline Loans shall exceed the Multicurrency Revolving Committed Amount (or
105% of the Multicurrency Revolving Committed Amount if such excess is as a
result of currency fluctuations) (in each case as then in effect), then the
Parent Borrower, the Canadian Borrower or the applicable Multicurrency Borrower,
as applicable, immediately shall prepay the applicable Loans in an amount
sufficient to eliminate such excess over the Multicurrency Revolving Committed
Amount (such prepayment to be applied as set forth in clause (ii) below).

 

(ii) Application of Mandatory Prepayments. All amounts required to be prepaid
pursuant to Section 2.11(b)(i), shall be applied first to Swingline Loans
(ratably among Canadian Swingline Loans and U.S. Swingline Loans), and second to
the Revolving Loans (ratably among Non-U.S. Revolving Loans and U.S. Revolving
Loans). Any such prepayment shall be pro rata amongst Classes. Within the
parameters of the applications set forth above, prepayments shall be applied
first ratably to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities. All prepayments under this Section
2.11(b) shall be subject to Section 2.20 and be accompanied by interest on the
principal amount prepaid through the date of prepayment.

 

(c)                [Reserved].Class Reductions and Terminations. If, as a result
of any reduction or termination of Revolving Commitments of any Class in
accordance with Section 2.12, the aggregate Dollar Amount (determined as of the
most recent Determination Date) of (i) in the case of a reduction or termination
of the U.S. Revolving Commitments of any Class, the outstanding U.S. Revolving
Loans of such Class plus the U.S. Swingline Loans attributable to the U.S.
Revolving Commitments of such Class plus the LOC Obligations attributable to the
U.S. Revolving Commitments of such Class shall exceed the U.S. Revolving
Committed Amount attributable to such Class or (ii) in the case of a reduction
or termination of the Multicurrency Revolving Commitments of any Class, the
outstanding Multicurrency Alternative Revolving Loans of such Class plus the
Canadian Swingline Loans attributable to the Multicurrency Revolving Commitments
of such Class shall exceed the Multicurrency Revolving Committed Amount
attributable to such Class, then the Parent Borrower, the Canadian Borrower or
the applicable Multicurrency Borrower, as applicable, immediately shall prepay
the applicable Loans in an amount sufficient to eliminate such excess over the
U.S. Revolving Committed Amount or the Multicurrency Revolving Committed Amount,
as the case may be, attributable to such Class. All amounts required to be
prepaid pursuant to this Section 2.11(c) shall be applied first to Swingline
Loans (if applicable) and second to Revolving Loans. Within the parameters of
the applications set forth above, prepayments shall be applied first ratably to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.11(c) shall be
subject to Section 2.20 and be accompanied by interest on the principal amount
prepaid through the date of prepayment.

 

73 

 



(d)               Prepayment of LIBOR Rate Loans. Provided that so long as no
Event of Default is in existence to the extent that any such prepayment would
create funding losses under Section 2.20, the portion of such payment that would
cause such funding losses shall not be due and payable until the earliest date
on which no funding losses would occur as a result of such payment (without
giving effect to any continuation or conversion of any Loan).

 

(e)                Application to U.S. Obligations. Notwithstanding any term of
this Section 2.11 or any other term of this Agreement, (i) the Canadian Credit
Parties shall not be required to repay or prepay any U.S. Obligations, and
prepayments or repayments by the Canadian Borrower shall be applied only to
Canadian Swingline Loans and Canadian Revolving Loans and (ii) the Foreign
Subsidiary Borrowers shall not be required to repay or prepay any U.S.
Obligations, and prepayments or repayments by the Foreign Subsidiary Borrowers
shall be applied only to Multicurrency Alternative Currency Revolving Loans.

 

(f)                Discounted Prepayments.

 

(i) Notwithstanding anything to the contrary in Section 2.11(a) or 2.15 (which
provisions shall not be applicable to this Section 2.11(f)) or any other
provision of this Agreement, any Purchasing Borrower Party shall have the right
at any time and from time to time to prepay Term Loans to the Lenders at a
discount to the par value of such Loans and on a non pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.10(f) (it being understood that such prepayment may be made with
either debt or cash); provided that (A) no Discounted Voluntary Prepayment shall
be made from the proceeds of any Revolving Loan or Swingline Loan, (B) any
Discounted Voluntary Prepayment shall be offered to all Lenders with Term Loans
on a pro rata basis and (C) such Purchasing Borrower Party shall deliver to the
Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) each of
the conditions to such Discounted Voluntary Prepayment contained in this Section
2.11(f) has been satisfied and (3) except as previously disclosed in writing to
the Administrative Agent and the Term Loan Lenders, such Purchasing Borrower
Party does not have, as of the date of each Discounted Prepayment Option Notice
and each Discounted Voluntary Prepayment Notice, any material non-public
information (“MNPI”) with respect to the Parent Borrower or any of its
Subsidiaries that has not been disclosed to the Lenders (other than Lenders that
do not wish to receive MNPI with respect to the Parent Borrower, any of its
Subsidiaries or Affiliates) prior to such time that could reasonably be expected
to have a material effect upon, or otherwise be material to, a Term Loan
Lender’s decision to offer Term Loans to the Purchasing Borrower Party to be
repaid, except to the extent that such Term Loan Lender has entered into a
customary “big boy” letter with the Parent Borrower.

 

74 

 



(ii) To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide a Discounted
Prepayment Option Notice that such Purchasing Borrower Party desires to prepay
Term Loans in an aggregate principal amount specified therein by the Purchasing
Borrower Party (each, a “Proposed Discounted Prepayment Amount”), in each case
at a discount to the par value of such Term Loans as specified below. The
Proposed Discounted Prepayment Amount of Term Loans shall not be less than
U.S.$5,000,000. The Discounted Prepayment Option Notice shall further specify
with respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount of Term Loans, (B) a discount range (which may be a
single percentage) selected by the Purchasing Borrower Party with respect to
such proposed Discounted Voluntary Prepayment (representing the percentage of
par of the principal amount of Term Loans to be prepaid) (the “Discount Range”),
and (C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).

 

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.11(f)(ii), the Administrative Agent shall promptly notify each Term
Loan Lender thereof. On or prior to the Acceptance Date, each such Lender may
specify by Lender Participation Notice to the Administrative Agent (A) a minimum
price (the “Acceptable Price”) within the Discount Range (for example, 80% of
the par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Price (“Offered Loans”). Based on the
Acceptable Prices and principal amounts of Term Loans specified by the Lenders
in the applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Purchasing Borrower Party, shall determine the applicable
discount for Term Loans (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Purchasing Borrower Party if the
Purchasing Borrower Party has selected a single percentage pursuant to Section
2.11(f)(ii) for the Discounted Voluntary Prepayment or (B) otherwise, the lowest
Acceptable Price at which the Purchasing Borrower Party can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the lowest Acceptable
Price); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Price, the
Applicable Discount shall be the highest Acceptable Price specified by the
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans. Any Lender with outstanding Term
Loans whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Term Loans at any discount to
their par value within the Applicable Discount. For the avoidance of doubt, any
Term Loans redeemed by the Parent Borrower pursuant to a Discounted Voluntary
Prepayment shall immediately cease to be outstanding.

 

(iv) The Purchasing Borrower Party shall make a Discounted Voluntary Prepayment
by prepaying those Term Loans (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.

 

75 

 



(v) Each Discounted Voluntary Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.19), upon irrevocable notice in the form of a
Discounted Voluntary Prepayment Notice, delivered to the Administrative Agent no
later than 1:00 p.m. (New York City time), three Business Days prior to the date
of such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent. Upon receipt of any Discounted Voluntary
Prepayment Notice, the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

 

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.11(f)(iii) above) established by the Administrative Agent in
consultation with the Parent Borrower.

 

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.

 

(viii) The aggregate principal amount of the Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
Term Loans prepaid on the date of any such Discounted Voluntary Prepayment.

 

(ix) Each prepayment of the outstanding Term Loans pursuant to this Section
2.11(f) shall be applied at par to the remaining principal repayment
installments of the Term Loans pro rata among such installments for the
respective class.

 

(x) For the avoidance of doubt, it is within each Lender’s sole and absolute
discretion whether to accept a Discounted Voluntary Prepayment.

 

2.12          Termination and Reduction of Commitments.

 

(a)                Voluntary Reductions.

 

(x) (i) The Parent Borrower shall have the right to terminate or permanently
reduce the unused portion of the U.S. Revolving Committed Amount; provided that
in no event shall any termination or reduction of the total Non-Extending U.S.
Revolving Commitments be on less than a pro rata basis (but may be on a greater
than pro rata basis) with any termination or reduction of the total Extended
U.S. Revolving Commitments, (ii) the Canadian Borrower shall have the right to
terminate or permanently reduce the unused portion of the Multicurrency
Revolving Committed Amount; provided that in no event shall any termination or
reduction of the total Non-Extending Multicurrency Commitments be on less than a
pro rata basis (but may be on a greater than pro rata basis) with any
termination or reduction of the total Extended Multicurrency Revolving
Commitments, and (iii) each Multicurrency Borrower shall have the right to
terminate or permanently reduce the unused portion of the Multicurrency
Revolving Committed Amount; provided that in no event shall any termination or
reduction of the total Non-Extending Multicurrency Revolving Commitments be on
less than a pro rata basis (but may be on a greater than pro rata basis) with
any termination or reduction of the total Extended Multicurrency Revolving
Commitments, in each case at any time or from time to time upon not less than
three (3) Business Days’ prior written notice to the Agents (who shall notify
the Lenders thereof as soon as practicable) of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction which shall be in a minimum amount of U.S.$2,000,000 or a
whole multiple of U.S.$1,000,000 in excess thereof and shall be accompanied by
any prepayment required under Section 2.11(b)(i). Delivery by the Applicable
Borrower of a notice of reduction pursuant to this Section shall be deemed to be
a permanent reduction of the U.S. Revolving Committed Amount or the
Multicurrency Revolving Committed Amount, as applicable. Each notice delivered
by the Parent Borrower, by a Multicurrency Borrower or by the Canadian Borrower
pursuant to this Section 2.12(a) shall be revocable by the Parent Borrower, by
such Multicurrency Borrower or by the Canadian Borrower, as applicable (by
notice to the Agents on or prior to the proposed termination or reduction date
specified therein).

 

76 

 



(y) The Parent Borrower shall have the right to terminate or permanently reduce
the unused portion of the Delayed Draw Term Loan Commitments, without premium or
penalty (except with respect to the payment of the Delayed Draw Undrawn Fee
pursuant to Section 2.13(e)) at any time or from time to time upon not less than
three (3) Business Days’ prior written notice to the Administrative Agent (who
shall notify the Lenders thereof as soon as practicable) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction which shall be in a minimum amount of
U.S.$2,000,000 or a whole multiple of U.S.$1,000,000 in excess thereof. Each
notice delivered pursuant to this Section 2.12(a)(y) shall be irrevocable. Any
termination or reduction of the Delayed Draw Term Loan Commitments shall be
permanent. Each reduction of the Delayed Draw Term Loan Commitments shall be
made ratably to the Delayed Draw Term Loan Commitments of each Lender.

 

(b)               Mandatory Reduction. The Revolving Commitments of any Class
shall terminate automatically on the Revolving/Term Loan Maturity Date of such
Class. All outstanding Delayed Draw Term Loan Commitments shall automatically
terminate on the earlier of (x) the second Delayed Draw Funding Date and (y) the
Delayed Draw Termination Date, whether or not the full amount of available
Delayed Draw Term Loan Committed Amount are borrowed.

 

2.13          Fees.

 

(a)                Commitment Fee.

 

(i) In consideration of the U.S. Revolving Commitment, the Parent Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the U.S.
Revolving Lenders a commitment fee (the “U.S. Commitment Fee”) in an amount
equal to the Applicable Percentage per annum on the average daily unused amount
of the U.S. Revolving Committed Amount then in effect (other than that portion
attributable to the Defaulting Lenders, if any). For purposes of computation of
the U.S. Commitment Fee, LOC Obligations shall be considered usage of the U.S.
Revolving Committed Amount, but U.S. Swingline Loans shall not be considered
usage of the U.S. Revolving Committed Amount.

 

(ii) In consideration of the Multicurrency Revolving Commitment, the Canadian
Borrower and the Multicurrency Borrowers, jointly and severally, agree to pay to
the Multicurrency Agent for the ratable benefit of the Multicurrency Revolving
Lenders a commitment fee (the “Multicurrency Commitment Fee”) in an amount equal
to the Applicable Percentage per annum on the average daily unused amount of the
Multicurrency Revolving Committed Amount then in effect (other than that portion
attributable to the Defaulting Lenders, if any). For purposes of computation of
the Multicurrency Commitment Fee, Canadian Swingline Loans shall not be
considered usage of the Multicurrency Revolving Committed Amount.

 

(iii) In consideration of the Delayed Draw Term Loan Commitment, the Parent
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Delayed Draw Term Loan Lenders a commitment fee (the “Delayed Draw
Commitment Fee”; together with the U.S. Commitment Fee and the Multicurrency
Commitment Fee, collectively, the “Commitment Fees”) in an amount equal to the
Applicable Percentage per annum on the average daily unused amount of the
Delayed Draw Term Loan Committed Amount then in effect (other than that portion
attributable to the Defaulting Lenders, if any).

 

77 

 



The Commitment Fees shall be payable quarterly in arrears on the last day of
each calendar quarter and, in the case of the Delayed Draw Commitment Fee, on
the Delayed Draw Termination Date.

 

(b)               Letter of Credit Fee. In consideration of the LOC Commitments,
the Parent Borrower agrees to pay to the Administrative Agent, for the ratable
benefit of the U.S. Revolving Lenders (including the Issuing Lender) a fee (the
“Letter of Credit Fee”) equal to the Applicable Percentage per annum for LIBOR
Rate Loans on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration. The Letter
of Credit Fee shall be payable quarterly in arrears on the last day of each
calendar quarter.

 

(c)                Issuing Lender Fees. In addition to the Letter of Credit Fees
payable pursuant to subsection (b) above, the Parent Borrower shall pay to the
Issuing Lender for its own account without sharing by the other Lenders (i) a
fronting fee of one-eighth of one percent (0.125%) per annum on the average
daily maximum amount available to be drawn under each such Letter of Credit
issued by it, such fee to be payable quarterly in arrears on the last day of
each calendar quarter and (ii) the reasonable and customary charges from time to
time of the Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).

 

(d)               Administrative Agent’s Fee. The Parent Borrower agrees to pay
to the Administrative Agent the annual administrative agent fee as described in
the Fee Letter.

 

2.14          Computation of Interest and Fees.

 

(a)                Interest on each Alternate Base Rate Loan shall be due and
payable in arrears on each Interest Payment Date applicable to such Loan; and
interest on each LIBOR Rate Loan shall be due and payable on each Interest
Payment Date applicable to such Loan. Interest payable hereunder with respect to
Alternate Base Rate Loans accruing interest at the Prime Rate, U.S. Base Rate
Loans, Canadian Prime Rate Loans and LIBOR Rate Loans denominated in Canadian
Dollars or Sterling shall be calculated on the basis of a year of 365 days (or
366 days, as applicable) for the actual days elapsed. All other fees, interest
and all other amounts payable hereunder shall be calculated on the basis of a
360 day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the Borrowers and the Lenders of each determination of a
LIBOR Rate on the Business Day of the determination thereof. Any change in the
interest rate on a Loan resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the Alternate Base Rate shall become effective. The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of the
effective date and the amount of each such change.

 

(b)               Each determination of an interest rate by the Administrative
Agent or the Multicurrency Agent, as applicable, pursuant to any provision of
this Credit Agreement shall be conclusive and binding on the Borrowers and the
Lenders in the absence of manifest error. The Administrative Agent or the
Multicurrency Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the computations used by the Administrative Agent
or the Multicurrency Agent, as applicable, in determining any interest rate.

 

78 

 



(c)                Each Borrower hereby acknowledges that the rate or rates of
interest applicable to certain of the Loans and fees as specified hereunder may
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed. For purposes of the Interest Act (Canada), if interest to be paid
hereunder is to be computed on the basis of a 360 day year or any other period
of time that is less than a calendar year, the equivalent yearly rate of
interest may be determined by multiplying the specified rate of interest by the
number of days (365 or 366) in such calendar year and dividing such product by
360 or such other period of time, as the case may be. For the purpose of the
Interest Act (Canada) and any other purpose, (i) the principle of deemed
reinvestment shall not apply to any interest calculation under this Credit
Agreement, and (ii) the rates of interest stipulated in this Credit Agreement
are intended to be nominal rates and not effective rates or yields.

 

Notwithstanding any other provisions of this Credit Agreement, if the amount of
any interest, premium, fees or other monies or any rate of interest stipulated
for, taken, reserved or extracted under this Credit Agreement would otherwise
contravene the provisions of Section 347 of the Criminal Code (Canada) or any
successor or similar legislation, or would exceed the amounts which any Lender
is legally entitled to charge and receive under any law to which such
compensation is subject, then such amount or rate of interest shall be reduced
to such maximum amount as would not contravene such provision; and to the extent
that any excess has been charged or received such Lender shall apply such excess
against the outstanding Canadian Revolving Loans and Canadian Swingline Loans
and refund any further excess amount.

 

(d)               It is the intent of the Agents, the Lenders and the Credit
Parties to conform to and contract in strict compliance with applicable usury
law from time to time in effect. All agreements between or among the Agents, the
Lenders and the Credit Parties are hereby limited by the provisions of this
subsection which shall override and control all such agreements, whether now
existing or hereafter arising and whether written or oral. In no way, nor in any
event or contingency (including prepayment or acceleration of the maturity of
any Credit Party Obligation), shall the interest taken, reserved, contracted
for, charged, or received under this Agreement, under the Notes or otherwise,
exceed the maximum nonusurious amount permissible under applicable law. If, from
any possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this subsection and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Agent or Lender shall ever receive anything of
value which is characterized as interest on the Loans under applicable law and
which would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
applicable Borrower or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal amount of the
Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

(e)                Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of this Agreement shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable hereunder solely in respect of increased
costs resulting from such exercise and existing at the time of such exercise.

 

79 

 



2.15          Pro Rata Treatment and Payments.

 

(a)                Pro Rata Distribution of Payments. Each payment on account of
an amount due from the Parent Borrower hereunder or under any other Credit
Document (other than any such payment in respect of the Multicurrency Revolving
Commitment) shall be made by the Parent Borrower to the Administrative Agent for
the pro rata account of the Lenders entitled to receive such payment as provided
herein in the currency in which such amount is denominated and in such funds as
are customary at the place and time of payment for the settlement of
international payments in such currency. Each payment on account of an amount
due from the Canadian Borrower hereunder or under any other Credit Document
shall be made by the Canadian Borrower to the Multicurrency Agent for the pro
rata account of the Canadian Lenders entitled to receive such payment as
provided herein in the currency in which such amount is denominated and in such
funds as are customary at the place and time of payment for the settlement of
international payments in such currency. Without limiting the terms of the
preceding sentence, accrued interest on any Loans denominated in Canadian
Dollars shall be payable in Canadian Dollars, and accrued interest on Canadian
Revolving Loans denominated in U.S. Dollars shall be payable in U.S. Dollars, in
each case to the Multicurrency Agent. Each payment on account of an amount due
from any Multicurrency Borrower hereunder or under any other Credit Document in
respect of the Multicurrency Revolving Commitment shall be made by such
Multicurrency Borrower to the Multicurrency Agent for the pro rata account of
the Multicurrency Revolving Lenders entitled to receive such payment as provided
herein in the currency in which such amount is denominated and in such funds as
are customary at the place and time of payment for the settlement of
international payments in such currency. Without limiting the terms of the
preceding sentence, accrued interest on any Loans denominated in a Multicurrency
Alternative Currency shall be payable in such Multicurrency Alternative Currency
to the Multicurrency Agent. The Multicurrency Agent shall inform the
Administrative Agent and the Administrative Agent shall inform the Multicurrency
Agent, by facsimile as of the first Business Day of each month, of all
principal, interest or fees received from the Borrowers during the prior month.
Upon request, the Administrative Agent or the Multicurrency Agent, as applicable
will give the Borrowers a statement showing the computation used in calculating
such amount, which statement shall be presumptively correct in the absence of
manifest error. The obligation of the Borrowers to make each payment on account
of such amount in the currency in which such amount is denominated shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency, except to the extent
such tender or recovery shall result in the actual receipt by the Administrative
Agent or the Multicurrency Agent, as applicable, of the full amount in the
appropriate currency payable hereunder. Each of the Borrowers agree that its
obligation to make each payment on account of such amount in the currency in
which such amount is denominated shall be enforceable as an additional or
alternative claim for recovery in such currency of the amount (if any) by which
such actual receipt shall fall short of the full amount of such currency payable
hereunder, and shall not be affected by judgment being obtained for such amount.

 

(b)               Application of Payments Prior to Exercise of Remedies. Each
borrowing of Revolving Loans and any reduction of the Revolving Commitments
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders. Unless otherwise specified in this Credit
Agreement, each payment under this Credit Agreement or any Note shall be applied
(i) first, to any fees then due and owing by the Borrowers pursuant to Section
2.13, (ii) second, to interest then due and owing hereunder and under the Notes
of the Borrowers and (iii) third, to principal then due and owing hereunder and
under the Notes of the Borrowers. Each payment on account of any fees pursuant
to Section 2.13 shall be made pro rata in accordance with the respective amounts
due and owing. Each payment (other than voluntary repayments and mandatory
prepayments) by the Borrowers on account of principal of and interest on the
Revolving Loans and on the Term Loans shall be made pro rata according to the
respective amounts due and owing hereunder. Each voluntary repayment and
mandatory prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.11(a) and Section 2.11(b)(ii), respectively. All
payments (including prepayments) to be made by the Borrowers on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent or the Multicurrency
Agent, as applicable, for the account of the Lenders (except as provided in
Section 2.25(b)) at the Administrative Agent’s office or Multicurrency Agent’s
Office, as applicable, specified in Section 9.2 and (i) in the case of Loans or
other amounts denominated in U.S. Dollars, shall be made in U.S. Dollars not
later than 12:00 p.m. on the date when due, (ii) in the case of Loans or other
amounts denominated in Canadian Dollars, shall be made in Canadian Dollars not
later than 12:00 p.m. on the date when due and (iii) in the case of Loans or
other amounts denominated in a Multicurrency Alternative Currency (other than
U.S. Dollars), shall be made in such Multicurrency Alternative Currency not
later than 12:00 p.m. on the date when due. The Administrative Agent and the
Multicurrency Agent, as applicable, shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the LIBOR Rate Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

 

80 

 



(c)                Allocation of Payments After Exercise of Remedies.
Notwithstanding any other provision of this Credit Agreement to the contrary,
after the exercise of remedies (other than the invocation of default interest
pursuant to Section 2.9) by any of the Agents pursuant to Section 7.2 (or after
the Commitments shall automatically terminate and the Loans (with accrued
interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by any Agent or any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Credit Documents shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agents in connection with
enforcing the rights of the Lenders under the Credit Documents;

 

SECOND, to payment of any fees owed to the Agents;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Credit Party Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Guaranteed Hedging
Agreement and/or any Guaranteed Cash Management Agreement, any fees, premiums
and scheduled periodic payments due under such Guaranteed Hedging Agreement
and/or Guaranteed Cash Management Agreement and any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Guaranteed Hedging Agreement
and/or any Guaranteed Cash Management Agreement, any breakage, termination or
other payments due under such Guaranteed Hedging Agreement and any interest
accrued thereon;

 

81 

 



SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders, Cash Management Banks and/or
Hedging Agreement Providers shall receive an amount equal to its pro rata share
(based on the proportion that the then outstanding Loans and LOC Obligations
held by such Lender or the outstanding obligations payable to such Hedging
Agreement Provider and/or Cash Management Bank bears to the aggregate then
outstanding Loans and LOC Obligations and obligations payable under all Hedging
Agreements with a Hedging Agreement Provider and/or Cash Management Agreements
with a Cash Management Bank) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above.

 

No Agent shall be deemed to have notice of the existence of, notice of any
Credit Party Obligations owed to, or be responsible for any distribution to, any
Hedging Agreement Provider and/or Cash Management Bank for any purposes of this
Agreement unless such amounts have been notified in writing to all Agents by the
Parent Borrower and, as applicable, such Hedging Agreement Provider or Cash
Management Bank.

 

(d)               Defaulting Lenders. Notwithstanding the foregoing clauses (a),
(b) and (c), if there exists a Defaulting Lender, each payment by the Borrowers
to such Defaulting Lender hereunder shall be applied in accordance with Section
2.25(b).

 

2.16          Non-Receipt of Funds by an Agent.

 

(a)                Funding by Lenders; Presumption by Agent. Unless the
applicable Agent shall have been notified in writing by a Lender prior to the
date a Loan is to be made by such Lender (which notice shall be effective upon
receipt) that such Lender does not intend to make the proceeds of such Loan
available to such Agent, such Agent may assume that such Lender has made such
proceeds available to such Agent on such date, and such Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Applicable Borrower a corresponding amount. If such corresponding amount is not
in fact made available to such Agent, such Agent shall be able to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon such Agent’s demand therefor, such Agent
will promptly notify the Applicable Borrower, and such Borrower shall
immediately pay such corresponding amount to such Agent. The applicable Agent
shall also be entitled to recover from the Lender or the Applicable Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by such Agent to the
Applicable Borrower to the date such corresponding amount is recovered by such
Agent at a per annum rate equal to (i) from the Applicable Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Rate or the Interbank Reference
Rate, as applicable.

 

(b)               Payments by Borrower; Presumptions by Agent. Unless the
applicable Agent shall have been notified in writing by the Applicable Borrower,
prior to the date on which any payment is due from it hereunder (which notice
shall be effective upon receipt) that the Applicable Borrower does not intend to
make such payment, such Agent may assume that such Borrower has made such
payment when due, and such Agent may in reliance upon such assumption (but shall
not be required to) make available to each Lender on such payment date an amount
equal to the portion of such assumed payment to which such Lender is entitled
hereunder, and if such Borrower has not in fact made such payment to such Agent,
such Lender shall, on demand, repay to such Agent the amount made available to
such Lender. If such amount is repaid to such Agent on a date after the date
such amount was made available to such Lender, such Lender shall pay to such
Agent on demand interest on such amount in respect of each day from the date
such amount was made available by such Agent at a per annum rate equal to, if
repaid to such Agent within two (2) days from the date such amount was made
available by such Agent, the Federal Funds Rate or the Interbank Reference Rate,
as applicable, and thereafter at a rate equal to the Alternate Base Rate.

 

82 

 



(c)                Evidence of Amounts Owed. A certificate of an Agent submitted
to a Borrower or any Lender with respect to any amount owing under this Section
2.16 shall be conclusive in the absence of manifest error.

 

(d)               Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent or the Multicurrency Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
such Agent because the conditions to the applicable Extension of Credit set
forth in Article IV are not satisfied or waived in accordance with the terms
thereof, such Agent shall forthwith return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(e)                Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 9.5(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).

 

(f)                Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.17          Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent or the Multicurrency Agent, as applicable, shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that, by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period, or (b) the Required Lenders shall reasonably determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of funding LIBOR Rate Loans that a Borrower has requested be outstanding as a
LIBOR tranche during such Interest Period, then the Administrative Agent shall
forthwith give telephone notice of such determination, confirmed in writing, to
the Borrowers and the Lenders at least two (2) Business Days prior to the first
day of such Interest Period. If such notice is given (a) any LIBOR Rate Loans
requested to be made by the Canadian Borrower on the first day of such Interest
Period shall be made, at the sole option of the Canadian Borrower, in U.S.
Dollars as U.S. Base Rate Loans or in Canadian Dollars as Canadian Prime Rate
Loans, as applicable, or such request shall be cancelled, (b) any affected U.S.
Base Rate Loans that were to have been converted at the request of the Canadian
Borrower on the first day of such Interest Period to, or LIBOR Rate Loans
denominated in U.S. Dollars that were to have been continued by the Canadian
Borrower as LIBOR Rate Loans shall be converted to or continued, at the sole
option of the Canadian Borrower, as U.S. Base Rate Loans, (c) any affected
Canadian Prime Rate Loans that were to have been converted at the request of the
Canadian Borrower on the first day of such Interest Period to, or LIBOR Rate
Loans denominated in Canadian Dollars that were to have been continued by the
Canadian Borrower as, LIBOR Rate Loans shall be converted to or continued, at
the sole option of the Canadian Borrower, as Canadian Prime Rate Loans, (d) any
affected LIBOR Rate Loans denominated in U.S. Dollars requested to be made by
the Parent Borrower or any other Multicurrency Borrower on the first day of such
Interest Period shall be made, at the sole option of the Parent Borrower or such
Multicurrency Borrower, as applicable, in U.S. Dollars as Alternate Base Rate
Loans or such request shall be cancelled, (e) any affected Loans denominated in
U.S. Dollars that were to have been converted at the request of the Parent
Borrower or any other Multicurrency Borrower on the first day of such Interest
Period to or continued as LIBOR Rate Loans shall be converted to or continued,
at the sole option of the Parent Borrower or such Multicurrency Borrower, as
applicable, as Alternate Base Rate Loans and (f) any affected LIBOR Rate Loans
denominated in a Multicurrency Alternative Currency (other than U.S. Dollars)
requested to be made by a Multicurrency Borrower on the first day of such
Interest Period shall be made, at the sole option of such Multicurrency
Borrower, in U.S. Dollars as Alternate Base Rate Loans or such request shall be
cancelled. Until any such notice has been withdrawn by the Administrative Agent,
no further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.

 

83 

 



2.18          Illegality.

 

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its LIBOR Lending Office or its Canadian Lending
Office to make or maintain LIBOR Rate Loans, as contemplated by this Credit
Agreement or to obtain in the applicable interbank market through its LIBOR
Lending Office or Canadian Lending Office the funds with which to make such
Loans, (a) such Lender shall promptly notify the Administrative Agent or the
Multicurrency Agent, as applicable, and the Borrowers thereof, (b) the
commitment of such Lender hereunder to make LIBOR Rate Loans or continue LIBOR
Rate Loans as such shall forthwith be suspended until the Administrative Agent
or Multicurrency Agent, as applicable, shall give notice that the condition or
situation which gave rise to the suspension shall no longer exist and (c) such
Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall be (w)
converted to Alternate Base Rate Loans denominated in U.S. Dollars in the case
of Loans denominated in U.S. Dollars to the Parent Borrower or any other
Multicurrency Borrower, (x) converted to U.S. Base Rate Loans in the case of
Loans denominated in U.S. Dollars to the Canadian Borrower, (y) converted to
Canadian Prime Rate Loans in the case of Loans denominated in Canadian Dollars
to the Canadian Borrower and (z) repaid in the case of Loans denominated in a
Multicurrency Alternative Currency (other than U.S. Dollars), in each case, on
the last day of the Interest Period for such Loans or within such earlier period
as required by law. The Applicable Borrower hereby agrees promptly to pay any
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender including any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent or the Multicurrency Agent, as applicable, to the Applicable Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

 

84 

 



2.19          Requirements of Law.

 

(a)                If the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Closing
Date:

 

(i)               shall subject any Lender or the Issuing Lender to any Tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for any Indemnified Taxes indemnifiable under Section
2.21 or any Excluded Taxes);

 

(ii)               shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender or the Issuing Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)               shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to increase the cost to such Lender or
the Issuing Lender of participating in, issuing or maintaining any Letter of
Credit (or maintaining its obligation to participate in or to issue any Letter
of Credit), or to reduce any amount receivable hereunder or under any Note,
then, in any such case, the Applicable Borrower shall promptly pay such Lender
or the Issuing Lender, upon its demand, any additional amounts necessary to
compensate such Lender or the Issuing Lender for such additional cost or reduced
amount receivable which such Lender or the Issuing Lender reasonably deems to be
material as determined by such Lender or Issuing Lender. A certificate as to any
additional amounts payable pursuant to this Section submitted by such Lender,
through the Administrative Agent or Multicurrency Agent, as applicable, to the
Applicable Borrower shall be conclusive in the absence of manifest error. Each
Lender agrees to use reasonable efforts (including reasonable efforts to change
its Domestic Lending Office or LIBOR Lending Office, as the case may be) to
avoid or to minimize any amounts which might otherwise be payable pursuant to
this subsection (a); provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender in its sole discretion to be material. Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and all requests, rules, guidelines or
directives thereunder or issued in connection therewith as well as (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in “Requirement of Law,” regardless of the date enacted, adopted or issued.

 

(b)               If any Lender or the Issuing Lender shall have reasonably
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity or in the interpretation or application
thereof or compliance by such Lender or the Issuing Lender or any corporation
controlling such Lender or the Issuing Lender with any request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
from any central bank or Governmental Authority made subsequent to the Closing
Date does or shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender, the Issuing Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s, the Issuing Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount reasonably deemed by such Lender or the Issuing Lender in its sole
discretion to be material, then from time to time, within fifteen (15) days
after demand by such Lender or the Issuing Lender, the Applicable Borrower shall
pay to such Lender such additional amount as shall be certified by such Lender
or the Issuing Lender as being required to compensate it for such reduction
(but, in the case of outstanding Base Rate Loans, without duplication of any
amounts already recovered by a Lender by reason of an adjustment in the
Alternate Base Rate, Canadian Prime Rate or U.S. Base Rate, as applicable). Such
a certificate as to any additional amounts payable under this Section submitted
by a Lender or the Issuing Lender (which certificate shall include a description
of the basis for the computation), through the Administrative Agent or the
Multicurrency Agent, to the Borrowers shall be conclusive absent manifest error.

 

85 

 



(c)                Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to the foregoing provisions of this
Section 2.19 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Applicable Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 2.19
for any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender, as the case may be, notifies the Applicable
Borrower of the Requirement of Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Requirement of Law giving rise to such increased costs or
reductions is retroactive, then the six (6) month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(d)               The agreements in this Section 2.19 shall survive the
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder.

 

2.20          Indemnity.

 

The Applicable Borrower hereby agrees to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by such Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) default by such Borrower in accepting a borrowing after
such Borrower has given a notice in accordance with the terms hereof, (c)
default by such Borrower in making any repayment after such Borrower has given a
notice in accordance with the terms hereof, and/or (d) the making by such
Borrower of a repayment or prepayment of a Loan, or the conversion thereof, on a
day which is not the last day of the Interest Period with respect thereto, in
each case including any such loss or expense arising from interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
its Loans hereunder to the extent not received by such Lender in connection with
the re-employment of such funds (but excluding loss of anticipated profits). A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender, through the Administrative Agent or the Multicurrency
Agent, to the Applicable Borrower (which certificate must be delivered to the
Administrative Agent or Multicurrency Agent, as applicable, within thirty (30)
days following such default, repayment, prepayment or conversion and shall set
forth the basis for requesting such amounts in reasonable detail) shall be
conclusive in the absence of manifest error. The agreements in this Section 2.20
shall survive termination of this Credit Agreement and payment of the Notes and
all other amounts payable hereunder.

 

2.21          Taxes.

 

(a)                All payments made by any Credit Party hereunder or under any
Credit Document will be, except as required by applicable law, made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein, including all interest,
penalties and additions to tax with respect thereto (“Taxes”). If any Credit
Party, the Administrative Agent or any other applicable withholding agent is
required by law to make any deduction or withholding on account of any Taxes
from or in respect of any sum paid or payable by any Credit Party to any Lender
or the Administrative Agent under any of the Credit Documents, then the
applicable withholding agent shall make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, the sum payable by the applicable Credit Party to such Lender or the
Administrative Agent shall be increased by such Credit Party to the extent
necessary to ensure that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.21) each Lender (or, in the case of a payment made
to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.21, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

86 

 



(b)               In addition, the applicable Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)                The Credit Parties shall, jointly and severally, indemnify
and hold harmless each Lender and the Administrative Agent, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
any Indemnified Taxes imposed on or attributable to amounts payable under this
Section 2.21) paid or payable by such Lender or the Administrative Agent,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of another Lender, shall be conclusive absent manifest
error.

 

(d)               Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to any payments made under any Credit Document
shall deliver to the Parent Borrower and the Administrative Agent, at the time
or times reasonably requested by the Parent Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Parent Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than any documentation relating to U.S. federal withholding Taxes or Canadian
withholding Taxes) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Each Lender hereby authorizes the
Administrative Agent to deliver to the Parent Borrower and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 2.21(d).

 

Without limiting the generality of the foregoing,

 

(1) Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), two
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding.

 

87 

 



(2) Each Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(i) two executed originals of IRS Form W-8BEN or W-8BEN-E (or successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party,

 

(ii) two executed originals of IRS Form W-8ECI (or successor forms),

 

(iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
executed originals of a certificate substantially in the form of Exhibit F (any
such certificate, a “Tax Exempt Certificate”) and (y) two executed originals of
IRS Form W-8BEN or W-8BEN-E (or successor forms),

 

(iv) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), IRS Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, Tax Exempt Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.21(d) if such beneficial owner were a Lender, as
applicable (provided that if the Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Lender on behalf of such direct or indirect
partners(s)), or

 

(v) two executed originals of any other form prescribed by applicable U.S.
federal income Tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, United States federal
withholding Tax on any payments to such Lender under the Credit Documents.

 

(3) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Parent Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Parent
Borrower or the Administrative Agent as may be necessary for the Parent Borrower
and the Administrative Agent to comply with their FATCA obligations, to
determine whether such Lender has or has not complied with such Lender’s FATCA
obligations and to determine the amount, if any, to deduct and withhold from
such payment.

 

In addition, each Lender agrees that, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required in this Section 2.21(d)) obsolete, expired or inaccurate
in any respect, it shall deliver promptly to the Parent Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Parent Borrower or the
Administrative Agent) or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

 

88 

 



Notwithstanding anything to the contrary in this Section 2.21(d), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

 

(e)                Each Lender that requests reimbursement for amounts owing
pursuant to this Section 2.21 agrees to use reasonable efforts (including
reasonable efforts to change its lending office) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section 2.21;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.

 

(f)                If the Administrative Agent or any Lender determines, in its
good faith discretion, that it has received a refund of any Indemnified Taxes as
to which it has been indemnified by a Credit Party or with respect to which a
Credit Party has paid additional amounts pursuant to this Section 2.21, it shall
promptly pay to the relevant Credit Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Credit Party under this Section 2.21 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes imposed with respect to such refund) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Credit Party, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to interfere with
the right of a Lender or the Administrative Agent to arrange its Tax affairs in
whatever manner it thinks fit nor oblige any Lender or the Administrative Agent
to disclose any information relating to its Tax affairs or any computations in
respect thereof or require any Lender or the Administrative Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled. Notwithstanding
anything to the contrary, in no event will any Lender be required to pay any
amount to a Credit Party the payment of which would place such Lender in a less
favorable net after-tax position than it would have been in if the additional
amounts or indemnification payments giving rise to such refund of any
Indemnified Taxes had never been paid.

 

(g)                For the avoidance of doubt, for purposes of this Section
2.21, the term Lender shall include the Swingline Lender and any Issuing Lender
and the term Administrative Agent shall include the Multicurrency Agent.

 

(h)               The agreements in this Section 2.21 shall survive the
termination of this Credit Agreement, the payment of the Notes and all other
amounts payable hereunder, the resignation of the Administrative Agent and any
assignment of rights by, or replacement of, any Lender.

 

2.22          Indemnification; Nature of Issuing Lender’s Duties.

 

(a)                In addition to its other obligations under Section 2.6, the
Parent Borrower hereby agrees to protect, indemnify, pay and hold the Issuing
Lender and each Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender or such Lender may incur or be subject
to as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit, except to the extent resulting from the gross negligence or willful
misconduct of the Issuing Lender or such Lender as determined by a court of
competent jurisdiction pursuant to a final non-appealable judgment or (ii) the
failure of the Issuing Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called “Government Acts”).

 

89 

 



(b)               As between the Parent Borrower, the Issuing Lender and each
Lender, the Parent Borrower shall assume all risks of the acts, omissions or
misuse of any Letter of Credit by the beneficiary thereof. Neither the Issuing
Lender nor any Lender shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) any consequences
arising from causes beyond the control of the Issuing Lender or any Lender,
including any Government Acts. None of the above shall affect, impair, or
prevent the vesting of the Issuing Lender’s rights or powers hereunder.

 

(c)                In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Lender or any Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Issuing Lender under any resulting liability to the Parent Borrower. It is
the intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender and each Lender against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Parent Borrower, including any and all risks of
the acts or omissions, whether rightful or wrongful, of any Governmental
Authority. The Issuing Lender and the Lenders shall not, in any way, be liable
for any failure by the Issuing Lender or anyone else to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Issuing Lender and the Lenders.

 

(d)               Nothing in this Section 2.22 is intended to limit the
reimbursement obligation of the Parent Borrower contained in Section 2.8. The
obligations of the Parent Borrower under this Section 2.22 shall survive the
termination of this Credit Agreement. No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Lender and the Lenders to enforce any right, power or
benefit under this Credit Agreement.

 

(e)                Notwithstanding anything to the contrary contained in this
Section 2.22, the Parent Borrower shall have no obligation to indemnify any
Issuing Lender or any Lender in respect of any liability incurred by such
Issuing Lender or such Lender arising out of the gross negligence or willful
misconduct of the Issuing Lender (including action not taken by the Issuing
Lender or such Lender), as determined by a court of competent jurisdiction.

 

2.23          Replacement of Lenders.

 

The Borrowers shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18, Section 2.19 or
Section 2.21, (b) is a Defaulting Lender hereunder or (c) ceases to qualify as a
Canadian Lender or a Multicurrency Revolving Lender; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.18, Section 2.19(a) or Section 2.21(e), as applicable, so as to
eliminate the continued need for payment of amounts owing pursuant to Section
2.18, Section 2.19 or Section 2.21, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Applicable Borrower shall
be liable to such replaced Lender under Section 2.20 if any LIBOR Rate Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement shall be a financial
institution that, if not already a Lender, shall be reasonably acceptable to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Applicable Borrower shall be obligated to pay the registration and processing
fee referred to therein), (viii) with respect to payments due through such time
as such replacement shall be consummated, the Applicable Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.18, 2.19 or 2.21, as
the case may be, (ix) a Canadian Revolving Lender may only be replaced with a
financial institution that would qualify as a Canadian Revolving Lender and a
Multicurrency Revolving Lender may only be replaced with a financial institution
that is reasonably acceptable to the Multicurrency Agent, and (x) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
either Agent or any other Lender shall have against the replaced Lender. In the
event any replaced Lender fails to execute the agreements required under Section
9.6 in connection with an assignment pursuant to this Section 2.23, the
Applicable Borrower may, upon two (2) Business Days’ prior notice to such
replaced Lender, execute such agreements on behalf of such replaced Lender. A
Lender shall not be required to be replaced if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Applicable
Borrower to require such replacement cease to apply.

 

90 

 



2.24          Relationship between the Canadian Swingline Lender and the
Administrative Agent.

 

The Canadian Swingline Lender shall promptly inform the Administrative Agent of
the funding of any Canadian Swingline Loan and the terms thereof, as well as any
other notices and communications received from any Borrower.

 

2.25          Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1.

 

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent or the Multicurrency Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
or otherwise, and including any amounts made available to the Administrative
Agent or the Multicurrency Agent for the account of such Defaulting Lender
pursuant to Section 9.7), shall be applied at such time or times as may be
determined by the Administrative Agent or Multicurrency Agent, as applicable, as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent or Multicurrency Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender and/or the Swingline Lender hereunder; third, if so
determined by the Administrative Agent or Multicurrency Agent or requested by
the Issuing Lender and/or the Swingline Lender, to be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Swingline Loan or Letter of Credit; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent or
Multicurrency Agent; fifth, if so determined by the Administrative Agent or
Multicurrency Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Administrative Agent or Multicurrency Agent, the Lenders, the
Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by the Administrative Agent or Multicurrency
Agent, any Lender, the Issuing Lender or Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and (ii)
such Revolving Loans or funded participations in Swingline Loans or Letters of
Credit were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Swingline Loans or Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
or Letters of Credit owed to, such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.25(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

91 

 



(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.6, 2.7 and 2.8, the “Revolving Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
such Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default exists, (ii) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (A) the
Revolving Commitment of that non-Defaulting Lender minus (B) the aggregate
outstanding principal amount of the Revolving Loans of that Lender and (iii) for
the avoidance of doubt, to the extent that the Defaulting Lender constitutes a
Canadian Revolving Lender or U.S. Revolving Lender, such reallocation shall only
be to the Canadian Revolving Lenders or U.S. Revolving Lenders, as applicable.

 

(d) Cash Collateral for Letters of Credit. Promptly on demand by the Issuing
Lender or the Administrative Agent from time to time, the Parent Borrower shall
deliver to the Administrative Agent cash collateral (in U.S. Dollars) in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender (after giving effect to Section 2.25(c)), or in the sole discretion of
the Administrative Agent and Issuing Lender, shall provide other collateral or
make other arrangements satisfactory to the Administrative Agent and Issuing
Lender in their sole discretion to cover such Fronting Exposure, in each case on
terms reasonably satisfactory to the Administrative Agent and the Issuing
Lender. Any such cash collateral shall be deposited in a separate account with
the Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of the Issuing
Lender) for the payment and performance of each Defaulting Lender’s Revolving
Commitment Percentage of outstanding LOC Obligations. Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Lender
immediately for each Defaulting Lender’s Revolving Commitment Percentage of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
the Parent Borrower or such Defaulting Lender.

 

92 

 



(e) Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the Borrowers shall prepay Swingline
Loans in an amount equal to all Fronting Exposure with respect to the Swingline
Lender (after giving effect to Section 2.25(c)).

 

(f) Certain Fees. For any period during which any Lender is a Defaulting Lender,
such Defaulting Lender (i) shall not be entitled to receive any Commitment Fee
pursuant to Section 2.13(a) (and the Borrowers shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (ii) shall not be entitled to receive any Letter of
Credit Fees pursuant to Section 2.13(b) otherwise payable to the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Lender pursuant to Section 2.25(d), but
instead, the Borrowers shall pay to the non-Defaulting Lenders the amount of
such Letter of Credit Fees in accordance with the upward adjustments in their
respective Revolving Commitment Percentages allocable to such Letter of Credit
pursuant to Section 2.25(c), with the balance of such fee, if any, payable to
the Issuing Lender for its own account, provided that no such fee shall be
payable to the Issuing Lender to the extent the Borrowers have provided the
Issuing Lender with cash collateral for its Fronting Exposure as provided
herein.

 

(g) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their good faith
judgment that a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their Revolving
Commitment Percentages (without giving effect to Section 2.25(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

2.26          Incremental Loans.

 

(a)                At any time, the Parent Borrower may by written notice to the
Administrative Agent elect to request the establishment of:

 

(i)               one or more incremental term loan commitments (any such
incremental term loan commitment which may be part of an existing tranche, an
“Incremental Term Loan Commitment”) to make an incremental term loan (any such
incremental term loan, an “Incremental Term Loan”); or

 

93 

 



(ii)               one or more increases in the Extended U.S. Revolving
Commitments (an “Incremental Revolving Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
incremental Revolving Loans (any such increase, an “Incremental Revolving
Commitment Increase” and, together with the Incremental Term Loan, the
“Incremental Loans”);

 

provided that the total aggregate amount for all such Incremental Loan
Commitments shall not exceed U.S.$2,000,000,000. Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Parent Borrower
proposes that any Incremental Loan Commitment shall be effective, which shall be
a date not less than ten (10) Business Days after the date on which such notice
is delivered to Administrative Agent. The Parent Borrower may invite any Lender,
any Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any Lender or any
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:

 

(A)              no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan Commitment
and (2) the making of any Incremental Loans pursuant thereto (except in
connection with any Consolidated Company Investment; provided that in such case,
no Event of Default under Sections 7.1(a) or (g) shall exist after giving effect
thereto);

 

(B)              the representations and warranties made by the Credit Parties
herein or in any other Credit Document or which are contained in any certificate
furnished at any time under or in connection herewith or therewith shall be true
and correct in all material respects (except to the extent that any such
representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct) on and as of the date of
such Increased Amount Date as if made on and as of such date (except for those
which expressly relate to an earlier date) (except in connection with any
Acquisition not prohibited hereunder; provided that in such case, the
representations and warranties set forth in Sections 3.1(i), 3.2, 3.3, 3.4, 3.6,
3.7 and 3.13 with respect to the Parent Borrower and its Subsidiaries (on a pro
forma basis giving effect to such Acquisition), and customary specified
acquisition agreement representations and warranties with respect to the entity
and/or assets to be acquired, shall be true and correct in all material respects
on and as of such Increased Amount Date);

 

(C)              the Administrative Agent and the Lenders shall have received
from the Parent Borrower a Pro Forma Compliance Certificate demonstrating that
the Parent Borrower will be in compliance on a pro forma basis with the
financial covenants set forth in Section 6.1 after giving effect to (1) any
Incremental Loan Commitment (assuming the full drawing of any Incremental
Revolving Commitment), (2) the making of any Incremental Loans pursuant thereto
and (3) any Consolidated Company Investment consummated in connection therewith;
provided that if such Incremental Loans are incurred in connection with a
Consolidated Company Investment or an irrevocable redemption or repayment of
Indebtedness, compliance with the financial covenants set forth in Section 6.1
may be determined, at the option of the Parent Borrower, at the time of signing
the applicable acquisition agreement or the date of irrevocable notice of
redemption or repayment, as applicable (in which case, such Incremental Loans
will be deemed outstanding for purposes of calculating the maximum amount of
Indebtedness that can be incurred under any leverage-based test hereunder);
provided further, that if the Parent Borrower has made such election, in
connection with the calculation of any financial ratio (other than the financial
covenants set forth in Section 6.1) on or following such date and prior to the
earlier of the date on which such Consolidated Company Investment is consummated
or the definitive agreement for such Consolidated Company Investment is
terminated or such redemption or repayment is made, as applicable, any such
ratio shall be calculated on a Pro Forma Basis assuming such Consolidated
Company Investment, redemption or repayment and other pro forma events in
connection therewith (including any incurrence of Indebtedness) have been
consummated, except to the extent such calculation would result in a lower
leverage ratio than would apply if such calculation was made without giving pro
forma effect to such Consolidated Company Investment, redemption, repayment,
other pro forma events and Indebtedness;

 

94 

 



(D)              the proceeds of any Incremental Loans shall be used for working
capital and general corporate purposes of the Parent Borrower and its
Subsidiaries (including Consolidated Company Investments);

 

(E)               each Incremental Loan Commitment (and the Incremental Loans
made thereunder) shall constitute obligations of the Parent Borrower and shall
be guaranteed with the other Extensions of Credit on a pari passu basis;

 

(F)               (1) in the case of each Incremental Term Loan (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

 

(w) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Lenders making such
Incremental Term Loan and the Parent Borrower, but will not in any event have a
shorter weighted average life to maturity than the remaining weighted average
life to maturity of the Latest Maturing Loan or a maturity date earlier than the
Latest Maturity Date;

 

(x) the Applicable Percentage and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Parent Borrower on the applicable
Increased Amount Date;

 

(y) all other terms and conditions applicable to any Incremental Term Loan, to
the extent not consistent with the terms and conditions applicable to the
existing Term Loan, shall be reasonably satisfactory to the Administrative
Agent; and

 

(z) such Incremental Term Loans shall be made available only to the Parent
Borrower and only in U.S. Dollars;

 

(2) in the case of each Incremental Revolving Commitment Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

 

(w) such Incremental Revolving Commitment Increase shall mature on the latest
Revolving/Term Loan Maturity Date;

 

(x) the Applicable Percentage and pricing grid, if applicable, for the Revolving
Commitments and the Revolving Loans may be increased by the Administrative
Agent, the applicable Incremental Lenders and the Parent Borrower on the
applicable Increased Amount Date if necessary to be consistent with such
Incremental Revolving Commitment Increase;

 

95 

 



(y) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Commitment Increase shall, except to the extent
otherwise provided in this Section 2.26, be identical to the terms and
conditions applicable to the U.S. Revolving Commitments and the U.S. Revolving
Loans; and

 

(z) such Incremental Revolving Commitment Increase shall be made available only
to the Parent Borrower (or any other Borrower so designated according with
Section 2.1(f)) and only in U.S. Dollars;

 

it being understood that, to the extent any financial maintenance covenant is
added for the benefit of any Incremental Loan Commitment or any Incremental
Loans, no consent with respect to such financial maintenance covenant shall be
required from the Administrative Agent or any existing Lender so long as such
financial maintenance covenant is added to this Agreement for the benefit of the
existing Commitments and Loans;

 

(G)              (1) any Incremental Lender making any Incremental Term Loan
shall be entitled to the same voting rights as the existing Term Loan Lenders
under the Term Loans and each Incremental Term Loan shall receive proceeds of
prepayments on the same basis as the existing Term Loans (such prepayments to be
shared pro rata on the basis of the original aggregate funded amount thereof
among the existing Term Loans and the Incremental Term Loans);

 

(2) any Incremental Lender with an Incremental Revolving Commitment Increase
shall be entitled to the same voting rights as the existing Revolving Lenders
under the Revolving Loans and any Extensions of Credit made in connection with
each Incremental Revolving Commitment Increase shall receive proceeds of
prepayments on the same basis as the other Revolving Loans made hereunder;

 

(H)              such Incremental Loan Commitments shall be effected pursuant to
one or more Lender Joinder Agreements executed and delivered by the applicable
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders or Credit
Parties, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section 2.26); and

 

(I)                 the Parent Borrower shall deliver or cause to be delivered
any customary legal opinions or other customary closing documents (including a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Credit Party authorizing such Incremental Loan) reasonably requested by
Administrative Agent in connection with any such transaction.

 

(b)               (i) The Incremental Term Loans shall be deemed to be Term
Loans; provided that such Incremental Term Loan may be designated as a separate
tranche of Term Loans for all purposes of this Credit Agreement.

 

(ii) The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Lenders, as applicable, and the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Credit Agreement.

 

(c)                (i) On any Increased Amount Date on which any Incremental
Term Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Term Loan Commitment
shall make an Incremental Term Loan to the applicable Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Term Loan
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

 

96 

 



(ii) On any Increased Amount Date on which any Incremental Revolving Commitment
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Commitment shall become a
Revolving Lender hereunder with respect to such Incremental Revolving
Commitment.

 

2.27          Extensions of Revolving/ Maturity Date and/or Term Loan Maturity
Date.

 

(a)                At least 30 days but not more than 60 days prior to the first
and/or second anniversary of the Closing Date, the Parent Borrower, by written
notice to the Administrative Agent, may request an extension of theany
Revolving/ Maturity Date and/or the Term Loan Maturity Date in effect at such
time by one year from its then scheduled expiration, with any Term Loan
extension providing for the repayment of 2.50% of the aggregate principal amount
of such extended Term Loans per quarter during each year following the
Revolving/Term Loan Maturity Date during which such extended Term Loans remain
outstanding. The Administrative Agent shall promptly notify each applicable
Lender of such request, and each such Lender shall in turn, in its sole
discretion, not later than 20 days prior to such anniversary date, notify the
Parent Borrower and the Administrative Agent in writing as to whether such
Lender will consent to such extension. If any Lender shall fail to notify the
Administrative Agent and the Parent Borrower in writing of its consent to any
such request for extension of the applicable Revolving/ Maturity Date and/or the
Term Loan Maturity Date at least 20 days prior to such anniversary date, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Administrative Agent shall notify the Parent Borrower not later
than 15 days prior to the applicable anniversary date of the decision of the
Lenders regarding the Parent Borrower’s request for an extension of the
applicable Revolving/ Maturity Date and/or the Term Loan Maturity Date , as the
case may be.

 

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.27, then the Revolving/ Maturity Date and/or
Term Loan Maturity Date, as applicable, in effect at such time shall, effective
as at the then applicable anniversary date (the “Extension Date”), be extended
for one year; provided that on each Extension Date the applicable conditions set
forth in Section 4.2 shall be satisfied. If less than all of the Lenders consent
in writing to any such request in accordance with subsection (a) of this Section
2.27, then the Revolving/ Maturity Date and/or Term Loan Maturity Date, as
applicable, in effect at such time shall, effective as at the then applicable
Extension Date and subject to subsection (d) of this Section 2.27, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the applicable Revolving/ Maturity Date and/or the Term Loan
Maturity Date is not extended as to any Lender pursuant to this Section 2.27 and
the Commitment of such Lender is not assumed in accordance with subsection (c)
of this Section 2.27 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Revolving/ Maturity Date and/or the Term Loan Maturity Date,
as applicable, without any further notice or other action by the Parent
Borrower, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.19, 2.21 and 9.5, shall survive the Revolving/
Maturity Date and/or the Term Loan Maturity Date, as applicable, for such Lender
as to matters occurring prior to such date. It is understood and agreed that no
Lender shall have any obligation whatsoever to agree to any request made by the
Parent Borrower for any requested extension of the applicable Revolving/
Maturity Date and/or the Term Loan Maturity Date.

 

97 

 



(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.27, then the Administrative Agent shall
promptly so notify the Consenting Lenders, and each Consenting Lender may, in
its sole discretion, give written notice to the Administrative Agent not later
than 10 days prior to the then applicable Revolving/Term Loan MaturityExtension
Date of the amount of the Non-Consenting Lenders’ Commitments and/or Term Loans
for which it is willing to accept an assignment. If the Consenting Lenders
notify the Administrative Agent that they are willing to accept assignments of
Commitments and/or Term Loans in an aggregate amount that exceeds the amount of
the Commitments and/or Term Loans of the Non-Consenting Lenders, respectively,
then such Commitments and/or Term Loans shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Parent Borrower and the Administrative Agent. If after giving effect to the
assignments of Commitments and/or Term Loans described above there remains any
Commitments and/or Term Loans of Non-Consenting Lenders, then the Parent
Borrower may arrange for one or more Consenting Lenders or other Eligible
Assignees (each such Eligible Assignee, an “Assuming Lender”) to assume,
effective as of the Extension Date, any Non-Consenting Lender’s Commitment
and/or Term Loans and all of the obligations of such Non-Consenting Lender under
this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment and/or Term Loans of any such Assuming Lender after giving effect
to such substitution shall in no event be less than $5,000,000 unless the amount
of the Commitment and/or Term Loans of such Non-Consenting Lender is less than
$5,000,000, in which case such Assuming Lender shall assume all of such lesser
amount; and provided further that:

 

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
Commitment Fees, Letter of Credit Fees and Issuing Lender Fees owing to such
Non-Consenting Lender as of the effective date of such assignment;

 

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

 

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.6(b)(iv) for such assignment shall have
been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 2.19,
2.21 and 9.5, shall survive such substitution as to matters occurring prior to
the date of substitution. At least three Business Days prior to the applicable
Extension Date, (A) each such Assuming Lender, if any, shall have delivered to
the Parent Borrower and the Administrative Agent an Assignment and Assumption,
duly executed by such Assuming Lender, the Parent Borrower and the
Administrative Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Parent Borrower and the
Administrative Agent as to the increase in the amount of its Commitment and/or
Term Loans and (C) each Non-Consenting Lender being replaced pursuant to this
Section 2.27 shall have delivered to the Administrative Agent any Note or Notes
held by such Non-Consenting Lender. Upon the payment or prepayment of all
amounts referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Consenting Lender or Assuming Lender, as of the applicable
Extension Date, will be substituted for such Non-Consenting Lender under this
Agreement and shall be a Lender for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

 

98 

 



(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.27) Lenders having Commitments andor Term Loans
equal to at least 50% of the Commitments andor Term Loans of the applicable
tranche subject to an extension request under this Section 2.27 (in each case,
in effect immediately prior to the applicable Extension Date) consent in writing
to a requested extension (whether by execution or delivery of an Assignment and
Assumption or otherwise) not later than one Business Day prior to such Extension
Date, then the Administrative Agent shall so notify the Parent Borrower, and,
subject to the satisfaction of the applicable conditions in Section 4.2, the
Revolving/ Maturity Date or Term Loan Maturity Date, as applicable, then in
effect for such tranche of Commitments or Term Loans shall be extended for the
additional one-year period as described in subsection (b) of this Section 2.27,
and all references in this Agreement, and in the Notes, if any, to the
“Revolving/ Maturity Date” and/or “Term Loan Maturity Date ”,” as applicable,
shall, with respect to each Consenting Lender and each Assuming Lender for such
Extension Date, refer to the applicable Revolving/ Maturity Date and/or Term
Loan Maturity Date as so extended. Promptly following each Extension Date, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) of the extension of the scheduled Revolving/ Maturity Date
and/or Term Loan Maturity Date , as applicable, in effect immediately prior
thereto and shall thereupon record in the Register the relevant information with
respect to each such Consenting Lender and each such Assuming Lender.

 

2.28          Mexican Peso Revolving Credit Facility. The Lenders hereby agree
that the Parent Borrower may, at its sole option and by written notice to the
Administrative Agent, from time to time request that a portion of the U.S.
Revolving Committed Amount not to exceed U.S.$200,000,000 in the aggregate be
allocated to a separate revolving credit facility (the “Peso Facility”) under
which the Parent Borrower shall be permitted to borrow (either directly or
through a Wholly-Owned Restricted Subsidiary), on a revolving credit basis,
loans denominated in Mexican Pesos (it being understood that, upon such
allocation, the U.S. Revolving Committed Amount shall be reduced (pro rata
amongst Classes), on a dollar-for-dollar basis and in accordance with the terms
set forth in Section 2.12(a) of the Credit Agreement for voluntary reductions of
the unused portion of the U.S. Revolving Committed Amount, by the amount of the
commitments so allocated to the Peso Facility). The terms and conditions
applicable to the Peso Facility (other than those terms relating to interest
rate) shall be substantially the same as those terms and conditions applicable
to the facility in respect of the U.S. Revolving Commitments or shall otherwise
be reasonably satisfactory to the Administrative Agent (which for the avoidance
of doubt shall include changes to notice and timing requirements to reflect the
operational requirements of the Administrative Agent). In connection with the
implementation of the Peso Facility, the Administrative Agent and the Parent
Borrower shall be permitted to effect, without the consent of any other Lender,
such amendments to the Credit Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Parent Borrower, to effect the provisions of this Section 2.28 (collectively,
the “Peso Facility Amendment”). Any additional bank, financial institution,
existing Lender or other Person that elects to extend commitments in respect of
the Peso Facility shall be reasonably satisfactory to the Parent Borrower and
the Administrative Agent and, if not already a Lender, shall become a Lender
under the Credit Agreement pursuant to the Peso Facility Amendment. No Lender
shall be obligated to provide any commitments in respect of the Peso Facility
unless it so agrees. For the avoidance of doubt, the Administrative Agent shall
not be obligated to be the administrative agent for the Peso Facility and the
Peso Facility may have a different administrative agent with only the consent of
the Parent Borrower and the Administrative Agent and such other administrative
agent.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Agents and to each Lender that:

 

99 

 



3.1              Corporate Existence; Compliance with Law.

 

The Parent Borrower and each of its Subsidiaries is a corporation or other legal
entity duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of its
jurisdiction of organization, except where the failure to be in good standing
would not reasonably be likely to have a Material Adverse Effect. The Parent
Borrower and each of its Subsidiaries (i) has the corporate power and authority
and the legal right to own and operate its property and to conduct its business,
(ii) is duly qualified as a foreign corporation or other legal entity and in
good standing under the laws of each jurisdiction where its ownership of
property or the conduct of its business requires such qualification, and (iii)
is in compliance with all Requirements of Law, except where (a) the failure to
have such power, authority and legal right as set forth in clause (i) hereof,
(b) the failure to be so qualified or in good standing as set forth in clause
(ii) hereof, or (c) the failure to comply with Requirements of Law as set forth
in clause (iii) hereof, is not reasonably likely, in the aggregate, to have a
Material Adverse Effect. No Credit Party is an EEA Financial Institution.

 

3.2              Corporate Power; Authorization.

 

Each of the Credit Parties has the corporate power and authority to make,
deliver and perform the Credit Documents to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of such Credit Documents. No consent or authorization of, or filing
with, any Person (including any Governmental Authority), is required in
connection with the execution, delivery or performance by a Credit Party, or the
validity or enforceability against a Credit Party, of the Credit Documents,
other than such consents, authorizations or filings which have been made or
obtained and those consents, authorizations and filings the failure of which to
make or obtain would not reasonably be likely to have a Material Adverse Effect.

 

3.3              Enforceable Obligations.

 

This Agreement has been duly executed and delivered by the Parent Borrower and
the Canadian Borrower and, upon delivery of a counterpart signature page hereto
by each of the Initial Guarantors, will be duly executed and delivered by each
Initial Guarantor, and each other Credit Document will be duly executed and
delivered by each Credit Party party thereto, as applicable, and this Credit
Agreement constitutes (or, in the case of each Initial Guarantor, will
constitute upon the delivery of a counterpart signature page hereto), and each
other Credit Document when executed and delivered will constitute, legal, valid
and binding obligations of each Credit Party executing the same, enforceable
against such Credit Party in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

3.4              No Legal Bar.

 

The execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party will not (a) violate (i) such Person’s articles
or certificate of incorporation (or equivalent formation document), bylaws or
other organizational or governing documents or (ii) any Requirement of Law or
(b) cause a breach or default under any of their respective Material Contracts,
except, with respect to any violation, breach or default referred to in clause
(a)(ii) or (b), to the extent that such violation, breach or default would not
reasonably be likely to have a Material Adverse Effect.

 

100 

 



3.5              No Material Litigation.

 

No litigation, investigation or proceeding of or before any court, tribunal,
arbitrator or governmental authority is pending or, to the knowledge of any
Responsible Officer of the Parent Borrower, threatened in writing by or against
the Borrowers or any of the Restricted Subsidiaries, or against any of their
respective properties or revenues, existing or future (a) that is adverse in any
material respect to the interests of the Lenders with respect to any Credit
Document or any of the transactions contemplated hereby or thereby, or (b) that
is reasonably likely to have a Material Adverse Effect.

 

3.6              Investment Company Act.

 

None of the Borrowers nor any Restricted Subsidiary is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, and is not controlled by such a company.

 

3.7              Margin Regulations.

 

No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. Neither the execution and delivery hereof by the
Borrowers, nor the performance by them of any of the transactions contemplated
by this Credit Agreement (including the direct or indirect use of the proceeds
of the Loans) will violate or result in a violation of Regulation T, U or X.

 

3.8              Compliance with Environmental Laws. Except for any matters that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:

 

(a)                None of the Borrowers nor any of the Restricted Subsidiaries
has received from any third party any notices of claims or potential liability
under, or notices of failure to comply with, any Environmental Laws.

 

(b)               None of the Borrowers nor any of the Restricted Subsidiaries
has received any notice of violation, or notice of any action, either judicial
or administrative, from any Governmental Authority relating to the actual or
alleged violation of any Environmental Law, including any such notice of
violation or action based upon any actual or alleged Release or threat of
Release of any Hazardous Substances by a Borrower or any of the Restricted
Subsidiaries or its employees or agents, or as to the existence of any
contamination at any location for which a Borrower or any Restricted Subsidiary
is or is alleged to be responsible.

 

(c)                None of the Borrowers nor any of the Restricted Subsidiaries,
nor, to the knowledge of any Borrower, any other Person, has caused any Release
or threat of Release of any Hazardous Substance, with respect to any real
property currently or formerly owned, leased or operated by a Borrower or any
Restricted Subsidiary or has violated any Environmental Law, that is reasonably
likely to result in penalties, fines, claims or other liabilities to a Borrower
or any Restricted Subsidiary pursuant to any Environmental Law.

 

(d)               The Borrowers and the Restricted Subsidiaries and their
respective operations are in compliance with all Environmental Laws, and have
obtained, maintained and are in compliance with all necessary governmental
permits, licenses and approvals required under Environmental Law for the
operations conducted on their respective properties.

 

101 

 



3.9              Subsidiaries.

 

Schedule 3.9 is a complete and correct list of the Parent Borrower’s
Subsidiaries and the Joint Ventures of the Parent Borrower and its Subsidiaries,
in each case, as of the Closing Date after giving effect to the Combination ,
showing, as to each Subsidiary and Joint Venture, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its Capital Stock or similar equity interests outstanding owned by the Parent
Borrower and each other Subsidiary.

 

3.10          Financial Statements, Fiscal Year and Fiscal Quarters.

 

(a)                The Parent Borrower has furnished to the Administrative Agent
and the Lenders (i) copies of audited consolidated financial statements of
RockTenn and its Subsidiaries (prior to giving effect to the Combination) and of
MWV and its Subsidiaries for the three (3) fiscal years most recently ended
prior to the Closing Date for which audited financial statements are available
(it being understood that the Administrative Agent and the Lenders have received
audited consolidated financial statements of RockTenn, MWV and their respective
Subsidiaries for fiscal years 2012, 2013 and 2014), in each case audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, (ii) copies of interim unaudited condensed consolidated
balance sheets, statements of operations and statements of cash flows of
RockTenn and its Subsidiaries (prior to giving effect to the Combination) as of
and for December 31, 2014 and March 31, 2015 and of MWV and its Subsidiaries as
of and for March 31, 2015, (iii) copies of pro forma condensed consolidated
balance sheet and statement of income for the Parent Borrower and its
Subsidiaries for the periods for which such pro forma financial statements would
be required pursuant to Regulation S-X under the Securities Act applicable to a
registration statement under the Securities Act on Form S-1 (“Regulation S-X”),
in each case giving pro forma effect to the Transactions (prepared in accordance
with Regulation S-X, and all other rules and regulations of the SEC under the
Securities Act), and including such other adjustments as are reasonably
acceptable to the Lead Arrangers, (iv) quarterly projections prepared by
management of balance sheets, income statements and cash flow statements of the
Parent Borrower and its Subsidiaries for the fiscal years ending September 30,
2015 and 2016 and (v) annual projections prepared by management of balance
sheets, income statements and cash flow statements of the Parent Borrower and
its Subsidiaries for the fiscal years ending September 30, 2017, 2018 and 2019.

 

(b)               The financial statements referenced in subsection (a) (other
than the financial statements referenced in clause (iii) and the projections
referenced in clause (iv) of subsection (a)) fairly present in all material
respects the consolidated financial condition of RockTenn and its Subsidiaries
or MWV and its Subsidiaries, as applicable, as at the dates thereof and the
results of operations for such periods in conformity with GAAP consistently
applied (subject, in the case of the quarterly financial statements, to normal
year-end audit adjustments and the absence of certain notes). The Borrowers and
the Restricted Subsidiaries taken as a whole did not have any material
contingent obligations, contingent liabilities, or material liabilities for
known taxes, long-term leases or unusual forward or long-term commitments
required to be reflected in the foregoing financial statements or the notes
thereto that are not so reflected.

 

(c)                The pro forma condensed consolidated balance sheet and
statement of income referenced in clause (iii) of subsection (a) are based upon
reasonable assumptions made known to the Lenders and upon information not known
to be incorrect or misleading in any material respect.

 

(d)               The projections referenced in clause (iv) of subsection (a)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions are fair in light of then existing conditions (it being
understood that projections may vary from actual results and that such variances
may be material).

 

102 

 



(e)                Since September 30, 2014, there has been no change with
respect to the Consolidated Companies taken as a whole which has had or is
reasonably likely to have a Material Adverse Effect.

 

3.11          ERISA.

 

(a)                Compliance. Each Plan maintained by the Borrowers and the
Restricted Subsidiaries has at all times been maintained, by its terms and in
operation, in compliance with all applicable laws, except for such instances of
non-compliance that, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect.

 

(b)               Liabilities. None of the Borrowers and the Restricted
Subsidiaries is subject to any liabilities (including withdrawal liabilities)
with respect to any Plans of the Borrowers, the Restricted Subsidiaries and
their ERISA Affiliates arising from Titles I or IV of ERISA, other than
obligations to fund benefits under an ongoing Plan and to pay current
contributions, expenses and premiums with respect to such Plans, except for such
liabilities that, individually or in the aggregate, are not reasonably likely to
have a Material Adverse Effect.

 

(c)                Funding. Each Borrower and each Restricted Subsidiary and,
with respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, except for failures to pay such amounts (including any penalties
attributable to such amounts) that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

 

(d)               ERISA Event or Foreign Plan Event. No ERISA Event or Foreign
Plan Event has occurred or is reasonably expected to occur, except for such
ERISA Events and Foreign Plan Events that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect.

 

3.12          Accuracy and Completeness of Information.

 

None of the written reports, financial statements, certificates, or final
schedules to this Agreement or any other Credit Document heretofore,
contemporaneously or hereafter furnished by or on behalf of any Credit Party or
any of its Subsidiaries to the Agents, the Lead Arrangers or any Lender for
purposes of or in connection with this Credit Agreement or any other Credit
Document, or any transaction contemplated hereby or thereby, when taken as a
whole, contains as of the date of such report, financial statement, certificate
or schedule or, with respect to any such items so furnished on or prior to the
Closing Date, as of the Closing Date any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to forecasts or projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time made, at the time
so furnished and, with respect to any such items so furnished on or prior to the
Closing Date, as of the Closing Date (it being understood that such forecasts
and projections may vary from actual results and that such variances may be
material).

 

3.13          Compliance with Trading with the Enemy Act, OFAC Rules and
Regulations, Patriot Act and FCPA.

 

(a)                Neither any Credit Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended. Neither any Credit Party nor any or its Subsidiaries is in
violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the Office of Foreign Assets Control of
the United States Treasury Department (“OFAC”) (31 CFR, Subtitle B, Chapter V,
as amended) or any enabling legislation or executive order relating thereto,
(iii) the Patriot Act or (iv) the Canadian AML Acts. None of the Credit Parties
(A) is subject to sanctions administered by OFAC or the U.S. Department of State
or (B) to the best of its knowledge, engages in any dealings or transactions, or
is otherwise associated, with any person subject to such sanctions.

 

103 

 



(b)               None of the Credit Parties or their Subsidiaries or, to the
knowledge of the Credit Parties, their respective Affiliates, directors,
officers, employees or agents is in violation of any Sanctions.

 

(c)                None of the Credit Parties or their Subsidiaries or their
respective Affiliates, directors, officers, employees or agents (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has more than 15% of its assets
located in Sanctioned Entities, or (iii) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used, in each case directly by any Credit Party or any of its Subsidiaries or,
to the knowledge of the Credit Parties, indirectly by any other Person, to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

 

(d)               Each of the Credit Parties and their Subsidiaries and, to the
knowledge of the Credit Parties, their respective directors, officers, employees
or agents is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., the Corruption of Foreign Public Officials Act (Canada) and any
applicable foreign counterpart thereto. None of the Credit Parties or their
Subsidiaries or, to the knowledge of the Credit Parties, their respective
directors, officers, employees or agents has made and no proceeds of any Loan
will be used, in each case directly by any Credit Party or any of its
Subsidiaries or, to the knowledge of the Credit Parties, indirectly by any other
Person, to make a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Credit Party or its Subsidiary or to any other Person, in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
the Corruption of Foreign Public Officials Act (Canada) or any applicable
foreign counterpart thereto.

 

3.14          Use of Proceeds.

 

The Extensions of Credit will be used solely (a) to repay certain existing
Indebtedness of the Parent Borrower, RockTenn, MWV and their respective
Subsidiaries in connection with the Transactions, (b) to pay fees and expenses
incurred in connection with the Transactions and (c) to provide for working
capital and general corporate purposes of the Parent Borrower and its
Subsidiaries, including any Acquisition or other Investment not prohibited
hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.1              Conditions to Closing Date and Initial Revolving Loans and Term
Loans.

 

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Term Loans on the Closing
Date is subject to, the satisfaction of the following conditions precedent:

 

(a) Execution of Credit Agreement and Credit Documents. Receipt by the
Administrative Agent of (i) for the account of each U.S. Revolving Lender that
makes a request therefor, a U.S. Revolving Note, (ii) for the account of each
Multicurrency Revolving Lender that makes a request therefor, a Multicurrency
Revolving Note, (iii) for the account of each Canadian Revolving Lender that
makes a request therefor, a Canadian Revolving Note, (iv) for the account of
each Closing Date Term Loan Lender that makes a request therefor, a Closing Date
Term Loan Note, (v) for the account of the U.S. Swingline Lender, a U.S.
Swingline Note, (vi) for the account of the Canadian Swingline Lender, a
Canadian Swingline Note, and (vii) a fully-executed counterpart of this Credit
Agreement; in each case executed by a duly authorized officer of each party
thereto and in each case conforming to the requirements of this Credit
Agreement; provided that if either Initial Guarantor is not authorized to
deliver a counterpart to this Credit Agreement until after the consummation of
the Combination, the delivery of a fully-executed counterpart to this Credit
Agreement by such Initial Guarantor (and the delivery of the documentation
required by Section 4.1(b) and Section 4.1(c) with respect to such Initial
Guarantor) shall not be a condition precedent to the effectiveness of this
Credit Agreement and of the obligation of each Lender to make the initial
Revolving Loans and the Term Loans on the Closing Date; provided, however, that
each such Initial Guarantor shall deliver a counterpart to this Credit Agreement
(and the documentation required by Section 4.1(b) and Section 4.1(c) with
respect to such Initial Guarantor) on the Closing Date promptly after the
consummation of the Combination and the failure by any such Initial Guarantor to
so deliver a counterpart to this Credit Agreement (and the documentation
required by Section 4.1(b) and Section 4.1(c) with respect to such Initial
Guarantor) on the Closing Date shall be an Event of Default.

 

104 

 



(b) Legal Opinion. Receipt by the Administrative Agent of the following legal
opinions of counsel to the Credit Parties, in form and substance reasonably
acceptable to the Administrative Agent:

 

(i) a legal opinion of Cravath, Swaine & Moore LLP, special New York counsel to
the Credit Parties, providing customary opinions regarding valid existence, good
standing and organizational power and authority of the U.S. Credit Parties
existing as of the Closing Date organized in New York and Delaware, the
Investment Company Act of 1940, as amended, no conflicts with/no creation of
liens under material contracts, enforceability of the Credit Documents, no
conflicts with or consents under New York law or Delaware corporate/limited
liability company law, due authorization, execution and delivery of the Credit
Documents by the U.S. Credit Parties existing as of the Closing Date organized
in New York and Delaware and no conflicts with organizational documents of the
U.S. Credit Parties existing as of the Closing Date organized in New York and
Delaware;

 

(ii) legal opinion of the general counsel of the Parent Borrower, providing
customary opinions regarding valid existence, good standing and organizational
power and authority of the U.S. Credit Parties existing as of the Closing Date
organized in Georgia, no conflicts with or consents under Georgia law, due
authorization, execution and delivery of the Credit Documents by the U.S. Credit
Parties existing as of the Closing Date organized in Georgia, no conflicts with
organizational documents of the U.S. Credit Parties existing as of the Closing
Date organized in Georgia, and no material litigation; and

 

(iii) a legal opinion of McInnes Cooper, Canadian counsel to the Canadian Credit
Parties, covering, inter alia, the valid existence and good standing of the
Canadian Credit Parties, due authorization, execution and delivery of the Credit
Documents by the Canadian Credit Parties existing as of the Closing Date, and no
conflicts with or consents under applicable Nova Scotia and Canadian federal
law.

 

105 

 



(c) Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of the applicable Credit Party as of the
Closing Date to be true and correct and in force and effect pursuant to a
certificate in a form reasonably satisfactory to the Administrative Agent:

 

(i) Articles of Incorporation. Copies of the articles of incorporation or
charter documents of each Credit Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
organization (to the extent customary in the applicable jurisdiction).

 

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the respective Credit
Documents (including the transactions contemplated therein) and authorizing
execution and delivery thereof.

 

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of each Credit Party.

 

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or its equivalent of each Credit Party in its state or province of
organization, certified as of a recent date by the appropriate Governmental
Authorities of the applicable state or province of organization.

 

(d) Officer’s Certificate. Receipt by the Administrative Agent of a certificate,
in form and substance reasonably satisfactory to it, of a Responsible Officer
certifying that after giving effect to each of the Transactions (including the
Combination), the Credit Parties taken as a whole are solvent as of the Closing
Date.

 

(e) Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.

 

(f) Financial Information. Receipt by the Administrative Agent of the financial
information described Section 3.10(a) (for the avoidance of doubt, the
Administrative Agent hereby acknowledges receipt of the financial information
described in Section 3.10(a)).

 

(g) Termination of Existing Credit Agreements. The Administrative Agent shall
have received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that all principal, interest and other amounts outstanding
in connection with the Existing Credit Agreements have been or substantially
concurrently with the Closing Date are being repaid in full and terminated and
all Liens relating thereto shall have been terminated and released (or
arrangements reasonably satisfactory to the Administrative Agent shall have been
made therefor).

 

(h) Fees. Receipt by the Agents and the Lenders of all fees, if any, then owing
pursuant to the Fee Letter or pursuant to any other Credit Document, which fees
may be paid or netted from the proceeds of the initial Extensions of Credit
hereunder.

 

(i) Consumation of the Combination. Substantially contemporaneously with the
initial Extensions of Credit hereunder, the Combination shall have been
consummated in accordance with the terms and conditions of the Combination
Agreement without waiver or modification of any provision thereof or consent
required thereunder unless approved by the Lead Arrangers (such approval not to
be unreasonably withheld, conditioned or delayed), other than any such waivers,
modifications or consents as are not materially adverse to the interests of the
Lenders. The Administrative Agent shall have received a copy, certified by an
officer of the Parent Borrower as true and complete, of the Combination
Agreement as originally executed and delivered, together with all exhibits and
schedules thereto.

 

106 

 



(j) Patriot Act. Each of the Lenders shall have received, at least three (3)
days prior to the Closing Date (to the extent reasonably requested on a timely
basis at least seven (7) days prior to the Closing Date), all documentation and
other information required by the applicable Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Canadian AML Acts.

 

(k) Representations and Warranties. The representations and warranties made by
the Credit Parties herein or in any other Credit Document or which are contained
in any certificate furnished at any time under or in connection herewith or
therewith shall be true and correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct) on and as
of the date of such Extension of Credit as if made on and as of such date
(except for those which expressly relate to an earlier date) (it being
understood and agreed that, for purposes of this Section 4.1(k), such
representations and warranties shall be made giving pro forma effect to the
Combination).

 

(l) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

 

4.2              Conditions to Subsequent Extensions of Credit.

 

The obligation of each Lender to make any Extension of Credit hereunder (other
than the initial Extensions of Credit hereunder on the Closing Date) is subject
to the satisfaction of the following conditions precedent on the date of making
such Extension of Credit:

 

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein or in any other Credit Document (other than the
representations and warranties pursuant to Sections 3.5 and 3.10(e)) or which
are contained in any certificate furnished at any time under or in connection
herewith or therewith shall be true and correct in all material respects (except
to the extent that any such representation or warranty is qualified by
materiality, in which case such representation and warranty shall be true and
correct) on and as of the date of such Extension of Credit as if made on and as
of such date (except for those which expressly relate to an earlier date).

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

 

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of outstanding Revolving Loans, Swingline Loans and LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount, (ii) the
aggregate principal Dollar Amount of the outstanding U.S. Revolving Loans, U.S.
Swingline Loans and LOC Obligations shall not exceed the U.S. Revolving
Committed Amount, (iii) the aggregate Dollar Amount of LOC Obligations shall not
exceed the LOC Committed Amount, (iv) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of outstanding U.S.
Swingline Loans shall not exceed the U.S. Swingline Committed Amount, (v) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of outstanding Canadian Swingline Loans shall not exceed the
Canadian Swingline Committed Amount and (vi) the aggregate principal Dollar
Amount (determined as of the most recent Determination Date) of outstanding
Canadian Revolving Loans plus Multicurrency Alternative Currency Revolving Loans
plus Canadian Swingline Loans shall not exceed the Multicurrency Revolving
Committed Amount.

 

107 

 



(d) Additional Conditions to U.S. Revolving Loans. If a U.S. Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.

 

(e) Additional Conditions to Canadian Revolving Loans. If a Canadian Revolving
Loan is requested, all conditions set forth in Section 2.2 shall have been
satisfied.

 

(f) Additional Conditions to U.S. Swingline Loans. If a U.S. Swingline Loan is
requested, all conditions set forth in Section 2.6 shall have been satisfied.

 

(g) Additional Conditions to Canadian Swingline Loans. If a Canadian Swingline
Loan is requested, all conditions set forth in Section 2.7 shall have been
satisfied.

 

(h) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, all conditions set forth in Section 2.8 shall have been
satisfied.

 

(i) Additional Conditions to Incremental Term Loans. Any Incremental Term Loans
shall be borrowed pursuant to, and in accordance with, Section 2.26.

 

(j) Additional Conditions to Delayed Draw Term Loans. If a Delayed Draw Term
Loan is requested, all conditions set forth in Section 2.5 shall have been
satisfied, including receipt by each Delayed Draw Term Loan Lender that makes a
request therefor of a Closing Date Term Loan Note.

 

Other than the initial Extensions of Credit hereunder on the Closing Date, each
request for an Extension of Credit (including extensions and conversions) and
each acceptance by a Borrower of an Extension of Credit (including extensions
and conversions) shall be deemed to constitute a representation and warranty by
the Credit Parties as of the date of such Loan that the conditions in
subsections (a) through (h) and (j) of this Section have been satisfied.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith (other than
contingent indemnity obligations) have been paid in full (or, in the case of any
Letter of Credit, cash collateralized, backstopped or replaced in a manner
reasonably satisfactory to the applicable Issuing Lender), the Credit Parties
shall:

 

108 

 



5.1              Corporate Existence, Etc.

 

Preserve and maintain, and cause each of the Material Subsidiaries to preserve
and maintain, its corporate existence (except as otherwise permitted pursuant to
Section 6.4), its material rights, franchises, licenses, permits, consents,
approvals and contracts, and its material trade names, service marks and other
Intellectual Property (for the scheduled duration thereof), in each case
material to the normal conduct of its business, and its qualification to do
business as a foreign corporation in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified is reasonably likely to have a Material Adverse
Effect.

 

5.2              Compliance with Laws, Etc. 

 

Comply, and cause each of the Restricted Subsidiaries to comply, with all
Requirements of Law (including all Environmental Laws, ERISA, the Trading with
the Enemy Act, OFAC, the Patriot Act and the Canadian AML Acts, each as amended)
and Contractual Obligations applicable to or binding on any of them where the
failure to comply with such Requirements of Law and Contractual Obligations is
reasonably likely to have a Material Adverse Effect. Each of the Borrowers will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrowers, their Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

5.3              Payment of Taxes and Claims.

 

File and cause each Restricted Subsidiary to file all Tax returns that are
required to be filed by each of them and pay, collect, withhold and remit all
Taxes that have become due pursuant to such returns or pursuant to any
assessment in respect thereof received by a Borrower or any Restricted
Subsidiary, and each Borrower and each Restricted Subsidiary will pay or cause
to be paid all other Taxes due and payable (whether or not shown on a Tax
return) before the same become delinquent, except, in each case, (i) such Taxes
as are being contested in good faith by appropriate and timely proceedings and
as to which adequate reserves have been established in accordance with GAAP or
(ii) where failure to take the foregoing actions, individually or in the
aggregate, is not reasonably likely to have a Material Adverse Effect.

 

5.4              Keeping of Books.

 

Keep, and cause each of the Restricted Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all their
respective financial and business transactions.

 

5.5              Visitation, Inspection, Etc. 

 

Permit, and cause each of the Restricted Subsidiaries to permit, any
representative of an Agent or, during the continuance of an Event of Default,
any Lender, at such Agent’s or such Lender’s expense, to visit and inspect any
of its property, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with its
officers, all at such reasonable times during normal business hours of the
Parent Borrower or the applicable Restricted Subsidiary, as the case may be,
after reasonable prior notice to the Parent Borrower; provided, however, that
unless an Event of Default has occurred and is continuing, such visits and
inspections can occur no more frequently than once per year.

 

109 

 



5.6              Insurance; Maintenance of Properties and Licenses.

 

(a)                Maintain or cause to be maintained with financially sound and
reputable insurers or through self insurance, risk retention or risk transfer
programs, insurance with respect to its properties and business, and the
properties and business of the Restricted Subsidiaries, against loss or damage
of the kinds that the Parent Borrower in its judgment deems reasonable, such
insurance to be of such types and in such amounts and subject to such
deductibles and self-insurance programs as the Parent Borrower in its judgment
deems reasonable.

 

(b)               Cause, and cause each Restricted Subsidiary to cause, all
properties material to the conduct of its business to be maintained and kept in
good condition, repair and working order, ordinary wear and tear excepted, and
supplied with all necessary equipment and will cause to be made all necessary
repairs, renewals, replacements, settlements and improvements thereof, all as in
the judgment of any Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times
except as would not, individually or in the aggregate, have a Material Adverse
Effect; provided, however, that nothing in this Section 5.6(b) shall prevent a
Credit Party from discontinuing the operation or maintenance of any such
properties if such discontinuance is, in the judgment of the Parent Borrower,
desirable in the conduct of its business or the business of any Borrower or any
of the Restricted Subsidiaries.

 

(c)                Maintain, in full force and effect in all material respects,
each and every material license, permit, certification, qualification, approval
or franchise issued by any Governmental Authority (each a “License”) required
for each of the Credit Parties to conduct their respective businesses as
presently conducted except as would not, individually or in the aggregate, have
a Material Adverse Effect; provided, however, that nothing in this Section
5.6(c) shall prevent a Credit Party from discontinuing the operation or
maintenance of any such License if such discontinuance is, in the judgment, of
the Parent Borrower, desirable in the conduct of its business or business of any
Borrower or any of the Restricted Subsidiaries.

 

5.7              Financial Reports; Other Notices.

 

Furnish to the Administrative Agent (for delivery to each Lender):

 

(a) after the end of each of the first three quarterly accounting periods of
each of its fiscal years (commencing with the fiscal quarter ending September
30, 2015), as soon as prepared, but in any event at the same time it files or is
(or would be) required to file the same with the SEC, the quarterly unaudited
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and cash flows (together with all footnotes
thereto) of the Parent Borrower and its consolidated Subsidiaries for such
fiscal quarter and the then elapsed portion of such fiscal year, setting forth
in each case in comparative form the figures for the corresponding quarter and
the corresponding portion of the Parent Borrower’s previous fiscal year,
accompanied by a certificate, dated the date of furnishing, signed by a
Responsible Officer of the Parent Borrower to the effect that such financial
statements accurately present in all material respects the consolidated
financial condition of the Parent Borrower and its consolidated Subsidiaries and
that such financial statements have been prepared in accordance with GAAP
consistently applied (subject to year-end adjustments); provided, however,
during any period that the Parent Borrower has consolidated Subsidiaries which
are not Consolidated Companies, the Parent Borrower shall also provide such
financial information in a form sufficient to enable the Agents and the Lenders
to determine the compliance of the Borrowers with the terms of this Credit
Agreement with respect to the Consolidated Companies; provided further, however,
that, for the fiscal quarter of the Parent Borrower ending June 30, 2015, the
Parent Borrower shall furnish to the Administrative Agent the financial
statements and other information to be set forth in the Quarterly Report on Form
10-Q as filed by the Parent Borrower for the fiscal quarter ending June 30,
2015;

 

110 

 



(b) after the end of each of its fiscal years, as soon as prepared, but in any
event at the same time it files or is (or would be) required to file the same
with the SEC, the annual audited report for that fiscal year for the Parent
Borrower and its consolidated Subsidiaries, containing a consolidated balance
sheet of the Parent Borrower and its consolidated Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Parent Borrower and its consolidated Subsidiaries for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(which financial statements shall be reported on by the Parent Borrower’s
independent certified public accountants, such report to state that such
financial statements fairly present in all material respects the consolidated
financial condition and results of operation of the Parent Borrower and its
consolidated Subsidiaries in accordance with GAAP, and which shall not be
subject to any “going concern” or like qualification, exception, assumption or
explanatory language (other than solely as a result of a maturity date in
respect of any Term Loans, Revolving Commitments or Revolving Loans) or any
qualification, exception, assumption or explanatory language as to the scope of
such audit); provided, however, during any period that the Parent Borrower has
consolidated Subsidiaries which are not Consolidated Companies, the Parent
Borrower shall also provide such financial information in a form sufficient to
enable the Agents and the Lenders to determine the compliance of the Borrowers
with the terms of this Credit Agreement with respect to the Consolidated
Companies;

 

(c) not later than five days after the delivery of the financial statements
described in Section 5.7(a) and (b) above, commencing with such financial
statements for the period ending September 30, 2015, a certificate of a
Responsible Officer substantially in the form of Exhibit G, stating that, to the
best of such Responsible Officer’s knowledge, each of the Credit Parties during
such period observed or performed in all material respects all of its covenants
and other agreements, and satisfied in all material respects every condition,
contained in this Credit Agreement to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and such certificate
shall include (i) the calculations in reasonable detail required to indicate
compliance with Section 6.1 as of the last day of such period and that the
financial information provided has been prepared in accordance with GAAP applied
consistently for the periods related thereto and (ii) a schedule that includes
actual actions taken and run-rate synergies achieved versus actions scheduled
and associated estimated run-rate synergies pursuant to clause (ix) in the
definition of EBITDA;

 

(d) promptly upon the filing thereof or otherwise becoming available, copies of
all financial statements, annual, quarterly and special reports, proxy
statements and notices sent or made available generally by the Parent Borrower
to its public security holders, of all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of them with any
securities exchange or with the SEC;

 

(e) as soon as possible and in any event within thirty (30) days after a
Borrower or any Restricted Subsidiary knows or has reason to know that any ERISA
Event or Foreign Plan Event with respect to any Plan or Foreign Plan has
occurred and such ERISA Event or Foreign Plan Event involves a matter that has
had, or is reasonably likely to have, a Material Adverse Effect, a statement of
a Responsible Officer of such Borrower or such Restricted Subsidiary setting
forth details as to such ERISA Event or Foreign Plan Event and the action which
such Borrower or such Restricted Subsidiary proposes to take with respect
thereto;

 

111 

 



(f) [reserved];

 

(g) prompt written notice of the occurrence of any Default or Event of Default;

 

(h) prompt written notice of the occurrence of any Material Adverse Effect;

 

(i) a copy of any material notice to the holders of (or any trustee with respect
to) the Existing Senior Notes; and

 

(j) with reasonable promptness, (x) such other information relating to each
Borrower’s performance of this Credit Agreement or its financial condition as
may reasonably be requested from time to time by the Administrative Agent (at
the request of the Multicurrency Agent or any Lender) and (y) all documentation
and other information required by the applicable Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Canadian AML Acts, or applicable
anti-corruption statutes, including the Foreign Corrupt Practices Act, that is
reasonably requested from time to time by any Agent or any Lender.

 

The Credit Parties will cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to this Article V; provided
that upon the filing by the Credit Parties of the items referenced in Section
5.7(a), 5.7(b) or 5.7(d) with the SEC for public availability, the Credit
Parties, with respect to such items so filed, shall not be required to
separately furnish such items to the Administrative Agent and Lenders. In
addition, the Credit Parties will designate Information Materials (i) that are
either available to the public or not material with respect to the Credit
Parties and their Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (ii) that are not Public Information as “Private Information”.

 

5.8              Notices Under Certain Other Indebtedness.

 

Promptly following its receipt thereof, the Parent Borrower shall furnish the
Administrative Agent a copy of any notice received by it, the Canadian Borrower,
any Multicurrency Borrower or any of the Restricted Subsidiaries from the
holder(s) of Indebtedness (or from any trustee, agent, attorney, or other party
acting on behalf of such holder(s)) in a Dollar Amount which, in the aggregate,
exceeds U.S.$150,000,000, where such notice states or claims the existence or
occurrence of any default or event of default with respect to such Indebtedness
under the terms of any indenture, loan or credit agreement, debenture, note, or
other document evidencing or governing such Indebtedness.

 

5.9              Notice of Litigation.

 

Notify the Administrative Agent of any actions, suits or proceedings instituted
by any Person against a Borrower or any Restricted Subsidiary where the
uninsured portion of the money damages sought (which shall include any
deductible amount to be paid by such Borrower or such Restricted Subsidiary) is
reasonably likely to have a Material Adverse Effect. Said notice is to be given
promptly, and is to specify the amount of damages being claimed or other relief
being sought, the nature of the claim, the Person instituting the action, suit
or proceeding, and any other significant features of the claim.

 

112 

 



5.10          Additional Guarantors.

 

(a)                The Parent Borrower, the Canadian Borrower or a Multicurrency
Borrower may, in its sole and absolute discretion, elect to cause a Restricted
Subsidiary to become a Guarantor of its Credit Party Obligations by executing a
Joinder Agreement. Upon the execution and delivery by such Subsidiary of a
Joinder Agreement, such Restricted Subsidiary shall be deemed to be a Credit
Party hereunder, and each reference in this Agreement to a “Credit Party” shall
also mean and be a reference to such Restricted Subsidiary, for so long as such
Joinder Agreement is in effect.

 

(b)               In the case of each Restricted Subsidiary that becomes a
Guarantor in accordance with clause (a) above, the applicable Borrower shall
ensure that before the execution of any Joinder Agreement, the Administrative
Agent receives the items referred to in Section 4.1(a) in respect of such
Guarantor, and a certificate of a Responsible Officer of such Borrower with
respect to the representations and warranties in Article III.

 

5.11          Use of Proceeds.

 

Use the Loans (other than the Incremental Loans) solely for the purposes
provided in Section 3.14. Use the proceeds of any Incremental Term Loan and any
Incremental Revolving Commitment Increases as permitted pursuant to Section
2.26, as applicable. The Borrowers will not request any Extension of Credit, and
no Borrower shall use directly or, to its knowledge, indirectly, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use directly or, to its knowledge, indirectly,
the proceeds of any Extension of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Entity, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States,
Canada (or any province or territory thereof) or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

ARTICLE VI
NEGATIVE COVENANTS

 

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith (other than
contingent indemnity obligations) have been paid in full (or, in the case of any
Letter of Credit, cash collateralized, backstopped or replaced in a manner
reasonably satisfactory to the Issuing Lender):

 

6.1              Financial Requirements.

 

The Borrowers will not:

 

(a) Debt to Capitalization Ratio. Suffer or permit the Debt to Capitalization
Ratio as of the last day of each full fiscal quarter of the Parent Borrower
ending on or after September 30, 2015 to be greater than 0.60:1.00.

 

(b) Consolidated Interest Coverage Ratio. Suffer or permit the Consolidated
Interest Coverage Ratio as of the last day of each full fiscal quarter of the
Parent Borrower ending on or after September 30, 2015, as calculated for a
period consisting of the four preceding fiscal quarters of the Parent Borrower,
to be less than 2.50:1.00.

 

113 

 



6.2              Liens.

 

The Borrowers will not, and will not permit any Restricted Subsidiary to,
create, assume or suffer to exist any Lien upon any of their respective
Properties whether now owned or hereafter acquired; provided, however, that this
Section 6.2 shall not apply to the following:

 

(a) any Lien for Taxes not yet due or Taxes or assessments or other governmental
charges which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;

 

(b) any Liens, pledges or deposits (i) in connection with worker’s compensation,
social security, health, disability or other employee benefits, or property,
casualty or liability insurance, assessments or other similar charges or
deposits incidental to the conduct of the business of a Borrower or any
Restricted Subsidiary (including security deposits posted with landlords and
utility companies) or the ownership of any of their assets or properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit and which do not in the aggregate materially detract from the
value of their Properties or materially impair the use thereof in the operation
of their businesses and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of any Credit Party in the ordinary
course of business supporting obligations of the type set forth in clause (i)
above;

 

(c) statutory Liens of carriers, warehousemen, mechanics, materialmen and other
Liens imposed by law created in the ordinary course of business for amounts not
overdue by more than 30 days, or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established,
or which are not material in amount;

 

(d) pledges or deposits for the purpose of securing a stay or discharge in the
course of any legal proceeding and judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.1(i);

 

(e) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, rights and restrictions on real property and statutory Liens of
landlords and lessors which in each case do not materially impair the use of any
material Property;

 

(f) any Lien in favor of the United States of America or any department or
agency thereof, or in favor of any state government or political subdivision
thereof, or in favor of a prime contractor under a government contract of the
United States, or of any state government or any political subdivision thereof,
and, in each case, resulting from acceptance of partial, progress, advance or
other payments in the ordinary course of business under government contracts of
the United States, or of any state government or any political subdivision
thereof, or subcontracts thereunder and which do not materially impair the use
of such Property as currently being utilized by a Borrower or any Restricted
Subsidiary;

 

(g) any Lien securing any debt securities issued (including via exchange offer
and regardless of when issued) in the capital markets if and to the extent that
the Credit Party Obligations under this Agreement are concurrently secured by a
Lien equal and ratable with the Lien securing such debt securities;

 

114 

 



(h) Liens (i)(A) existing on the Closing Date securing industrial development
bonds and Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed $325,000,000 and (B) securing Refinancing Indebtedness in respect
of Indebtedness referenced in clause (i)(A) above and (ii) securing any
industrial development bonds or similar instruments with respect to which both
the debtor and the investor are Consolidated Companies;

 

(i) (i) Liens existing or deemed to exist in connection with any Permitted
Securitization Transaction, but only to the extent that any such Lien relates to
the applicable Securitization Assets or other accounts receivable and other
assets (together with related rights and proceeds) sold, contributed, financed
or otherwise conveyed or pledged pursuant to such transactions and (ii) Liens
existing or deemed to exist in connection with any inventory financing
arrangement so long as the fair market value of the inventory on which such
Liens exist pursuant to this subsection (i)(ii) does not exceed $250,000,000 at
any time;

 

(j) any interest of a lessor, licensor, sublessor or sublicensor (or of a
lessee, licensee, sublessee or sublicensee) under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases, licenses, subleases and sublicenses
not prohibited by this Agreement;

 

(k) any interest of title of an owner of equipment or inventory on loan or
consignment to, or subject to any title retention or similar arrangement with, a
Credit Party, and Liens arising from UCC financing statements (or equivalent
filings, registrations or agreements in foreign jurisdictions) relating to such
arrangements entered into in the ordinary course of business (but excluding any
general inventory financing);

 

(l) banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depositary institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or other funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by any Credit Party in excess of those required by
applicable banking regulations;

 

(m) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

 

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(o) Liens that are contractual rights of set-off not securing any Indebtedness;

 

(p) Liens (i) solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by any Credit Party in connection with a letter of
intent or purchase agreement for an Acquisition or other transaction not
prohibited hereunder and (ii) consisting of an agreement to dispose of any
Property in a disposition not prohibited hereunder, including customary rights
and restrictions contained in such an agreement;

 

(q) Liens on any Property of a Credit Party in favor of any other Credit Party
or Restricted Subsidiary;

 

115 

 



(r) any restriction or encumbrance with respect to the pledge or transfer of the
Capital Stock of any Joint Venture;

 

(s) Liens securing insurance premium financing arrangements;

 

(t) any Lien renewing, extending, refinancing or refunding any Lien permitted by
subsection (g) or (h) above; provided that (i) the Property covered thereby is
not increased, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 6.3;

 

(u) Liens on cash, deposits or other collateral granted in favor of the
Swingline Lender or the Issuing Lender to cash collateralize any Defaulting
Lender’s participation in Letters of Credit or Swingline Loans;

 

(v) Liens on cash or deposits granted to any Agent or Issuing Lender in
accordance with the terms of this Agreement to cash collateralize any of the
Credit Party Obligations; and

 

(w) other Liens in addition to those permitted by subsections (a) through (v)
above; provided that, at the time of incurrence of any Lien under this
subsection (w), the aggregate outstanding principal amount of all obligations
secured by such Lien (or in the case of Liens on inventory in connection with an
inventory financing arrangement, which Liens are not otherwise permitted by
subsection (i) of this Section 6.2, the fair market value of the inventory on
which such Liens exist) shall not exceed the Priority Debt Basket at such time
(determined prior to giving effect to the incurrence of such Lien).

 

6.3              Subsidiary Indebtedness.

 

The Borrowers will not permit any of their Restricted Subsidiaries (other than
the Borrowers and the Guarantors) to create, incur, assume or suffer to exist
any Indebtedness except:

 

(a) (A) Indebtedness existing as of the Closing Date underin respect of
industrial development bonds and Indebtedness of Foreign Subsidiaries in an
aggregate amount not to exceed $325,000,000 and (B) Refinancing Indebtedness in
respect of Indebtedness incurred under clause (A) above;

 

(b) Indebtedness of any Restricted Subsidiary owing to the Parent Borrower or
any Restricted Subsidiary;

 

(c) other Indebtedness (whether secured or unsecured); provided that (i) at the
time of incurrence of any Indebtedness under this subsection (c), the aggregate
principal amount of such Indebtedness does not exceed the Priority Debt Basket
at such time (determined prior to giving effect to the incurrence of such
Indebtedness) and (ii) for the avoidance of doubt, the Farm Credit Term Loan
Facility shall be considered Indebtedness incurred pursuant to this clause (c);

 

(d) Indebtedness and obligations owing under Hedging Agreements and/or Cash
Management Agreements so long as such Hedging Agreements and/or Cash Management
Agreements are not entered into for speculative purposes;

 

116 

 



(e) Guaranty Obligations of any Restricted Subsidiary in respect of Indebtedness
of the Parent Borrower or any other Restricted Subsidiary to the extent such
Indebtedness is permitted to exist or be incurred pursuant to this Section 6.3;

 

(f) obligations of any Restricted Subsidiary in connection with (i) any
Permitted Securitization Transaction to the extent such obligations constitute
Indebtedness and (ii) any inventory financing arrangements so long as the
aggregate principal amount of Indebtedness in respect thereof incurred under
this subsection (f)(ii) does not exceed $250,000,000 at any time outstanding;

 

(g) Indebtedness of any Restricted Subsidiary consisting of completion
guarantees, performance bonds, surety bonds or customs bonds incurred in the
ordinary course of business;

 

(h) Indebtedness owed to any Person (including obligations in respect of letters
of credit, bank guarantees and similar instruments for the benefit of such
Person) providing workers’ compensation, social security, health, disability or
other employee benefits or property, casualty or liability insurance, pursuant
to reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

 

(i) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;

 

(j) Indebtedness in respect of judgments that do not constitute an Event of
Default under Section 7.1(i);

 

(k) Indebtedness consisting of the financing of insurance premiums with the
providers of such insurance or their Affiliates; and

 

(l) Indebtedness created under this Agreement or any other Credit Document.

 

6.4              Merger and Sale of Assets.

 

The Borrowers will not, and will not permit any Restricted Subsidiary to,
dissolve, wind-up, merge, amalgamate or consolidate with any other Person or
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business or assets of the
Borrowers and their respective Restricted Subsidiaries (taken as a whole),
whether now owned or hereafter acquired (excluding any inventory or other assets
sold or disposed of in the ordinary course of business); provided that,
notwithstanding any of the foregoing limitations, the Borrowers and the
Restricted Subsidiaries may take the following actions:

 

(a) (i) if no Event of Default shall then exist or immediately thereafter will
exist, a Borrower may merge, amalgamate or consolidate with any Person so long
as (A) such Borrower is the surviving entity or (B) the surviving entity (the
“Successor Borrower”) (x) is organized under the laws of the United States or
any State thereof, (y) expressly assumes such Borrower’s obligations under this
Agreement and the other Credit Documents to which such Borrower is a party
pursuant to a supplement hereto or thereto, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent and (z) each Guarantor of
the Credit Party Obligations of such Borrower shall have confirmed that its
obligations hereunder in respect of such Credit Party Obligations shall apply to
the Successor Borrower’s obligations under this Agreement (it being understood
that, if the foregoing conditions in clauses (x) through (z) are satisfied, then
the Successor Borrower will automatically succeed to, and be substituted for,
such Borrower under this Agreement; provided, however, that such Borrower shall
have provided not less than five Business Days’ notice of any merger,
amalgamation or consolidation of such Borrower, and such Borrower or Successor
Borrower shall, promptly upon the request of the Administrative Agent or any
Lender, supply any documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations), (ii) any Restricted Subsidiary may merge, amalgamate or
consolidate with a Borrower if such Borrower is the surviving entity, (iii) any
Restricted Subsidiary (other than a Borrower) may merge, amalgamate or
consolidate with any other Person (other than a Borrower); provided that a
Restricted Subsidiary shall be the continuing or surviving entity and to the
extent such continuing or surviving Restricted Subsidiary assumes the
obligations under any Existing Senior Notes, such Restricted Subsidiary shall
become a Guarantor of the Credit Party Obligations and deliver an executed
Joinder Agreement and the documents required pursuant to Section 5.10(b), (iv)
any Restricted Subsidiary (other than a Borrower) may merge or amalgamate with
any Person that is not a Restricted Subsidiary in connection with a sale of
Property permitted under this Section 6.4, and (v) any Restricted Subsidiary
(other than a Borrower) may be dissolved so long as the property and assets of
such Restricted Subsidiary are transferred to the Parent Borrower or any other
Restricted Subsidiary;

 

117 

 



(c) any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its Property to (i) a Borrower, (ii) any Guarantor or (iii) any
Restricted Subsidiary of the Parent Borrower; provided that, with respect to
transfers described in clause (iii), upon completion of such transaction (A)
there shall exist no Default or Event of Default and (B) the Subsidiary to which
the Restricted Subsidiary’s Property is sold, leased, transferred or otherwise
disposed shall be a Restricted Subsidiary and, if such Restricted Subsidiary is
a Guarantor, a Guarantor;

 

(d) any Restricted Subsidiary (other than a Borrower) may liquidate or dissolve
if the Parent Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Parent Borrower and is not
materially disadvantageous to the Lenders;

 

(e) the Parent Borrower and its Restricted Subsidiaries may sell, transfer or
otherwise dispose of or wind down the Non-Core MWV Businesses; and

 

(f) the Parent Borrower and its Restricted Subsidiaries may consummate the
transactions contemplated by the Combination Agreement to occur on the Closing
Date (including the Combination).

 

ARTICLE VII
EVENTS OF DEFAULT

 

7.1              Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) Payments. A Borrower shall fail to make when due (including by mandatory
prepayment) any principal payment with respect to the Loans, or any Credit Party
shall fail to make any payment of interest, fee or other amount payable
hereunder within three (3) Business Days of the due date thereof; or

 

118 

 



(b) Covenants Without Notice. Any Credit Party shall fail to observe or perform
any covenant or agreement contained in Section 5.1 (as to maintenance of
existence of the Borrowers), subsections (g) and (h) of Section 5.7, Section
5.8, Section 5.9, Section 5.11 or Article VI; or

 

(c) Other Covenants. Any Credit Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Credit Document,
other than those referred to in subsections (a) and (b) of Section 7.1, and such
failure shall remain unremedied for thirty (30) days after the earlier of (i) a
Responsible Officer of a Credit Party obtaining knowledge thereof, or (ii)
written notice thereof shall have been given to the Parent Borrower by an Agent
or any Lender; or

 

(d) Representations. Any representation or warranty made or deemed to be made by
a Credit Party or by any of its officers under this Agreement or any other
Credit Document (including the Schedules attached hereto and thereto), or in any
certificate or other document submitted to the Agents or the Lenders by any such
Person pursuant to the terms of this Agreement or any other Credit Document,
shall be incorrect in any material respect when made or deemed to be made or
submitted; or

 

(e) Non-Payments of Other Indebtedness. Any Credit Party or any Restricted
Subsidiary shall fail to make when due (whether at stated maturity, by
acceleration, on demand or otherwise, and after giving effect to any applicable
grace period) any payment of principal of or interest on any Indebtedness (other
than the Credit Party Obligations) exceeding U.S.$150,000,000 individually or in
the aggregate; or

 

(f) Defaults Under Other Agreements. Any Credit Party or any Restricted
Subsidiary shall (i) fail to observe or perform within any applicable grace
period any covenants or agreements contained in any agreements or instruments
relating to any of its Indebtedness (other than the Credit Documents) the
principal amount of which exceeds U.S.$150,000,000 individually or in the
aggregate, or any other event shall occur if the effect of such failure or other
event is to accelerate, or to permit the holder of such Indebtedness or any
other Person to accelerate, the maturity of such Indebtedness; or (ii) breach or
default any Hedging Agreement and/or Cash Management Agreement (subject to any
applicable cure periods) the termination value owed by such Credit Party or
Restricted Subsidiary as a result thereof shall exceed U.S.$150,000,000 if the
effect of such breach or default is to terminate such Hedging Agreement or to
permit the applicable counterparty to such Hedging Agreement to terminate such
Hedging Agreement; provided that this clause (f) shall not apply to (x) any
secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) so long as such Indebtedness is paid or (y) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof not prohibited under
this Agreement; or

 

(g) Bankruptcy. Any Credit Party or any Material Subsidiary shall commence a
voluntary case concerning itself under the Bankruptcy Code or applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws; or makes a proposal to its
creditors or files notice of its intention to do so, institutes any other
proceeding under applicable law seeking to adjudicate it a bankrupt or an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or an involuntary case for bankruptcy is commenced against any Credit
Party or any Material Subsidiary and the petition is not controverted within
thirty (30) days, or is not dismissed within sixty (60) days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code), receiver,
receiver-manager, trustee or similar official under applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws is appointed for, or takes charge
of, all or any substantial part of the property of any Credit Party or any
Material Subsidiary; or a Credit Party or a Material Subsidiary commences
proceedings of its own bankruptcy or insolvency or to be granted a suspension of
payments or any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction, whether now or hereafter in effect, relating to
any Credit Party or any Material Subsidiary or there is commenced against any
Credit Party or any Material Subsidiary any such proceeding which remains
undismissed for a period of sixty (60) days; or any Credit Party or any Material
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or any Credit Party or
any Material Subsidiary suffers any appointment of any custodian, receiver,
receiver-manager, trustee or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of sixty (60) days;
or any Credit Party or any Material Subsidiary makes a general assignment for
the benefit of creditors; or any Credit Party or any Material Subsidiary shall
fail to pay, or shall state that it is unable to pay, or shall be unable to pay,
its debts generally as they become due; or any Credit Party or any Material
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or any Credit Party or any Material
Subsidiary shall by any act or failure to act indicate its consent to, approval
of or acquiescence in any of the foregoing; or any corporate action is taken by
any Credit Party or any Material Subsidiary for the purpose of effecting any of
the foregoing; or

 

119 

 



(h) ERISA. A Plan of a Credit Party or any Restricted Subsidiary or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates:

 

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Code or
Section 302 of ERISA for any plan year or a waiver of such standard is sought or
granted with respect to such Plan under applicable law, the terms of such Plan
or Section 412 of the Code or Section 302 of ERISA; or

 

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

 

(iii) results in a liability of a Credit Party or any Restricted Subsidiary
under applicable law, the terms of such Plan, or Title IV of ERISA, other than
liabilities for benefits in the ordinary course;

 

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or such Plan that would have a Material Adverse Effect;
or a Foreign Plan Event occurs that would have a Material Adverse Effect; or

 

(i) Money Judgment. Judgments or orders for the payment of money (net of any
amounts paid by an independent third party insurance company or surety or fully
covered by independent third party insurance or surety bond issued by a company
with an AM Best rating in one of the two highest categories as to which the
relevant insurance company or surety does not dispute coverage) in excess of
U.S.$150,000,000 individually or in the aggregate or otherwise having a Material
Adverse Effect shall be rendered against any Credit Party or any Restricted
Subsidiary, and such judgment or order shall continue unsatisfied (in the case
of a money judgment) and in effect for a period of thirty (30) days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement or otherwise); or

 

120 

 



(j) Default Under other Credit Documents; The Guaranty. (a) There shall exist or
occur any “Event of Default” as provided under the terms of any Credit Document,
or any Credit Document ceases to be in full force and effect or the validity or
enforceability thereof is disaffirmed by or on behalf of any Credit Party, or at
any time it is or becomes unlawful for any Credit Party to perform or comply
with its obligations under any Credit Document, or the obligations of any Credit
Party under any Credit Document are not or cease to be legal, valid and binding
on any Credit Party; or (b) without limiting the foregoing, the Guaranty or any
provision thereof shall cease to be in full force and effect or any Guarantor or
any Person acting by or on behalf of any Guarantor shall deny or disaffirm any
Guarantor’s obligations under the Guaranty; or

 

(k) Change in Control. A Change in Control shall occur; or

 

(l) Securitization Events. There shall occur any breach of any covenant by any
Credit Party, any Restricted Subsidiary or any Permitted Securitization
Subsidiary contained in any agreement relating to Permitted Securitization
Transaction causing or permitting the acceleration of the obligations thereunder
or requiring the prepayment of such obligations or termination of such
securitization program prior to its stated maturity or term; provided, however,
such breach shall not constitute an Event of Default unless any Credit Parties
shall have payment obligations or liabilities under such Permitted
Securitization Transaction that have had or are reasonably expected to have a
Material Adverse Effect.

 

7.2              Acceleration; Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent (or, where specified, the Multicurrency Agent) may, or upon
the request and direction of the Required Lenders shall, by written notice to
the Borrowers take any of the following actions (including any combination of
such actions):

 

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

(b) Acceleration; Demand. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations (including fees) of any and every kind owing by any Credit Party to
the Agents and/or any of the Lenders hereunder to be due and direct the Parent
Borrower to pay to the Administrative Agent cash collateral as security for the
LOC Obligations for subsequent drawings under then outstanding Letters of Credit
in an amount equal to 105% of the maximum amount which may be drawn under
Letters of Credit then outstanding, whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party.

 

(c) Enforcement of Rights. With respect to any of the Agents, exercise any and
all rights and remedies created and existing under the Credit Documents, whether
at law or in equity.

 

(d) Rights Under Applicable Law. With respect to any of the Agents, exercise any
and all rights and remedies available to the Agents or the Lenders under
applicable law.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
7.1(g) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Agents and/or any of the Lenders
hereunder automatically shall immediately become due and payable without
presentment, demand, protest or the giving of any notice or other action by the
Agents or the Lenders, all of which are hereby waived by the Credit Parties.

 



121 

 

ARTICLE VIII
AGENCY PROVISIONS

 

8.1              Appointment.

 

Each Lender hereby irrevocably designates and appoints Wells Fargo as the
Administrative Agent of such Lender under this Credit Agreement and Wells Fargo
and/or any of its designated Affiliates, as the Multicurrency Agent under this
Credit Agreement, and each such Lender irrevocably authorizes Wells Fargo, as
the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Credit Agreement and to exercise such powers and
perform such duties as are expressly delegated to the Agents by the terms of
this Credit Agreement, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Credit Agreement, none of the Agents shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against any Agent.

 

8.2              Delegation of Duties.

 

Anything herein to the contrary, notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Multicurrency Agent, a Lender or the Issuing Lender hereunder.

 

Each of the Agents may execute any of its duties under this Credit Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Agents shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care. Without limiting the
foregoing, each Agent may appoint one of its Affiliates as its agent to perform
its functions hereunder relating to the advancing of funds to the Borrowers and
distribution of funds to the Lenders and to perform other functions of the
Agents hereunder.

 

8.3              Exculpatory Provisions.

 

The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents. Without limiting the generality
of the foregoing, the Agents:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agents are
required to exercise as directed in writing by the Required Lenders or Required
Multicurrency Lenders, as applicable (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable law; and

 

122 

 



(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Multicurrency Agent or any of their Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders or Required Multicurrency
Lenders, as applicable, (or such other number or percentage of the Lenders as
shall be necessary, or as the applicable Agent or Agents shall believe in good
faith shall be necessary, under the circumstances as provided in Sections 9.1
and 7.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction pursuant to a
final non-appealable judgment.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agents.

 

8.4              Reliance by Agents.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, each Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless such Agent shall have received notice to the
contrary from such Lender or the Issuing Lender prior to the making of such Loan
or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

8.5              Notice of Default.

 

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received notice from
a Lender or the Parent Borrower referring to this Credit Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that an Agent receives such a notice, such Agent shall
give prompt notice thereof to the other Agents and the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until an Agent shall have received such directions, such Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders except to the extent that this Credit Agreement
expressly requires that such action be taken, or not taken, only with the
consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.

 

123 

 



8.6              Non-Reliance on Agents and Other Lenders.

 

Each Lender expressly acknowledges that none of the Agents nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representation or warranty to it and that no act by an Agent hereinafter
taken, including any review of the affairs of the Credit Parties, shall be
deemed to constitute any representation or warranty by the Agents to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon the Agents or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement. Each Lender
also represents that it will, independently and without reliance upon the Agents
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Credit Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by an Agent
hereunder, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Credit Parties which may come into the possession of such Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

8.7              Agents in Their Individual Capacity.

 

Each of the Agents and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties as though
such Agent were not an Agent hereunder. With respect to its Loans made or
renewed by it and any Note issued to it, each Agent shall have the same rights
and powers under this Credit Agreement as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

8.8              Successor Agent; Issuing Lender; Swingline Lender.

 

Any Agent may resign as such Agent upon thirty (30) days’ prior notice to the
Parent Borrower and the Lenders. If an Agent shall resign as such Agent under
this Credit Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Parent Borrower (so long as no Event of
Default has occurred and is continuing), whereupon such successor agent shall
succeed to the rights, powers and duties of the resigning Agent, and the term
“Administrative Agent” or “Multicurrency Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the resigning
Agent’s rights, powers and duties as an Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Credit Agreement or any holders of the Notes or Credit Party
Obligations; provided that the Multicurrency Agent may, at its option and at any
time, assign its rights, powers and duties to the Administrative Agent upon
notice to the Parent Borrower and the Lenders. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the resigning Agent gives notice of
its resignation, then the resigning Agent may on behalf of the Lenders and the
Issuing Lender, appoint a successor Agent, which successor Agent shall be
approved by the Parent Borrower; provided that if the resigning Agent shall
notify the Parent Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the resigning Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the resigning Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section.

 

124 

 



Any resignation by any Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

After any retiring Agent’s resignation as an Agent, Issuing Lender or Swingline
Lender, the provisions of this Article VIII and Section 9.5 shall inure to its
benefit (and the benefit of its sub-agents and Related Parties) as to any
actions taken or omitted to be taken by it while it was an Agent, Issuing Lender
or Swingline Lender under this Credit Agreement.

 

Any Issuing Lender or Swingline Lender shall be entitled to resign such role
upon thirty (30) days’ prior notice to the Parent Borrower and the Lenders so
long as a successor acceptable to the Parent Borrower will take its place (such
consent to a successor by the Parent Borrower not to be unreasonably withheld).
Any such successor shall become an Issuing Lender or Swingline Lender hereunder
as if it were listed as such in this Agreement without further action.

 

8.9              Patriot Act Notice.

 

(a)                Each Lender and each Agent (for itself and not on behalf of
any other party) hereby notifies the Credit Parties that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party, and other information that will allow
such Lender or such Agent, as applicable, to identify such Credit Party in
accordance with the Patriot Act.

 

(b)               Each Lender and each Agent (for itself and not on behalf of
any other party) hereby notifies the Credit Parties that, pursuant to the
requirements of the Canadian AML Acts, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party, information concerning its direct and
indirect holders of equity interests and other Persons exercising control over
it, and its and their respective directors and officers, and other information
that will allow such Lender or such Agent, as applicable, to identify such
Credit Party in accordance with the Canadian AML Acts.

 

8.10          Guaranty Matters.

 

(a)                The Lenders and Issuing Lender irrevocably authorize and
direct each of the Agents and without any consent or action by any Lender:

 

(i)               to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder; and

 

125 

 



(ii)               in the case of the Guaranty of RockTenn, to release the
Guaranty of RockTenn when all Existing RockTenn Senior Notes have been redeemed,
repurchased or defeased (including any refinancing or replacement of such
Indebtedness with Indebtedness of the Parent Borrower); and

 

(iii)               in the case of the Guaranty of MWV, to release the Guaranty
of MWV when all Existing MWV Notes have been redeemed, repurchased or defeased
(including any refinancing or replacement of such Indebtedness with Indebtedness
of the Parent Borrower).

 

(b)               Immediately upon the occurrence of any event set forth in
paragraph (a) of this Section 8.10, the applicable Guaranty shall automatically
be released.

 

(c)                In connection with a release pursuant to this Section 8.10,
the applicable Agent shall promptly execute and deliver to the applicable Credit
Party, at the Parent Borrower’s expense, all documents that the applicable
Credit Party shall reasonably request to evidence such release. Upon request by
an Agent at any time, the Required Lenders or the Required Multicurrency
Lenders, as the case may be, will confirm in writing such Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 8.10; provided, however, that the applicable Agent may not decline to
release any guarantee pursuant to this Section 8.10 due to the absence of any
such confirmation.

 

8.11          Withholding.

 

To the extent required by any applicable law (as determined in good faith by the
Agent), the applicable Agent may withhold from any payment to any Lender under
any Credit Document an amount equal to any applicable withholding Tax. If the
IRS or any other Governmental Authority asserts a claim that the Agent did not
properly withhold Tax from any amount paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the applicable
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify and hold
harmless such Agent (to the extent that such Agent has not already been
reimbursed by the Credit Parties and without limiting or expanding the
obligation of the Credit Parties to do so) for all amounts paid, directly or
indirectly, by such Agent as Tax or otherwise, including any penalties,
additions to Tax or interest thereon, together with all expenses incurred,
including legal expenses and any out-of-pocket expenses, whether or not such Tax
was correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the applicable Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes each Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due to such Agent under this Section 8.11.
The agreements in this Section 8.11 shall survive the resignation and/or
replacement of the Agents, any assignment of rights by, or the replacement of a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. For the avoidance of doubt,
for purposes of this Section 8.11, the term Lender shall include the Swingline
Lender and any Issuing Lender.

 

ARTICLE IX
MISCELLANEOUS

 

9.1              Amendments and Waivers.

 

Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section. The Required Lenders may, or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrowers written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the
Borrowers hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided that no such waiver and no such
amendment, waiver, supplement, modification or release shall:

 

126 

 



(i)               change the currency in which a Lender’s or a Voting
Participant’s Commitment is funded or in which payments are made, reduce the
amount or extend the scheduled date of maturity of any Loan or Note or any
installment thereon, or reduce the stated rate of any interest or fee payable
hereunder (except in connection with a waiver of interest at the increased
post-default rate or as a result of any change in the definition of “Leverage
Ratio” or any component thereof) or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s or
Voting Participant’s Commitment, in each case without the written consent of
each Lender directly affected thereby; or

 

(ii)               amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of Required Lenders, Required
Multicurrency Lenders or Required Revolving Lenders, without the written consent
of each Lender directly affected thereby; or

 

(iii)               amend, modify or waive any provision of Article VIII without
the written consent of the then Agents; or

 

(iv)               release all or substantially all of the Guarantors from their
obligations under the Guaranty (other than as permitted hereunder) or all or
substantially all of the value of the Guaranty provided by all of the
Guarantors, without the written consent of all the Lenders; or

 

(v)               amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of the Required Lenders or of all Lenders as
appropriate; or

 

(vi)               amend or modify the definition of “Credit Party Obligations”,
“Canadian Obligations”, “Foreign Subsidiary Borrower Obligations” or “U.S.
Obligations” to delete or exclude any obligation or liability or any Person
described therein without the written consent of each Lender directly affected
thereby; or

 

(vii)               amend, modify or waive the order in which Credit Party
Obligations are paid in Section 2.15(b) or (c) without the written consent of
each Lender directly affected thereby; or

 

(viii)               amend, modify or waive any (A) provision of Sections 2.2 or
2.3 without the consent of the Required Multicurrency Lenders, or (B) any
provision of Section 2.7 without the consent of the Canadian Swingline Lender
and Required Revolving Lenders; or

 

(ix)               amend, modify or waive (A) any provision of Section 2.1
without the consent of the Required Revolving Lenders, (B) any provision of
Section 2.6 without the consent of the U.S. Swingline Lender and Required
Revolving Lenders, or (C) any provision of Section 2.8 without the consent of
the Issuing Lender and Required Revolving Lenders; or

 

(x)               amend, modify or waive any provision of Section 4.2 without
the consent of the Required Revolving Lenders and prior to the Delayed Draw
Termination Date, Delayed Draw Term Loan Lenders holding a majority of the
aggregate principal amount of Delayed Draw Term Loans and Delayed Draw Term Loan
Commitments; or

 

127 

 



(xi)               subordinate the Commitments and Loans to any other
Indebtedness without the written consent of all Lenders;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of an Agent under any Credit Document shall in any event be effective,
unless in writing and signed by the applicable Agent in addition to the Lenders
required hereinabove to take such action. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except those affecting it
referred to in clause (i) above.

 

Notwithstanding anything in any Credit Document to the contrary, under no
circumstances shall any Hedging Agreement Provider or Cash Management Bank have
any voting rights under the Credit Documents.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the other Credit Parties, the Agents and all future
holders of the Notes or Credit Party Obligations. In the case of any waiver, the
Borrowers, the other Credit Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the outstanding
Loans and Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9 and Section
8.10); provided, however, that the Administrative Agent will provide written
notice to the Borrowers of any such amendment, modification or waiver. In
addition, notwithstanding the foregoing, this Agreement and any other Credit
Document may be amended by an agreement in writing entered into by the Parent
Borrower and the Administrative Agent to cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, any Swingline Lender or the Issuing Lender stating
that it objects to such amendment.

 

In addition, notwithstanding any of the foregoing to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrowers and the Lenders providing the relevant Replacement Term Loan to
permit the refinancing of all outstanding amounts under the Term Loans
(“Refinanced Term Loan”) with a replacement term loan tranche denominated in
Dollars (“Replacement Term Loan”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loan shall not exceed the aggregate
principal amount of such Refinanced Term Loan, (b) the weighted average life to
maturity of such Replacement Term Loan shall not be shorter than the weighted
average life to maturity of such Refinanced Term Loan at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Term Loans)
and (c) all other terms (other than interest rate margins) applicable to such
Replacement Term Loan shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loan than those applicable to such
Refinanced Term Loan, except to the extent necessary to provide for covenants
and other terms applicable to any period after the Latest Maturity Date in
effect immediately prior to such refinancing.

 

128 

 



Notwithstanding anything in this Credit Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including amendments to this Section 9.1) or any of the other Credit
Documents or to enter into additional Credit Documents as the Administrative
Agent reasonably deems appropriate in order to effectuate the terms of Section
2.3(a), Section 2.26 (including as applicable, (1) to permit the Incremental
Term Loans and the Incremental Revolving Commitment Increases to share ratably
in the benefits of this Credit Agreement and the other Credit Documents, (2) to
include the Incremental Term Loan Commitments and the Incremental Revolving
Commitment Increase, as applicable, or outstanding Incremental Term Loans and
outstanding Incremental Revolving Commitment Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Lenders, as
applicable or (ii) similar required lender terms applicable thereto), Section
2.27 or Section 2.28; provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s U.S. Revolving Commitment Percentage or Multicurrency Revolving
Commitment Percentage, in each case, without the written consent of such
affected Lender and (3) to include Multicurrency Revolving Commitments in
additional Multicurrency Alternative Currencies on the terms of Section 2.26;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment or any increase in any Lender’s U.S. Revolving
Commitment Percentage or Multicurrency Revolving Commitment Percentage, in each
case, without the written consent of such affected Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
solely with respect to approving the terms of any such bankruptcy reorganization
plan and (B) the Required Lenders may consent to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding.

 

The Borrowers shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) any Lender that fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 9.1, so long as the consent of the Required Lenders
(or, in the case of any proposed amendment, modification, termination, waiver or
consent that requires the approval of a class of Lenders, of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments in respect
of such class) shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (3) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent and together with all other replacement financial
institutions is sufficient to pass the proposed amendment, modification,
termination, waiver or consent, (4) the Borrowers shall be liable to such
replaced Lender under Section 2.20 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (5) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (6) the Borrowers shall pay to the replaced Lender all additional
amounts (if any) required pursuant to Section 2.18, 2.19 or 2.21, as the case
may be, (7) the Borrowers provide at least three (3) Business Days’ prior notice
to such replaced Lender, and (8) any such replacement shall not be deemed to be
a waiver of any rights that the Borrowers, the Administrative Agent or any other
Lender shall have against the replaced Lender. In the event any replaced Lender
fails to execute the agreements required under Section 9.6 in connection with an
assignment pursuant to this Section 9.1, the Borrowers may, upon two (2)
Business Days’ prior notice to such replaced Lender, execute such agreements on
behalf of such replaced Lender. A Lender shall not be required to be replaced
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such replacement cease to
apply.

 

129 

 



If at any time the Farm Credit Term Loan Facility or any other Credit Document
(as defined in the Farm Credit Term Loan Facility), or the documentation for any
replacement credit facilities therefor, includes (a) representations and
warranties, covenants or events of default (including related definitions) in
favor of a Lender (as defined in the Farm Credit Term Loan Facility), or lender
under any such replacement credit facilities, that are not provided for in this
Agreement or the other Credit Documents, (b) representations and warranties,
covenants or events of default (including related definitions) in favor of a
Lender (as defined in the Farm Credit Term Loan Facility), or lender under any
such replacement credit facilities, that are more restrictive than the same or
similar provisions provided for in this Agreement and the other Credit Documents
and/or (c) requirements for the Farm Credit Term Loan Facility to be secured by
collateral or guaranteed by Domestic Subsidiaries of the Parent Borrower that
are not already Guarantors (any or all of the foregoing, collectively, the “Most
Favored Lender Provisions”) (in the case of each of the Most Favored Lender
Provisions, other than any differences between the Farm Credit Term Loan
Facility and the other Credit Documents (as defined in the Farm Credit Term Loan
Facility), on the one hand, and this Agreement and the other Credit Documents,
on the other hand, existing as of the Closing Date (or otherwise consistent with
such differences)), then (i) such Most Favored Lender Provisions shall
immediately and automatically be deemed incorporated into this Agreement and the
other Credit Documents as if set forth fully herein and therein, mutatis
mutandis, and no such incorporated provision may thereafter be waived, amended
or modified except pursuant to the provisions of this Section 9.1, and (ii) the
Borrowers and the Guarantors shall promptly, and in any event within five (5)
days after entering into any such Most Favored Lender Provisions, so advise the
Administrative Agent in writing. Thereafter, upon the request of the Required
Lenders, the Borrowers and the Guarantors shall enter into an amendment to this
Agreement and, if applicable, the other Credit Documents evidencing the
incorporation of such Most Favored Lender Provisions, it being agreed that any
failure to make such request or to enter into any such amendment shall in no way
qualify or limit the incorporation described in clause (i) of the immediately
preceding sentence.

 

9.2              Notices.

 

(a)                All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
other electronic communications as provided below), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made (a)
when delivered by hand, (b) when transmitted via facsimile to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case addressed as follows in the case of the Borrowers, the other Credit
Parties, the Agents, and the Lenders, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes and Credit Party Obligations:

 

if to any of the Credit Parties

 

c/o WestRock Company
504 Thrasher Street, N.W.
Norcross, Georgia 30071-1956
Attention: Chief Financial Officer
Telecopier: (770) 263-3582
Telephone: (678) 291-7700

 

130 

 



With a copy to:

 

WestRock Company
504 Thrasher Street, N.W.
Norcross, Georgia 30071-1956
Attention: General Counsel
Telecopier: (770) 263-3582
Telephone: (678) 291-7456

 

if to the Administrative Agent or the Multicurrency Agent:

 

Wells Fargo Bank, National Association
MAC D1109-019
1525 W. W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telecopier: (704) 590-2703
Telephone: (704) 590-3481

E-mail address: agencyservices.requests@wellsfargo.com.

 

With a copy to:

 

Wells Fargo Bank, National Association
MAC G0185-061
7000 Central Parkway, Suite 600
Atlanta, GA 30328
Attention: Karen McClain, Portfolio Management
Telecopier: (770) 551-4643
Telephone: (770) 551-4662

E-mail address: karen.mcclain@wellsfargo.com

 

If to any Lender: To the address set forth on the Register

 

(b)               Notices and other communications to the Lenders or the Agents
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
applicable Agent. The Agents or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Notwithstanding the foregoing, notices, requests and demands delivered pursuant
to the requirements of Article II shall be deemed to have been duly given or
made when transmitted via e-mail to the e-mail address of the Administrative
Agent or Multicurrency Agent, as applicable, set forth in Section 9.2(a).

 

Unless the Agents otherwise prescribe, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

131 

 



9.3              No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the Agents or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

9.4              Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations (other than contingent indemnity
obligations) have been paid in full (or, in the case of any Letter of Credit,
cash collateralized, backstopped or replaced in a manner reasonably satisfactory
to the Issuing Lender).

 

9.5              Payment of Expenses.

 

(a)                Costs and Expenses. The Credit Parties shall pay (i) all
reasonable, documented out-of-pocket expenses incurred by the Agents and their
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Agents) in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, documented out-of-pocket expenses incurred by
the Issuing Lender and each Swingline Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or Swingline Loan or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Agents, each Lender, the Issuing Lender and the Swingline Lenders (including
the fees, charges and disbursements of counsel for any of the Agents, Lenders,
Issuing Lender and Swingline Lenders), and all fees and time charges for
attorneys who may be employees of any of the Agents, Lenders, Issuing Lender and
Swingline Lenders, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Credit Documents, Loans or Letters of Credit.

 

132 

 



(b)               Indemnification by the Credit Parties. The Credit Parties
shall indemnify the Agents (and any sub-agent thereof), each Lender, the Issuing
Lender and the Swingline Lenders, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of one firm of counsel for all such Indemnitees, taken as a whole, and, if
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all such Indemnitees, taken as a whole (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Parent Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Indemnitee
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected Indemnitee) incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrowers or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release or threat of Release of Hazardous Substances on,
at, under or from any property owned, leased or operated by any Credit Party or
any of its Subsidiaries, or any liability under Environmental Law related in any
way to any Credit Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (1) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (2) a claim brought by the Parent Borrower or any Subsidiary
against such Indemnitee for material breach in bad faith of such Indemnitee’s
obligations hereunder or (B) result from a proceeding that does not involve an
act or omission by the Parent Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than claims against
any arranger, bookrunner or agent hereunder in its capacity or in fulfilling its
roles as an arranger, bookrunner or agent hereunder or any similar role with
respect to the credit facilities hereunder). Notwithstanding the foregoing, (x)
this Section 9.5(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim and (y)
none of the Canadian Credit Parties or the Foreign Subsidiary Borrowers shall be
required to provide any indemnification under this Section 9.5(b) with respect
to any obligation of any U.S. Credit Party.

 

(c)                Reimbursement by Lenders. To the extent that the Credit
Parties for any reason fail to indefeasibly pay any amount required under
subsections (a) or (b) of this Section to be paid by it to the Agents (or any
sub-agent thereof), the Issuing Lender, any Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to such Agent
(or any such sub-agent), the Issuing Lender, such Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought and based on the aggregate principal amount of all Loans and unused
Commitments then outstanding) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent (or
any such sub-agent), the Issuing Lender or such Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for an
Agent (or any such sub-agent), Issuing Lender or Swingline Lender in connection
with such capacity and only the Multicurrency Revolving Lenders shall have any
obligation to make any payment to the Multicurrency Agent pursuant to this
Section 9.5(c). The agreements in this Section 9.5(c) shall survive the
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder.

 

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Credit Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the
transmission of any information or other materials through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.

 

133 

 



(e)                Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.

 

9.6              Successors and Assigns; Participations; Purchasing Lenders.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrowers nor any other Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Agents and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)               Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than U.S.$10,000,000, in the case of any
assignment in respect of a revolving facility, or U.S.$1,000,000, in the case of
any assignment in respect of a term facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Parent Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided that the Parent Borrower shall be deemed to have
given its consent ten (10) Business Days after the date written notice thereof
has been delivered by the assigning Lender (through the Administrative Agent) of
an assignment under a term facility unless it shall object thereto by written
notice to the Administrative Agent prior to such tenth (10th) Business Day.

 

134 

 



(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Types on
a non-pro rata basis.

 

(iii)               Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A) the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the primary
syndication of the Loans has not been completed as determined in good faith by
Wells Fargo; provided, that the Parent Borrower shall be deemed to have
consented to any such assignment with respect to a term facility unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) a
Revolving Commitment or (ii) a Term Loan, a Delayed Draw Term Loan Commitment or
an Incremental Term Loan Commitment to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund;

 

(C) the consent of the Multicurrency Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Multicurrency Revolving Commitment; and

 

(D) the consent of the Issuing Lender and the applicable Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Revolving Commitment.

 

(iv)               Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of U.S.$3,500 (unless
waived by the Administrative Agent in its sole discretion) and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)               No Assignment to a Credit Party. No such assignment shall be
made to any Credit Party or any of Credit Party’s Affiliates or Subsidiaries.

 

(vi)               No Assignment to Natural Persons and Disqualified
Institutions. No such assignment shall be made to a natural person or a
Disqualified Institution on the most recent list of Disqualified Institutions
made available to the Lenders at the request of the Parent Borrower prior to the
date of such assignment.

 

(vii)               Multicurrency Assignments. A Multicurrency Revolving Lender
and a Canadian Revolving Lender may only assign Multicurrency Revolving
Commitments, Canadian Revolving Loans and Multicurrency Alternative Currency
Revolving Loans to an entity that is able to fulfill all obligations of a
Multicurrency Revolving Lender and a Canadian Revolving Lender under the terms
of this Agreement (including the obligation to make Loans in any Multicurrency
Alternative Currency) in accordance with the requirements of applicable law.

 

135 

 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

No Agent shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices in Charlotte, North Carolina a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and, with respect to itself, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrowers, the Issuing Lender, the Swingline
Lenders or the Agents, sell participations to any Person (other than a natural
person or any Credit Party or any Credit Party’s Affiliates or Subsidiaries or
any Disqualified Institution on the most recent list of Disqualified
Institutions made available to the Lenders at the request of the Parent Borrower
prior to the date of such assignment) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the Lenders, Issuing Lender and Swingline Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to subsection (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.19 and 2.21 (subject to the
requirements and limitations of such Sections and Section 2.23 and it being
understood that a Participant shall be required to deliver the documentation
required under Section 2.21(d) to only the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive (absent manifest
error) and such Lender (and the Borrower, to the extent that the Participant
requests payment from the Borrower) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. The
portion of the Participant Register relating to any Participant requesting
payment from the Borrowers under the Credit Documents shall be made available to
the Borrowers upon reasonable request. Except as provided in the preceding
sentence, a Lender shall not be required to disclose its Participant Register to
the Borrowers or any other Person except to the extent required in connection
with a Tax audit or inquiry to establish that the Loans hereunder are in
registered form for U.S. federal income tax purposes.

 

136 

 



Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation in a minimum amount of $7,000,000,
(ii) has been designated as a “Voting Participant” in a notice (a “Voting
Participant Notice”) sent by the relevant Lender to the Administrative Agent and
(iii) receives, prior to becoming a “Voting Participant,” the consent of the
Administrative Agent, the Parent Borrower, the Multicurrency Agent, the
applicable Swingline Lender and the Issuing Lender (each such consent to be
required only to the extent and under the circumstances it would be required if
such Voting Participant were to become a Lender pursuant to an assignment in
accordance with clause (b)) (a “Voting Participant”), shall be entitled to vote
as if such Voting Participant were a Lender on all matters subject to a vote by
the Lenders and the voting rights of the selling Lender shall be correspondingly
reduced, on a U.S. Dollar-for-U.S. Dollar (or Dollar Amount-for-Dollar Amount)
basis. Each Voting Participant Notice shall include, with respect to each Voting
Participant, the information that would be included by a prospective Lender in
an Assignment and Assumption. Notwithstanding the foregoing, each Farm Credit
Lender designated as a Voting Participant in Schedule 9.6 hereto shall be a
Voting Participant without delivery of a Voting Participant Notice and without
the prior written consent of the Parent Borrower, the Administrative Agent, the
Multicurrency Agent, the applicable Swingline Lender and the Issuing Lender. The
selling Lender and the Voting Participant shall notify the Administrative Agent
and the Borrower within three (3) Business Days of any termination, reduction or
increase of the amount of such participation. The Parent Borrower, the
Multicurrency Agent and the Administrative Agent shall be entitled to
conclusively rely on information contained in Voting Participant Notices and all
other notices delivered pursuant hereto. The voting rights of each Voting
Participant are solely for the benefit of such Voting Participant and shall not
inure to any assignee or participant of such Voting Participant that is not
itself a Voting Participant.

 

(e)                Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Sections 2.19 and 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the applicable Borrower’s prior written consent or
the entitlement to a greater payment results from a change in law after the date
such Participant became a participant.

 

(f)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

137 

 



9.7              Adjustments; Set-off.

 

(a)                If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender or any such Affiliate to or for the credit or the
account of any Borrower or any other Credit Party against any and all of the
obligations of such Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Credit Document to such Lender or the Issuing
Lender, irrespective of whether or not such Lender or the Issuing Lender shall
have made any demand under this Agreement or any other Credit Document and
although such obligations of such Borrower or such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender or their respective Affiliates may have. Each Lender and the
Issuing Lender agrees to notify the Parent Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

(b)               If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the applicable Agent of such fact, and (ii) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the applicable Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them, provided that:

 

(i)               if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(ii)               the provisions of this subsection shall not be construed to
apply to (A) any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this subsection shall apply).

 

(c)                Each Credit Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

9.8              Table of Contents and Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 

138 

 



9.9              Counterparts; Electronic Execution.

 

(a)                This Credit Agreement may be executed by one or more of the
parties to this Credit Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same agreement.

 

(b)               The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

9.10          Severability.

 

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.11          Integration.

 

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrowers, the Agents and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Agents, the Borrowers or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Credit Documents.

 

9.12          Governing Law.

 

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT AS OTHERWISE
PROVIDED THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.13          Consent to Jurisdiction and Service of Process.

 

Each of the Borrowers and each other Credit Party and each other party hereto
irrevocably and unconditionally submits, for itself and its property, with
respect to this Credit Agreement, any Note or any of the other Credit Documents
and all judicial proceedings in respect thereof to the exclusive jurisdiction of
the courts of the State of New York in New York County in the Borough of
Manhattan or, if under applicable law exclusive jurisdiction is vested in the
federal courts, the United States District Court for the Southern District of
New York (and appellate courts thereof), and, by execution and delivery of this
Credit Agreement, each of the Borrowers and the other Credit Parties (i)
accepts, for itself and in connection with its properties, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Credit Agreement, any Note or any other Credit Document
from which no appeal has been taken or is available; (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court; and (iii) agrees that it will not bring
or support any action, cause of action, claim, cross-claim or third-party claim
of any kind or description, whether in law or in equity, whether in contract or
in tort or otherwise, against any person in any way relating to this Credit
Agreement, any Note or any other Credit Document in any forum other than the
Supreme Court of the State of New York in New York County in the Borough of
Manhattan or, if under applicable law exclusive jurisdiction is vested in the
federal courts, the United States District Court for the Southern District of
New York (and appellate courts thereof). Each of the Borrowers and the other
Credit Parties irrevocably agrees that all service of process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by each of the Borrowers and the
other Credit Parties to be effective and binding service in every respect. Each
of the Borrowers, the Agents and the Lenders irrevocably waives any objection,
including any objection to the laying of venue based on the grounds of forum non
conveniens which it may now or hereafter have to the bringing of any such action
or proceeding in any such jurisdiction.

 

139 

 



9.14          Confidentiality.

 

Each of the Agents, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives who shall
maintain the confidential nature of such Information, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case such
Agent, such Lender or the Issuing Lender shall promptly notify the Parent
Borrower in advance to the extent lawfully permitted to do so and practicable),
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document, Guaranteed Hedging
Agreement or Guaranteed Cash Management Agreement or any action or proceeding
relating to this Agreement, any other Credit Document, Guaranteed Hedging
Agreement or Guaranteed Cash Management Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (ii) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund or (v) any third-party service provider
that (x) provides audit, regulatory or risk management services to the
Administrative Agent or any of the Lenders or (y) provides services to the
Administrative Agent or any of the Lenders in connection with the administration
of this Agreement, the other Credit Documents and the Commitments (in each case,
it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (h) with the consent of the Parent Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Credit Parties that is not,
to such Agent’s, Lender’s or Issuing Lender’s knowledge, subject to a
confidentiality obligation to the Parent Borrower or any of its Affiliates with
respect to such Information. For purposes of this Section, “Information” means
all information received from any Credit Party or any Subsidiary thereof
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

140 

 



9.15          Acknowledgments.

 

Each of the Borrowers and the other Credit Parties each hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

 

(b) neither any Agent nor any Lender has any fiduciary relationship with or duty
to the Borrowers or any other Credit Party arising out of or in connection with
this Credit Agreement and the relationship between the Agents and the Lenders,
on one hand, and the Borrowers and the other Credit Parties, on the other hand,
in connection herewith is solely that of debtor and creditor;

 

(c) each Agent, each Lender and their respective Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates; and

 

(c) no joint venture exists among the Lenders or among the Borrowers and the
Lenders.

 

9.16          Waivers of Jury Trial.

 

THE BORROWERS, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT, THE
MULTICURRENCY AGENT, THE ISSUING LENDER AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.17          Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent or the
Multicurrency Agent, as applicable, could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of the Borrowers in respect of any such sum due from it to
any Agent or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by such Agent or
such Lender of any sum adjudged to be so due in the Judgment Currency, such
Agent or such Lender may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to any Agent
or any Lender in the Agreement Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment, to indemnify such Agent or
such Lender or the Person to whom such obligation was owing against such loss.
If the amount of the Agreement Currency so purchased is greater than the sum
originally due to any Agent or any Lender in such currency, such Agent or such
Lender agrees to return the amount of any excess to the Borrowers (or to any
other Person who may be entitled thereto under applicable law).

 

141 

 



9.18          Subordination of Intercompany Debt.

 

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations. Notwithstanding any provision
of this Agreement to the contrary, so long as no Event of Default has occurred
and is continuing, the Credit Parties may make and receive payments with respect
to the Intercompany Debt to the extent otherwise permitted by this Agreement;
provided, that in the event of and during the continuation of any Event of
Default, no payment shall be made by or on behalf of any Credit Party on account
of any Intercompany Debt other than payments to a Borrower. In the event that
any Credit Party other than a Borrower receives any payment of any Intercompany
Debt at a time when such payment is prohibited by this Section 9.18, such
payment shall be held by such Credit Party, in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to, the
Administrative Agent.

 

9.19          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)               the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

ARTICLE X
GUARANTY OF PARENT BORROWER OBLIGATIONS

 

10.1          The Guaranty.

 

In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Guaranteed Hedging Agreement and any Cash
Management Bank to enter into any Guaranteed Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the U.S. Guarantors from the Extensions of Credit hereunder,
under any Guaranteed Hedging Agreement and under any Guaranteed Cash Management
Agreement, each of the U.S. Guarantors hereby agrees with the Agents and the
Lenders as follows: such U.S. Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all U.S. Obligations. If any or all of U.S. Obligations
become due and payable hereunder or under any Guaranteed Hedging Agreement or
under any Guaranteed Cash Management Agreement, each U.S. Guarantor
unconditionally promises to pay such U.S. Obligations to the Agents, the
Lenders, the Hedging Agreement Providers, the Cash Management Banks or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Agents or the Lenders in collecting any of such U.S.
Obligations.

 

142 

 



Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a U.S. Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including because
of any applicable state, federal or provincial law relating to fraudulent
conveyances or transfers) then the obligations of each such U.S. Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including the
Bankruptcy Code).

 

10.2          Bankruptcy.

 

Additionally, each of the U.S. Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all U.S. Obligations to
the Lenders, any Cash Management Bank and any Hedging Agreement Provider whether
or not due or payable by the Parent Borrower upon the occurrence of any of the
events specified in Section 7.1(g), and unconditionally promises to pay such
U.S. Obligations to the Administrative Agent for the account of the Lenders, to
any such Cash Management Bank and to any such Hedging Agreement Provider, or
order, on demand, in lawful money of the United States upon any such occurrence.
Each of the U.S. Guarantors further agrees that to the extent that the Parent
Borrower or a U.S. Guarantor shall make a payment or a transfer of an interest
in any property to any Agent, any Lender, any Cash Management Bank or any
Hedging Agreement Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Parent Borrower or a
U.S. Guarantor, the estate of the Parent Borrower or a U.S. Guarantor, a
trustee, receiver or any other party under any bankruptcy law, state, provincial
or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

10.3          Nature of Liability.

 

The liability of each U.S. Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the U.S. Obligations whether executed by
any such U.S. Guarantor, any other guarantor or by any other party, and no U.S.
Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Parent Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the U.S. Obligations, or
(c) any payment on or in reduction of any such other guaranty or undertaking, or
(d) any dissolution, termination or increase, decrease or change in personnel by
the Parent Borrower, or (e) any payment made to any Agent, any Lender, any Cash
Management Bank or any Hedging Agreement Provider on the U.S. Obligations which
such Agent, such Lender, such Cash Management Bank or such Hedging Agreement
Provider repays the Parent Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the U.S. Guarantors waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding.

 

143 

 



10.4          Independent Obligation.

 

The obligations of each U.S. Guarantor hereunder are independent of the
obligations of any other U.S. Guarantor or the Parent Borrower, and a separate
action or actions may be brought and prosecuted against each U.S. Guarantor
whether or not action is brought against any other U.S. Guarantor or the Parent
Borrower and whether or not any other U.S. Guarantor or the Parent Borrower is
joined in any such action or actions.

 

10.5          Authorization.

 

Each of the U.S. Guarantors authorizes each Agent, each Lender, each Cash
Management Bank and each Hedging Agreement Provider, without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to (a)
renew, compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the U.S. Obligations or any part
thereof in accordance with this Agreement, any Guaranteed Cash Management
Agreement and any Guaranteed Hedging Agreement, as applicable, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any U.S. Guarantor or any other party for the payment of the Guaranty under
this Article X or the U.S. Obligations and exchange, enforce waive and release
any such security, (c) apply such security and direct the order or manner of
sale thereof as the Agents and the Lenders in their discretion may determine and
(d) release or substitute any one or more endorsers, U.S. Guarantors, the Parent
Borrower or other obligors.

 

10.6          Reliance.

 

It is not necessary for the Agents, the Lenders, any Cash Management Bank or any
Hedging Agreement Provider to inquire into the capacity or powers of the Parent
Borrower or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any U.S. Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

10.7          Waiver.

 

(a)                Each of the U.S. Guarantors waives any right (except as shall
be required by applicable statute and cannot be waived) to require any Agent,
any Lender, any Cash Management Bank or any Hedging Agreement Provider to (i)
proceed against the Parent Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Parent Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in any
Agent’s, any Lender’s, any Cash Management Bank’s or any Hedging Agreement
Provider’s power whatsoever. Each of the U.S. Guarantors waives any defense
based on or arising out of any defense of the Parent Borrower, any other
guarantor or any other party other than payment in full of the U.S. Obligations
(other than contingent indemnity obligations), including any defense based on or
arising out of (i) the disability of the Parent Borrower, any other Guarantor or
any other party, (ii) the unenforceability of the U.S. Obligations or any part
thereof from any cause, (iii) the cessation from any cause of the liability of
the Parent Borrower other than payment in full of the U.S. Obligations of the
Parent Borrower (other than contingent indemnity obligations), (iv) any
amendment, waiver or modification of the U.S. Obligations, (v) any substitution,
release, exchange or impairment of any security for any of the U.S. Obligations,
(vi) any change in the corporate existence or structure of a Borrower or any
other Guarantor, (vii) any claims or rights of set off that such Guarantor may
have, and/or (viii) any Requirement of Law or order of any Governmental
Authority affecting any term of the U.S. Obligations. Each of the Agents may, at
its election, foreclose on any security held by such Agent by one or more
judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy such Agent or any Agent
or Lender may have against the Parent Borrower or any other party, or any
security, without affecting or impairing in any way the liability of any U.S.
Guarantor hereunder except to the extent the U.S. Obligations of the Parent
Borrower have been paid in full and the Commitments have been terminated. Each
of the U.S. Guarantors waives any defense arising out of any such election by
any of the Agents or Lenders, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the U.S. Guarantors against the Parent Borrower or any other party or any
security.

 

144 

 



(b)               Each of the U.S. Guarantors waives all presentments, demands
for performance, protests and notices, including notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of the Guaranty
under this Article X, and notices of the existence, creation or incurring of new
or additional U.S. Obligations. Each U.S. Guarantor assumes all responsibility
for being and keeping itself informed of the Parent Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the U.S. Obligations and the nature, scope and extent of the risks
which such U.S. Guarantor assumes and incurs hereunder, and agrees that neither
any Agent nor any Lender shall have any duty to advise such U.S. Guarantor of
information known to it regarding such circumstances or risks.

 

(c)                Each of the U.S. Guarantors hereby agrees it will not
exercise any rights of subrogation which it may at any time otherwise have as a
result of the Guaranty under this Article X (whether contractual, under Section
509 of the Bankruptcy Code, or otherwise) to the claims of the Lenders, any Cash
Management Bank or any Hedging Agreement Provider (collectively, the “Other
Parties”) against the Parent Borrower or any other guarantor of the U.S.
Obligations owing to the Lenders, such Cash Management Bank or such Hedging
Agreement Provider and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Other Party which it may at
any time otherwise have as a result of the Guaranty under this Article X until
such time as the U.S. Obligations shall have been paid in full and the
Commitments have been terminated. Each of the U.S. Guarantors hereby further
agrees not to exercise any right to enforce any other remedy which the Agents,
the Lenders, any Cash Management Bank or any Hedging Agreement Provider now have
or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the U.S. Obligations and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders, the Cash Management Banks and/or the Hedging Agreement Providers
to secure payment of the U.S. Obligations until such time as the U.S.
Obligations (other than contingent indemnity obligations) shall have been paid
in full and the Commitments have been terminated (or, in the case of any Letter
of Credit, cash collateralized, backstopped or replaced in a manner reasonably
satisfactory to the Issuing Lender).

 

10.8          Limitation on Enforcement.

 

The Lenders, the Cash Management Bank and the Hedging Agreement Providers agree
that the Guaranty under this Article X may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender, Cash Management Bank or Hedging Agreement Provider shall have
any right individually to seek to enforce or to enforce the Guaranty under this
Article X, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent for the benefit of the Lenders under the
terms of this Credit Agreement. The Lenders, the Cash Management Banks and the
Hedging Agreement Providers further agree that the Guaranty under this Article X
may not be enforced against any director, officer, employee or stockholder of
the U.S. Guarantors.

 

10.9          Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
U.S. Obligations which are the subject of the Guaranty under this Article X and
termination of the Commitments relating thereto, confirm to the Parent Borrower,
the U.S. Guarantors or any other Person that such U.S. Obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.

 

145 

 



10.10      Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guaranty under this Article X in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.10, or otherwise under the Guaranty under this Article X, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the termination of this
Agreement or the release of such Guarantor in accordance with Section 8.11. Each
Qualified ECP Guarantor intends that this Section 10.10 constitute, and this
Section 10.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XI
GUARANTY OF CANADIAN OBLIGATIONS AND FOREIGN SUBSIDIARY BORROWER OBLIGATIONS

 

11.1          The Guaranty.

 

In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Guaranteed Hedging Agreement and any Cash
Management Bank to enter into any Guaranteed Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder, under
any Guaranteed Hedging Agreement and under any Guaranteed Cash Management
Agreement, each of the Guarantors hereby agrees with the Agents and the Lenders
as follows: such Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all Foreign Borrower Obligations. If any or all of the Foreign Borrower
Obligations becomes due and payable hereunder or under any Guaranteed Hedging
Agreement or under any Guaranteed Cash Management Agreements, each Guarantor
unconditionally promises to pay such Foreign Borrower Obligations to the Agents,
the Lenders, the Hedging Agreement Providers, the Cash Management Banks or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Agents or the Lenders in collecting any of the Foreign
Borrower Obligations.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor would
either breach any applicable law or shall be adjudicated to be invalid or
unenforceable for any reason (including because of the provisions of applicable
state, provincial, or federal law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under or would not otherwise
breach applicable law (whether federal, state or provincial, and including the
Bankruptcy Code.

 

11.2          Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Foreign Borrower Obligations to
the Lenders, any Cash Management Agreement and any Hedging Agreement Provider
whether or not due or payable by the applicable Foreign Borrower upon the
occurrence of any of the events specified in Section 7.1(g), and unconditionally
promises to pay such Foreign Borrower Obligations to the Multicurrency Agent for
the account of the Lenders, to any such Cash Management Bank and to any such
Hedging Agreement Provider, or order, on demand, in lawful money of the United
States upon any such occurrence. Each of the Guarantors further agrees that to
the extent that any Foreign Borrower or a Guarantor shall make a payment or a
transfer of an interest in any property to the Multicurrency Agent, any Lender,
any Cash Management Bank or any Hedging Agreement Provider, which payment or
transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to any Foreign Borrower or a Guarantor, the estate of any Foreign
Borrower or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state, provincial or federal law, common law or equitable cause,
then to the extent of such avoidance or repayment, the obligation or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment had not been made.

 

146 

 



11.3          Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Foreign Borrower Obligations whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by any Foreign Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Foreign Borrower
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by any Foreign Borrower, or (e) any payment made to any Agent, any
Lender, any Cash Management Bank or any Hedging Agreement Provider on the
Foreign Borrower Obligations which such Agent, such Lender, such Cash Management
Bank or such Hedging Agreement Provider repays any Foreign Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each of the Guarantors waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.

 

11.4          Independent Obligation.The obligations of each Guarantor hereunder
are independent of the obligations of any other Guarantor or any Foreign
Borrower, and a separate action or actions may be brought and prosecuted against
each Guarantor whether or not action is brought against any other Guarantor or
any Foreign Borrower and whether or not any other Guarantor or any Foreign
Borrower is joined in any such action or actions.

 

11.5          Authorization.

 

Each of the Guarantors authorizes each Agent, each Lender, each Cash Management
Bank and each Hedging Agreement Provider without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to (a) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Foreign Borrower Obligations or
any part thereof in accordance with this Agreement, any Guaranteed Cash
Management Agreement and any Guaranteed Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of the
Guaranty under this Article XI or the Foreign Borrower Obligations and exchange,
enforce, waive and release any such security, (c) apply such security and direct
the order or manner of sale thereof as the Agents and the Lenders in their
discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, Foreign Borrowers or other obligors.

 

11.6          Reliance.

 

147 

 



It is not necessary for the Agents, the Lenders, any Cash Management Bank or any
Hedging Agreement Provider to inquire into the capacity or powers of each
Foreign Borrower or the officers, directors, members, partners or agents acting
or purporting to act on its behalf, and any Foreign Borrower Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

11.7          Waiver.

 

(a)                Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the Agents, any
Lender, any Cash Management Bank or any Hedging Agreement Provider to (i)
proceed against any Foreign Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from any Foreign Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Agents’, any Lender’s, any Cash Management Bank’s or any Hedging Agreement
Provider’s power whatsoever. Each of the Guarantors waives any defense based on
or arising out of any defense of any Foreign Borrower, any other guarantor or
any other party other than payment in full of the Foreign Borrower Obligations
(other than contingent indemnity obligations), including any defense based on or
arising out of (i) the disability of any Foreign Borrower, any other guarantor
or any other party, (ii) the unenforceability of the Foreign Borrower
Obligations or any part thereof from any cause, (iii) the cessation from any
cause of the liability of each Foreign Borrower other than payment in full of
the Foreign Borrower Obligations, (iv) any amendment, waiver or modification of
the Foreign Borrower Obligations, (v) any substitution, release, exchange or
impairment of any security for any of the Foreign Borrower Obligations, (vi) any
change in the corporate existence or structure of any Foreign Borrower or any
other Guarantor, (vii) any claims or rights of set off that such Guarantor may
have, and/or (viii) any Requirement of Law or order of any Governmental
Authority affecting any term of the Foreign Borrower Obligations. The Agents
may, at their election, foreclose on any security held by the Agents by one or
more judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Agents or any Lender
may have against any Foreign Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Foreign Borrower Obligations have been paid
in full and the Commitments have been terminated. Each of the Guarantors waives
any defense arising out of any such election by the Agents or any of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
any Foreign Borrower or any other party or any security.

 

(b)               Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notice
of protest, notices of dishonor, notices of acceptance of the Guaranty under
this Article XI, and notices of the existence, creation or incurring of new or
additional Foreign Borrower Obligations. Each Guarantor assumes all
responsibility for being and keeping itself informed of each Foreign Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Foreign Borrower Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that neither the Agents nor any Lender shall have any duty to advise such
Guarantor of information known to it regarding such circumstances or risks.

 

(c)                Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of the
Guaranty under this Article XI (whether contractual, under Section 509 of the
Bankruptcy Code, or otherwise) to the claims of the Lenders or the Other Parties
against any Foreign Borrower or any other guarantor of the Foreign Borrower
Obligations of each Foreign Borrower owing to the Lenders or the Other Parties
and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of the Guaranty under this Article XI until such time
as the Foreign Borrower Obligations shall have been paid in full and the
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Agents, the
Lenders, any Cash Management Bank or any Hedging Agreement Provider now have or
may hereafter have against any Other Party, any endorser or any other guarantor
of all or any part of the Foreign Borrower Obligations and any benefit of, and
any right to participate in, any security or collateral given to or for the
benefit of the Lenders, the Cash Management Banks and/or the Hedging Agreement
Providers to secure payment of the Foreign Borrower Obligations until such time
as the Foreign Borrower Obligations (other than contingent indemnity
obligations) shall have been paid in full and the Commitments have been
terminated (or, in the case of any Letter of Credit, cash collateralized,
backstopped or replaced in a manner reasonably satisfactory to the Issuing
Lender).

 

148 

 



11.8          Limitation on Enforcement.

 

The Lenders, the Cash Management Banks and the Hedging Agreement Providers agree
that the Guaranty under this Article XI may be enforced only by the action of
the Administrative Agent or Multicurrency Agent acting upon the instructions of
the Required Lenders and that no Lender, Cash Management Bank or Hedging
Agreement Provider shall have any right individually to seek to enforce or to
enforce the Guaranty under this Article XI, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent or the
Multicurrency Agent for the benefit of the Lenders under the terms of this
Credit Agreement. The Lenders, the Cash Management Banks and the Hedging
Agreement Providers further agree that the Guaranty under this Article XI may
not be enforced against any director, officer, employee or stockholder of the
Guarantors.

 

11.9          Confirmation of Payment.

 

The Agents and the Lenders will, upon request after payment of the Foreign
Borrower Obligations which are the subject of the Guaranty under this Article XI
and termination of the Commitments relating thereto, confirm to each Foreign
Borrower, the Guarantors or any other Person that such Foreign Borrower
Obligations have been paid and the Commitments relating thereto terminated,
subject to the provisions of Section 11.2.

 

11.10      Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guaranty under this Article XI in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 11.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
11.10, or otherwise under the Guaranty under this Article XI, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the termination of this
Agreement or the release of such Guarantor in accordance with Section 8.11. Each
Qualified ECP Guarantor intends that this Section 11.10 constitute, and this
Section 11.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XII
SPECIAL PROVISIONS APPLICABLE TO LENDERS
UPON THE OCCURRENCE OF A SHARING EVENT

 

12.1          Participations.

 

149 

 



Upon the occurrence and during the continuation of a Sharing Event, the Lenders
shall automatically and without further action be deemed to have exchanged
interests in the outstanding Loans and outstanding Letters of Credit such that,
in lieu of the interests of each Lender in each Loan and each outstanding Letter
of Credit, such Lender shall hold an interest in all Loans made to the Borrowers
and all outstanding Letters of Credit issued for the account of such Persons or
their Subsidiaries at such time, whether or not such Lender shall previously
have participated therein, equal to such Lender’s Exchange Percentage thereof.
The foregoing exchanges shall be accomplished automatically pursuant to this
Section 12.1 through purchases and sales of participations in the various Loans
and outstanding Letters of Credit as required hereby, although at the request of
the Administrative Agent each Lender hereby agrees to enter into customary
participation agreements approved by the Administrative Agent to evidence the
same. All purchases and sales of participating interests pursuant to this
Section 12.1 shall be made in U.S. Dollars. At the request of the Administrative
Agent, each Lender which has sold participations in any of its Loans and
outstanding Letters of Credit as provided above (through the Administrative
Agent) will deliver to each Lender (through the Administrative Agent) which has
so purchased a participating interest therein a participation certificate in the
appropriate amount as determined in conjunction with the Administrative Agent
and the Multicurrency Agent. It is understood that the amount of funds delivered
by each Lender shall be calculated on a net basis, giving effect to both the
sales and purchases of participations by the various Lenders as required above.
For the avoidance of doubt, in the event that on or after the occurrence of a
Sharing Event, there shall be a disbursement under a Letter of Credit that is
not reimbursed by the Parent Borrower then this paragraph shall apply
automatically and without further action to such disbursement. For purposes of
subclause (iii)(A) of the definition of “Excluded Taxes” a Lender that acquires
a participation pursuant to this Section 12.1 shall be treated as having
acquired such participation on the earlier date(s) on which such Lender acquired
the applicable interest(s) in the Commitment(s) and/or Loan(s) to which such
participation relates.

 

12.2          Administrative Agent’s Determinations Binding.

 

All determinations by the Administrative Agent pursuant to this Article XII
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk after a Sharing Event for all Loans and
Letters of Credit and other Extensions of Credit hereunder in accordance with
the provisions hereof. Absent manifest error, all determinations by the
Administrative Agent hereunder shall be binding on the Credit Parties and each
of the Lenders. The Administrative Agent shall have no liability to any Credit
Party or Lender hereunder for any determinations made by it hereunder except to
the extent resulting from the Administrative Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

12.3          Participation Payments in U.S. Dollars.

 

Upon, and after, the occurrence of a Sharing Event (a) no further Extensions of
Credit shall be made, (b) all amounts from time to time accruing with respect
to, and all amounts from time to time payable on account of, Loans denominated
in Canadian Dollars or any Multicurrency Alternative Currency (including any
interest and other amounts which were accrued but unpaid on the date of such
Sharing Event) shall be payable in U.S. Dollars (taking the Dollar Amount of
such amounts on the date payment is made with respect thereto) and shall be
distributed by the Administrative Agent for the account of the Lenders which
made such Loans or are participating therein and (c) all Commitments shall be
automatically terminated. Notwithstanding anything to the contrary contained
above, the failure of any Lender to purchase its participating interests as
required above in any Extensions of Credit upon the occurrence of a Sharing
Event shall not relieve any other Lender of its obligation hereunder to purchase
its participating interests in a timely manner, but no Lender shall be
responsible for the failure of any other Lender to purchase the participating
interest to be purchased by such other Lender on any date.

 

150 

 



12.4          Delinquent Participation Payments.

 

If any amount required to be paid by any Lender pursuant to this Article XII is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent and (c) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts payable under this Article XII shall
be conclusive in the absence of manifest error. Amounts payable by any Lender
pursuant to this Article XII shall be paid to the Administrative Agent for the
account of the relevant Lenders; provided that, if the Administrative Agent (in
its sole discretion) has elected to fund on behalf of such other Lender the
amounts owing to such other Lenders, then the amounts shall be paid to the
Administrative Agent for its own account.

 

12.5          Settlement of Participation Payments.

 

Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Article XII, the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

 

12.6          Participation Obligations Absolute.

 

Each Lender’s obligation to purchase participating interests pursuant to this
Article XII shall be absolute and unconditional and shall not be affected by any
circumstance, including (a) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any other Lender, any Credit
Party or any other Person for any reason whatsoever, (b) the occurrence or
continuance of a Default or an Event of Default, (c) any adverse change in the
condition (financial or otherwise) of any Credit Party or any other Person, (iv)
any breach of this Agreement by any Credit Party, any Lender or any other
Person, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. The Lenders agree that the provisions of
this Article XII shall be effective as against each of the Lenders before,
during, and after the commencement of any bankruptcy case of any of the Credit
Parties. For the avoidance of doubt, after the occurrence of a Sharing Event,
nothing herein shall prohibit a Lender from assigning its Exchange Percentage in
obligations hereunder on a non-pro rata basis and as otherwise permitted by
Section 9.6.

 

12.7          Increased Costs; Indemnities.

 

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Borrowers
any increased costs and indemnities directly from Borrowers to the same extent
as if it were the direct Lender as opposed to a participant therein and (b) each
Lender which has sold such participations shall be entitled to receive from the
Borrowers indemnification from and against any and all Taxes imposed as a result
of the sale of the participations pursuant to this Article XII. Each Borrower
acknowledges and agrees that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Article XII, increased Taxes may be
owing by it pursuant to Section 2.21, which Taxes shall be paid (to the extent
provided in Section 2.21) by the respective Borrower or Borrowers, without any
claim that the increased Taxes are not payable because same resulted from the
participations effected as otherwise required by this Article XII.

 

151 

 



12.8          Provisions Solely to Effect Sharing Arrangement.

 

The provisions of this Article XII are and are intended solely for the purpose
of effecting a sharing arrangement among the Lenders and reflect an agreement
among creditors for purposes of defining the relative rights and obligations of
the Lenders in relation to one another in connection with such arrangement. None
of the Credit Parties shall have any rights or obligations (except as
contemplated by Sections 12.3 and 12.7 hereof) under this Article XII against
any Lender, Administrative Agent, Multicurrency Agent or otherwise. Nothing
contained in this Article XII is intended to or shall impair the obligations of
the Credit Parties, which are absolute and unconditional, to pay the Credit
Party Obligations as and when the same shall become due and payable in
accordance with their terms. All references in this Article XII to a Credit
Party shall include such person as a debtor-in-possession and any receiver or
trustee for such person in any bankruptcy case thereof.

 

 

 

 

 

 

152

--------------------------------------------------------------------------------



